

Schedule 1.01A


Certain Security Interests and Guarantees


1. The Security Agreement executed by certain Loan Parties, substantially in the
form of
Exhibit G.


2. The Intellectual Property Security Agreement executed by certain Loan
Parties, substantially in the form of Exhibit I.


3. The Guaranty executed by certain Loan Parties, substantially in the form of
Exhibit F.






--------------------------------------------------------------------------------



Schedule 1.01B


Unrestricted Subsidiaries


None.






--------------------------------------------------------------------------------



Schedule 1.01C








None.1
Activant Solutions Canada Limited Activant Solutions IRL Limited Activant
Solutions UK Limited

Excluded Subsidiaries





Activant Solutions de Mexico, S.A. de C.V. Internet Auto Parts, Inc.
Epicor Software Argentina S.A. Epicor Software (Aust) Pty. Ltd. Epicor
International, Inc.
Epicor Software Canada, Ltd.


Epicor Retail Solutions Corporation Epicor Software Colombia S.A.S. Epicor
Software Deutschland GmbH Epicor Software (North Asia) Ltd. Epicor Software
Netherlands BV Scala Business Solutions N.V.
Epicor Software (NZ) Limited Epicor Software (Asia) Pte Ltd. Epicor Software
(Taiwan) Ltd. Epicor Software (Thailand) Co., Ltd.
Epicor Software (UK) Limited








--------------------------------------------------------------------------------



1 The entities below are not listed for purposes of designating them as Excluded
Subsidiaries. The entities are listed solely for the purposes of noting, that as
of the Closing Date, each is an Excluded Subsidiary for purposes of subsections
(b), (c), (d), (e), (f) or (g) of the definition in the Credit Agreement of an
Excluded Subsidiary.






--------------------------------------------------------------------------------



NSB Retail Systems Limited Epicor Software (Holdings) Epicor Software (Ireland)
Ltd Epicor Software Mexico, S.C.
Epicor Business Solutions Mexico, S.A. de C.V. Epicor Software Venezuela S.A.
Epicor Software (Shanghai) Co., Ltd. Scala ECE (Overseas) Ltd.
Epicor Software Czech s.r.o. Epicor Software Denmark A/S Epicor Software Estonia
OÜ Epicor Software Finland Oy
Scala Business Solutions Ireland Ltd. Epicor Software Italia S.r.l.
Epicor Software Japan K.K. Epicor Software Latvija SIA Epicor Software Lietuva
UAB Scala License BV
Scala Management B.V.


Epicor Software Poland Sp. z.o.o. Epicor Software (SEA) Pte. Ltd.
Epicor Software (SEA) Pte. Ltd. (South Korean branch) Epicor Software Sweden AB
Scala International Ltd. Scala Balticum A.S.






--------------------------------------------------------------------------------



Scala North America, Inc. NSB Retail Systems Inc. NSB US Sales Inc.
NSB Associates Limited


NSB Enterprises Limited


NSB Retail Solutions Limited NSB Funding No. 2 Limited NSB Finance Limited
NSB Finance No. 2 Limited


Scala CIS Limited


Epicor Software Hungary Kft. Epicor Software SRL
Epicor Software Slovakia, s.r.o.


Epicor Software South Africa (Pty) Ltd. Scalia Africa (Pty) Ltd.
Epicor Software East Africa Ltd. Epicor Software Kazakhstan Limited Epicor
Software (M) Sdn Bhd
USI Europe Ltd. NSB Retail
Scala Ukraine DP


NSB Retail No. 2 Limited NSB Retail No. 3 Limited Scala Primo PT
Epicor Software France S.A.












--------------------------------------------------------------------------------



K&E 18854951.1






--------------------------------------------------------------------------------



Ablaksoft Kft


Epicor Limited (UK)


Scala ECE (Middle East) Ltd. Scala CIS ZAO






--------------------------------------------------------------------------------



Schedule 1.01D


Guarantors


EGL Holdco, Inc. Activant Group Inc.
Epicor Software Corporation


Activant Solutions Inc. HM Coop LLC
Activant International Holdings, Inc.


SPECTRUM Human Resource Systems Corporation


CRS Retail Systems, Inc.






--------------------------------------------------------------------------------



Schedule 2.01(b) Term B Commitments




--------------------------------------------------------------------------------



Lender
Term B Commitment
Royal Bank of Canada
$425,000,000
Bank of America, N.A.
$425,000,000
Mizuho Corporate Bank, Ltd.
$20,000,000
Total
$870,000,000





--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Schedule 2.01(c) Revolving Commitments




--------------------------------------------------------------------------------



Lender
Revolving Credit Commitment
Royal Bank of Canada
$30,000,000
Bank of America, N.A.
$30,000,000
Mizuho Corporate Bank, Ltd.
$15,000,000
Total
$75,000,000







--------------------------------------------------------------------------------



Schedule 2.03(a)


Existing Letters of Credit


None.






--------------------------------------------------------------------------------



Schedule 5.06


Litigation


Natoma Corp. filed a complaint against Epicor Software Corporation (“Epicor”) in
the District Court of Northern County, Kansas, on May 6, 2008 alleging breach of
contract and requesting the return of $135,847 in costs charged and claiming
damages in the amount of $150,000 and requesting a judgment in the amount of
$285,847 plus costs and damages in the amount of $10,000 per violation. Parties
are discussing settlement. Expectation is that it will settle in the $50K range.


Schatz Bearing Corporation filed a complaint against Epicor in the Supreme Court
of the State of New York County of Dutchess on July 17, 2009 alleging that it
expended sums in excess of $150,000 for the purchase and implementation of
Epicor’s software and that it suffered losses, including lost customers, lost
profits and damage to its business reputation, in excess of
$650,000. Court dismissed claims for damages in excess of $150K amount paid by
customer. Epicor is working to resolve issues. Customer is using the software.


American Orthodontics Corporation filed a complaint against Epicor in the United
States District Court for the Eastern District of Wisconsin on March 8, 2010
alleging breach of contract and claiming that it had paid Epicor approximately
$846,000 for software, installation, implementation, consulting and training
and, following Epicor’s recommendation, had spent over $100,000 for new
hardware. On March 4, 2011, American Orthodontics Corporation amended its
complaint and is claiming that the software contains defects in design, material
and workmanship and that Epicor and its representatives made untrue, deceptive
and misleading representations that materially induced a pecuniary loss to
American Orthodontics. In addition, American Orthodontics alleges in the amended
complaint that it is entitled to treble damages and costs and attorneys’ fees.
Epicor is moving to dismiss claims against individuals in the second amended
complaint.


Wireless Communications, Inc. filed a complaint against Epicor in the
Mecklenburg County Superior Court of North Carolina claiming breach of contract,
breach of express and implied warranties, unfair and deceptive trade practices,
fraud and negligent misrepresentation and claiming damages for an amount to be
proven at trial but in no event in an amount less than $1,200,000, which
includes payments to Epicor in excess of $600,000 for the software and other
direct, incidental and consequential damages suffered by Wireless Communications
in excess of
$600,000 and claiming that it is entitled to punitive damages. On January 10,
2011, the court granted Epicor’s motion to dismiss with prejudice. Matter has
tentatively settled for $362,500 with insurance carrier picking up approximately
$200K of settlement.


Wireless One, Inc. filed an amended complaint against Epicor in the Superior
Court of Los Angeles, California on October 7, 2010, alleging breach of contract
and claiming that it had paid Epicor $241,000 for software, maintenance and
services which were not timely and appropriately performed or delivered,
claiming that it had suffered actual and consequential damages, including lost
business. Matter has tentatively settled for $100K






--------------------------------------------------------------------------------



On February 9, 2011, employee Mary Rasar (“Rasar”) filed a complaint against
Epicor in the Superior Court for Orange County, (Case No. 00429419) alleging,
inter alia, that Epicor failed to pay certain wages. Rasar seeks the payment of
such claimed unpaid wages and penalties in an amount over $105,000 as well as
other damages and costs in connection with the alleged claims.


On December 1, 2010, former employee Kristine Stone (“Stone”), filed a lawsuit
against Epicor in the Superior Court for Orange County, (Case No. 00448742)
alleging, inter alia, wrongful termination, discrimination, gender bias and
harassment, failure to pay overtime wages, and unlawful business practices.
Stone seeks damages in excess of $3,000,000.


On January 23, 2007, Philip Goodall, a former employee of Epicor filed a class
action suit against Epicor. The proceeding is in court and as of January 18,
2011, Epicor was waiting for the court to provide instructions regarding the
formalization of the class action settlement. Epicor is seeking to settle the
matter for $60,000. The class has never been certified or published. Court
approved the $60K settlement.


On April 27, 2011, Williams Industries, Inc. filed a lawsuit in Indiana against
Epicor alleging Breach of Contract and tort claims arising out of Software
performance and functionality issues. Epicor estimates its exposure to be
approximately $150,000 based on the amounts paid to Epicor by Williams and
assuming the enforceability of the limitation of liability provisions contained
in Epicor’s agreements with Williams. Epicor is discussing resolution with
opposing counsel and retaining its own local counsel to defend.


On March 24, 2011, Newpoint Thermal filed a lawsuit against Epicor alleging
breach of warranty and tort claims arising out of its implementation of the
Epicor software. Plaintiff has paid Epicor $10,000 and is seeking return of the
same. Epicor is defending itself and is seeking to resolve the claim.






Epicor has received complaints from Orly International Inc. regarding the
performance of Epicor’s software and its implementation. Epicor estimates its
exposure to be approximately $353,000 based on the amounts paid to Epicor by
Orly and assuming the enforceability of the limitation of liability provisions
contained in Epicor’s agreements with Orly.


Epicor has received complaints from MGM regarding alleged implementation delays
and is seeking concessions. Epicor estimates its exposure to be approximately
$536,000 based on the amounts paid to Epicor by MGM and assuming the
enforceability of the limitation of liability provisions contained in Epicor’s
agreements with MGM.


Epicor has received complaints from Maher regarding alleged product performance
and functionality. The parties have since entered into a settlement agreement
which includes a refund for customization maintenance fees, a commitment to
complete the agreed customizations for no additional charge subject to certain
hour caps on consulting. Epicor estimates its exposure to be approximately
£535,000 based on the amounts paid to Epicor by Maher and assuming the






--------------------------------------------------------------------------------



enforceability of the limitation of liability provisions contained in Epicor’s
agreements with Maher.


Epicor has received complaints from Cheapflights Media Ltd. regarding alleged
product performance and functionality issues and is seeking concessions. Epicor
estimates its exposure to be approximately £283,000 based on the amounts paid to
Epicor by Cheapflights and assuming the enforceability of the limitation of
liability provisions contained in Epicor’s agreements with Cheapflights.


Epicor has received complaints from TotalPDA Ltd. regarding alleged product
performance and functionality issues and is seeking concessions. Epicor
estimates its exposure to be approximately £130,000 based on the amounts paid to
Epicor by TotalPDA and assuming the enforceability of the limitation of
liability provisions contained in Epicor’s agreements with TotalPDA.


Epicor has received complaints from Western Australia Newspaper regarding
alleged product implementation and functionality issues, primarily related to
direct debit functionality. Epicor estimates its exposure to be approximately
$390,000 AUD based on the amounts paid to Epicor by Western Australia and
assuming the enforceability of the limitation of liability provisions contained
in Epicor’s agreements with Western Australia.


Epicor has received complaints from Repuestos Nuevos, S.A., primarily related to
country specific functionality of all products and services that are currently
actively marketed or distributed by or on behalf of Epicor or any of its
subsidiaries as of the date hereof. Epicor estimates its exposure to be
approximately $32,000 based on the amounts paid to Epicor by Repuestos Nuevos
and assuming the enforceability of the limitation of liability provisions
contained in Epicor’s agreements with Repuestos Nuevos.


Epicor has received complaints from NRS, primarily related to alleged product
functionality issues and responsibility for amounts over the estimated fixed bid
deliverables. Epicor estimates its exposure to be approximately $484,000 based
on the amounts paid to Epicor by NRS and assuming the enforceability of the
limitation of liability provisions contained in Epicor’s agreements with NRS.


Epicor has received complaints from The W.E. Bassett Company, Inc. relating to
outsourcing of servers. Epicor estimates its exposure to be approximately
$431,224 based on the amounts paid to Epicor by W.E. Bassett and assuming the
enforceability of the limitation of liability provisions contained in Epicor’s
agreements with W.E. Bassett.


Epicor has received complaints from ReadyOne Industries, Inc. relating to
product performance, functionality and Epicor’s outsourcing (hosted) services.
Epicor estimates its exposure to be approximately $503,000 based on the amounts
paid to Epicor by ReadyOne and assuming the enforceability of the limitation of
liability provisions contained in Epicor’s agreements with ReadyOne.






--------------------------------------------------------------------------------



Epicor Software (UK) Limited received a letter from counsel to Ede & Ravenscroft
Ltd. on November 8, 2010 containing allegations of misrepresentations by Epicor
Software (UK) Limited, breach of contract and product performance and
functionality issues. In the November 8, 2010 letter, Ede & Ravenscroft is
seeking damages of approximately £1.22 million. Epicor estimates its exposure to
be approximately £629,000 based on the amounts paid to Epicor by Ede &
Ravenscroft and assuming the enforceability of the limitation of liability
provisions contained in Epicor’s agreements with Ede & Ravenscroft. Epicor
Software (UK) Limited and Ede & Ravenscroft have exchanged correspondence on
November 22, 2010, December 1, 2010, January 7, 2011, January 31, 2011, February
3, 2011, February 14, 2011, February 17, 2011, March 1, 2011, March 21, 2011,
April 5, 2011, April 13, 2011, April 13, 2011 and April 26, 2011. Matter is
scheduled for mediation on May 11, 2011.


Epicor has received complaints from Baker Perkins Ltd. related to performance
issues including running schema holder changes and is seeking concessions.
Epicor estimates its exposure to be approximately £538,000 based on the amounts
paid to Epicor by Baker Perkins and assuming the enforceability of the
limitation of liability provisions contained in Epicor’s agreements with Baker
Perkins.


The following customers have terminated their relationships with Epicor for
alleged performance and functionality issues:


Epicor received a termination letter from Williams Industries, Inc. alleging
performance and functionality issues. Epicor estimates its exposure to be
approximately $109,000 based on the amounts paid to Epicor by Williams and
assuming the enforceability of the limitation of liability provisions contained
in Epicor’s agreements with Williams.


Epicor received a termination letter from Washington Dental Service, dated March
18, 2011, alleging performance and functionality issues. Customer has paid
Epicor approximately $500,000. Epicor estimates its exposure to be approximately
$250,000 based on the amounts paid to Epicor by Washington Dental and assuming
the enforceability of the limitation of liability provisions contained in
Epicor’s agreements with Washington Dental. Epicor has resolved the dispute for
return to Customer of $175,000 of $500K paid.


Epicor received communications from Structural Component Systems alleging
performance and functionality issues. Epicor estimates its exposure to be
approximately $90,000 based on the amounts paid to Epicor by Structural
Component Systems and assuming the enforceability of the limitation of liability
provisions contained in Epicor’s agreements with Structural Component Systems.


Epicor received a termination letter from ParknPool Corp., dated March 21, 2011,
alleging implementation issues. Epicor estimates its exposure to be no greater
than $132,331 based on the amounts paid to Epicor by ParknPool and assuming the
enforceability of the limitation of liability provisions contained in Epicor’s
agreements with ParknPool.






--------------------------------------------------------------------------------





In January 2011, Restoration Hardware informed Epicor that Restoration Hardware
has been named in a class action lawsuit and has asked Epicor to explain why
credit card expiration dates are not masked on sales receipts. No claim has been
made against Epicor to date in connection with this lawsuit and thus Epicor is
not able to estimate its potential exposure related to this matter. However,
Epicor could potentially have indemnification obligations to Restoration
Hardware in connection with the class action lawsuit.


Kristin Diamond v. Activant Solutions, Inc. Colorado Dept. of Regulatory
Agencies – Div. of Civil Rights Charge Number E20100459. Charge of gender and
age discrimination filed by former employee and Activant in-house counsel.
Charge and responsive Position Statement filed. Colorado Division of Civil
Rights issued a Notice of Right to Sue on March 22, 2011. Former employee has 90
days from that date to file a lawsuit on the underlying claim.


Activant Solutions Inc. v. Notoco Industries. AAA Case No. 74 117 00882 09 JEMO.
Activant seeking to collect approximately $270,000 from customer in conjunction
with the purchase of an Activant Prophet 21 system. Customer countered that the
system was defective and services inadequate. Arbitration hearing occurred in
February and on April 29, 2011, the arbitrator issued an award granting
$405,202.38 to Activant, plus $133.37 in interest for every day after April 11,
2011 until payment is made to Activant, In addition, Notoco was ordered to pay
Activant’s share of the fees and expenses for the arbitrator in the amount of
$7,759.50.


Eastern Sales Services, Inc. Court of Common Pleas of Bucks County, PA Civil
Action No.: 2010-08377. Customer seeking refund of approximately $47,000 in
conjunction with Activant Prophet 21 website license and implementation
services. Activant has answered the Complaint and propounded discovery. The
parties are exchanging offers for settlement with a payment to Activant, but
have not agreed to a settlement amount.


Internet AutoParts, Inc. v. Activant Solutions Inc. State of Texas District
Court of Travis County D-1-GN-10-002385. IAP filed complaint alleging breach of
fiduciary duties and tortious interference by licensing catalogs and catalog
services to another party in the joint venture, General Parts, Inc. which then
allegedly used such catalogs and services to breach a covenant not to compete
contained in IAP’s stockholders agreement. Plead to recover unspecified damages.
ASI answered IAP’s complaint and filed a motion to dismiss or stay IAP’s lawsuit
in favor of arbitration. ASI also filed a demand for arbitration against IAP
with AAA, seeking a declaratory judgment that ASI’s contracts with IAP expressly
permit ASI to license catalogs and catalog services to GPI. State court action
“abated” in favor of arbitration and IAP filed an answer and counterclaim with
AAA. Activant’s motion for Partial Summary Judgment of all of the IAP claims was
granted by the AAA panel, which also granted the parties the right to amend
their pleadings by March 25, 2011. IAP did not file an amendment to its
pleadings. Activant’s claim for reimbursement of its legal fees and for breach
of contract for unpaid royalties are still pending. The parties have exchanged
offers for settlement with a payment to Activant, but have not agreed to a
settlement amount.


Jackson Newell Paper Company seeking a refund on purchase of Prophet 21 system
based on alleged deficiencies in the software. Jackson filed a Demand for
Arbitration and Statement of Claim on January 21, 2011, seeking $719,092).
Activant filed an Answer to Demand on February 7, 2011. The parties have agreed
to an arbitrator and the hearing has been scheduled for December 12-15, 2011.
The parties have exchanged offers for settlement with a payment to Jackson
Newell,




--------------------------------------------------------------------------------



but have not agreed to a settlement amount.


Activant Wholesale Distribution Solutions, Inc. v. Coni-Seal, Inc. Superior
Court of California Alameda County – Unlimited Division No. VG10541500.
Collection action filed by Activant for $65,111 against former customer.
Customer failed to file an Answer and default judgment was granted for Activant
on 11/18/10. Activant filed a Declaration in Support of the Default Judgment.
Activant received a letter from Coni-Seal indicating that it was engaged in a
self liquidation or sale. Activant was granted a default judgment on February 1,
2011.


Motorcade Industries Ltd. provided a thirty day notice (letter dated December 2,
2010) of termination of the Master Customer Agreement entered into between the
parties, for the cure of alleged deficiencies in the Activant Vision software
product, with an original purchase price of approximately $450,000. Activant has
been actively engaged in addressing the customer’s concerns with the software
and the customer has now paid all past invoices.


Activant received a Letter of Warning by email on 12/1/10 from the Maine
Department of Environmental Protection regarding compliance and registration
with the Maine Electronic Waste Recycling Program with regard to computer
monitors. Certain Activant predecessors applied their brands to monitors
manufactured by original equipment manufacturers, and Activant currently
redistributes monitors manufactured by suppliers such as Dell. The annual
registration fee is $3,000. Activant is in the process of registering under the
state program, including payment of the $3,000 annual fee.


Automotive Supply Company, Inc. communicated alleged deficiencies in the
performance and deployment of the Activant Vision product, seeking compensation.
The parties entered into a Settlement Agreement, dated November 2, 2010, under
which Activant provided certain credits on customer’s account and price
concessions. Since that time, Activant has received further communications with
the customer expressing dissatisfaction with service disruptions involving
Activant’s AConneX gateway service (which Activant asserts has a measured
availability at 99.85% during business hours), seeking further compensation and
access to alternative gateways. The parties are discussing a business resolution
to address the customer’s concern, including possible service credits and
failover access to an alternative gateway.


Activant received a communication from XL Parts LLC expressing dissatisfaction
with alleged service disruptions involving Activant’s AConnex service, seeking
access to alternative gateways. The parties are discussing a business resolution
to address the customer’s concerns with the AConnex service, including possible
failover access to an alternative gateway. Activant received a subsequent
communication, dated May 4, 2011, in which the customer requested that Activant
address described problems with the Activant Vision and Activant Compass
software licensed to the customer. Activant is investigating and seeking to
resolve the issues raised by the customer.


Activant received a letter dated April 14, 2014 from Coast Pump Water
Technologies, complaining about Activant’s implementation of Prelude software,
seeking the recovery of
$78,903 for support service charges paid since October 2010 and $102,590 for
professional services allegedly not delivered to the customer. Activant is
investigating the matters raised in the letter and preparing a response denying
the allegations.


Activant Solutions UK Ltd. received a letter dated April 7, 2011 from solicitors
representing Partservices Limited concerning alleged deficiencies in software
and hardware acquired in August 2002 and November 2005, seeking compensation for
a loss of business suffered “in the region of £35,000.” Activant has engaged
solicitors who are preparing a response denying any liability to the customer.


Vickie Schulte-Kincaid v. Activant Solutions Inc. EEOC Julia Way, Supervisor
Investigator San Antonio Field Office 5410 Fredericksburg Rd, #200 San Antonio
TX 78229. Charge of ADA discrimination, dated February 2, 2011. Activant filed
its Response to Charge of Discrimination on March 11, 2011. On April 26, 2011,
Activant received a request for further information from the EEOC investigator,
which was sent on or about May 11, 2011.


In connection with the Epicor Merger, four putative stockholder class actions
were filed in the Superior Court of California, Orange County, and two such
suits were filed in Delaware Chancery Court. The actions filed in California are
entitled, Kline v. Epicor Software Corp. et al.,(filed Apr. 6, 2011); Tola v.
Epicor Software Corp. et al., (filed Apr. 8, 2011); Watt v. Epicor Software
Corp. et al., (filed Apr. 11, 2011), Frazer v. Epicor Software et al., (filed
Apr. 15,
2011). The actions pending in Delaware are entitled Field Family Trust Co. v.
Epicor Software Corp. et al., (filed Apr. 12, 2011) and Hull v. Klaus et al.,
(filed Apr. 22, 2011). Amended complaints were filed in the Tola and Field
Family Trust actions on April 13, 2011 and April 14,
2011, respectively. Plaintiff Kline dismissed his lawsuit on April 18, 2011. The
pending suits allege that the Epicor directors breached their fiduciary duties
of loyalty and due care, among others, by seeking to complete the sale of Epicor
to Apax and its affiliates through an allegedly unfair process and for an unfair
price and by omitting material information from the Solicitation/Recommendation
Statement on Schedule 14D-9 that Epicor filed on April 11, 2011 with the SEC.
The complaints also allege that Epicor, Apax, and Sub aided and abetted the
directors in the alleged breach of fiduciary duties. The plaintiffs seek
certification as a class and relief that includes, among other things, an order
enjoining the tender offer and Epicor Merger, rescission of the Epicor Merger,
and payment of plaintiff’s attorneys’ fees and costs.


Schedule 5.10(a)


Compliance with ERISA


Following a 2008 plan valuation, the regulator of pension plans in the United
Kingdom (“UK”) raised concerns regarding the covenant of Epicor’s affiliates in
the UK, NSB Retail, NSB Retail No. 2 Limited, NSB Retail No. 3 Limited and NSB
Retail Solutions Limited, to fund a pension benefit plan, the former RTC
Retirement Benefits Scheme, established for the benefit of the employees of such
affiliates, the most recent actuarial estimate of the unfunded liability
associated with such pension plan is £2.4 million as of March, 2010.


Schedule 5.11


Subsidiaries and Other Equity Investments


Name of Subsidiary
Parent of Subsidiary
Jurisdiction of
Organization
Percentage Ownership Interests
Eagle Parent, Inc.*
EGL Holdco, Inc.
Delaware
100%
Activant Group Inc.*
Eagle Parent, Inc.
Delaware
100%
Epicor Software Corporation*
Eagle Parent, Inc.
Delaware
100%
Activant Solutions Inc.*
Activant Group Inc.
Delaware
100%
HM Coop LLC*
Activant Solutions Inc.
Delaware
100%
Activant International
Holdings, Inc. *
Activant Solutions Inc.
Delaware
100%
Activant Solutions Canada
Limited**
Activant International Holdings, Inc.
Canada
100%
Activant Solutions IRL Limited
Activant Solutions Inc.
Ireland
100%
Activant Solutions UK Limited
Activant Solutions Inc.
United
Kingdom
100%
Activant Solutions de Mexico, S.A. de C.V.
Activant Solutions Inc. (99.98%)


Activant Solutions Canada
Limited (0.02%)
Mexico
100%
SPECTRUM Human Resource Systems Corporation*
Epicor Software Corporation
Colorado
100%
CRS Retail Systems, Inc.*
Epicor Software Corporation
New York
100%




Epicor Software Argentina
S.A.
Vince Lowder as nominee (1 share)


Epicor Software Corporation (9 share)






Argentina
100%
Epicor Software (Aust) Pty. Ltd.**
Epicor Software Corporation


Australia
100%





Name of Subsidiary
Parent of Subsidiary
Jurisdiction of
Organization
Percentage Ownership Interests
Epicor International, Inc.
Epicor Software Corporation
Bermuda
100%
Epicor Software Canada, Ltd.**
Epicor Software Corporation


Canada
100%
Epicor Retail Solutions
Corporation**
Epicor Software Corporation


Canada
100%
Epicor Software Colombia
S.A.S.
Epicor Software Corporation


Colombia
100%
Epicor Software Deutschland
GmbH
Epicor Software Corporation


Germany
100%
Epicor Software (North Asia) Ltd.
Epicor Software Corporation


Hong Kong
100%
Epicor Software Netherlands
BV
Epicor Software Corporation


Netherlands
100%
Scala Business Solutions
N.V.**
Epicor Software Corporation


Netherlands
100%
Epicor Software (NZ) Limited
Epicor Software Corporation
New Zealand
100%
Epicor Software (Asia) Pte
Ltd.
Epicor Software Corporation


Singapore
100%
Epicor Software (Taiwan) Limited
Epicor Software Corporation


Taiwan
100%
Epicor Software (Thailand) Co., Ltd.
Epicor Software Corporation


Thailand
100%
Epicor Software (UK) Limited**
Epicor Software Corporation
United
Kingdom
100%


NSB Retail Systems Limited
Epicor Retail Solutions
Corporation
United
Kingdom
100%




Epicor Software (Holdings)
Vince Lowder as nominee (1 share)


Epicor Software Corporation (1




Ireland
100%







K&E 18854951.1




Name of Subsidiary
Parent of Subsidiary
Jurisdiction of
Organization
Percentage Ownership Interests
 
share)
 
 










Epicor Software (Ireland) Ltd.
Vince Lowder as nominee (1 share)


Epicor Software Corporation
(300,020 shares)


Epicor Software (Holdings) (100,001)










Ireland
100%
Epicor Software Mexico, S.C.
Epicor Software Corporation
Mexico
100%
Epicor Business Solutions
Mexico, S.A. de C.V.


Epicor Software Corporation


Mexico
100%




Epicor Software Venezuela
S.A.
Epicor Software Corporation (9 shares)


Vince Lowder as nominee (1 share)






Venezuela
100%


Epicor Software (Shanghai) Co., Ltd.




Scala Business Solutions N.V.
Peoples Republic of China
100%
Scala ECE (Overseas) Ltd.
Scala Business Solutions N.V.
Cyprus
100%


Epicor Software Czech s.r.o.


Scala Business Solutions N.V.
Czech
Republic
100%
Epicor Software Denmark
A/S


Scala Business Solutions N.V.


Denmark
100%
Epicor Software Estonia OÜ
Scala Business Solutions N.V.
Estonia
100%
Epicor Software Finland Oy
Scala Business Solutions N.V.
Finland
100%
Scala Business Solutions
(Ireland) Ltd


Scala Business Solutions N.V.


Ireland
100%
Epicor Software Italia S.r.l.
Scala Business Solutions N.V.
Italy
100%













K&E 18854951.1




Name of Subsidiary
Parent of Subsidiary
Jurisdiction of
Organization
Percentage Ownership Interests
Epicor Software Japan K.K.
Scala Business Solutions N.V.
Japan
100%
Epicor Software Latvija SIA
Scala Business Solutions N.V.
Latvia
100%
Epicor Software Lietuva UAB
Scala Business Solutions N.V.
Lithuania
100%
Scala License BV
Scala Business Solutions N.V.
Netherlands
100%
Scala Management B.V.
Scala Business Solutions N.V.
Netherlands
100%
Epicor Software Poland Sp. z.o.o.


Scala Business Solutions N.V.


Poland
100%
Epicor Software (SEA) Pte. Ltd.


Scala Business Solutions N.V.


Singapore
100%
Epicor Software Sweden AB
Scala Business Solutions N.V.
Sweden
100%


Scala International Ltd


Scala Business Solutions N.V.
United
Kingdom
100%
Scala Balticum AS
Scala Business Solutions N.V.
Estonia
100%






Scala North America, Inc.
Scala Business Solutions, N.V. (10,000 shares)


Scala ECE (Overseas) Ltd. (75,366 shares)






Delaware
100%
NSB Retail Systems Inc.
NSB Retail Systems Limited
Ohio
100%
NSB US Sales Inc.
NSB Retail Systems Limited
Delaware
100%


NSB Associates Limited


NSB Retail Systems Limited
United
Kingdom
100%


NSB Enterprises Limited


NSB Retail Systems Limited
United
Kingdom
100%


NSB Retail Solutions Limited


NSB Retail Systems Limited
United
Kingdom
100%















K&E 18854951.1




Name of Subsidiary
Parent of Subsidiary
Jurisdiction of
Organization
Percentage Ownership Interests


NSB Funding No. 2 Limited


NSB Retail Systems Limited
United
Kingdom
100%


NSB Finance Limited


NSB Retail Systems Limited
United
Kingdom
100%


NSB Finance No. 2 Limited


NSB Retail Systems Limited
United
Kingdom
100%
Scala CIS Limited
Scala ECE (Overseas) Ltd.
Cyprus
100%
Epicor Software Hungary Kft.
Scala ECE (Overseas) Ltd.
Hungary
100%
Epicor Software SRL
Scala ECE (Overseas) Ltd.
Romania
100%
Epicor Software Slovakia, s.r.o.


Scala ECE (Overseas) Ltd.


Slovakia
100%






Scala Africa (Pty) Ltd.
Scala ECE (Overseas) Ltd. (93%)


Scala Business Solutions NV (7%)






South Africa
100%
Epicor Software South Africa
(Pty) Ltd.


Scala Africa (Pty) Ltd.


South Africa
100%
Epicor Software East Africa
Ltd.


Scala ECE (Overseas) Ltd


Kenya
100%
Epicor Software Kazakhstan
Limited


Scala Management B.V.


Kazakhstan
100%
Scala Primo PT
Epicor Software (SEA) Pte. Ltd
Indonesia
100%
Epicor Software (M) Sdn Bhd
Epicor Software (SEA) Pte. Ltd.
Malaysia
100%
Epicor Software (SEA) Pte. Ltd - Korea Branch


Epicor Software (SEA) Pte. Ltd.


South Korea
100%


USI Europe Ltd.


NSB Retail Systems Inc.
United
Kingdom
100%











K&E 18854951.1






--------------------------------------------------------------------------------





Name of Subsidiary
Parent of Subsidiary
Jurisdiction of
Organization
Percentage Ownership Interests


NSB Retail
NSB Associates Ltd. (9.9%) NSB Enterprise Ltd. (90.1%)
United
Kingdom
100%
Scala Ukraine DP
Scala CIS Limited
Ukraine
100%


NSB Retail No. 2 Limited
NSB Retail
United
Kingdom
100%


NSB Retail No. 3 Ltd.
NSB Retail
United
Kingdom
100%
Epicor Software France S.A.
Epicor Software Corporation
France
100%
Ablaksoft Kft
Scala ECE (Overseas) Limited
Hungary
100%
Epicor Limited (UK)
Epicor Software (UK) Limited
UK
100%
Scala ECE (Middle East) Ltd.
Scala ECE (Overseas) Limited
Cyprus
100%
Scala CIS ZAO
Scala CIS Ltd
Russia
95%





* Indicates 100% of the equity securities of this entity are being pledged.


** Indicates 65% of the equity securities of this entity are being pledged.




K&E 18854951.1
Schedule 7.01(b) Existing Liens
Debtor(s)
Jurisdiction
Searched
Search Type & Date
Secured
Party
File No. / File Date
Collateral
Description
Epicor Software Corporation
Delaware
UC
9/22/10
Hewlett- Packard Financial
11/17/2004
4329521 1
Leased equipment.
Epicor Software Corp
Delaware
UCC
9/22/10
Xerox
Corporation
02/07/2007
2007 0501576
Leased equipment.
Epicor Software Corporation
Delaware
UCC
9/22/10
De Lage Landen Financial
06/26/2007
2007 2663481
Leased equipment.
Epicor Software Corporation
Delaware
UCC
9/22/10
De Lage Landen Financial
11/27/2007
2007 4544788
Leased equipment.
Activant
Solutions Inc
Delaware
UCC
11/10/10
Canon Financial Services
01/31/2008
2008 0383560
Leased equipment.





--------------------------------------------------------------------------------



Activant Solutions Inc.
Delaware
UCC
11/10/10
Canon Financial Services
3/21/2011
2011 1042129
Leased equipment.
Activant Solutions Inc.
Delaware
UCC
4/18/11
Canon Financial Services
1/31/2008
80383560
Leased equipment.
Activant Solutions Inc.
Delaware
UCC
4/18/11
Canon Financial Services
3/21/2011
11042129
Leased equipment.
SPECTRUM Human Resource Systems Corporation
Colorado
UCC
4/28/11
Cisco Systems Capital Corporation
6/18/2003
20032065531
Leased equipment.
SPECTRUM Human Resource Systems
Colorado
UCC
4/28/11
Cisco Systems Capital Corporation
10/12/2006
2006F099903
Leased equipment.





Corporation
 
 
 
 
 
SPECTRUM Human Resource Systems Corporation
Colorado
UCC
4/28/11
Dell Financial Services L.P.
2/29/2008
2008F021374
Leased equipment.
SPECTRUM Human Resource Systems Corporation
Colorado
UCC
4/28/11
Banc of America Leasing and Capital, LLC
8/12/2008
20082080272
Leased equipment.
SPECTRUM Human Resource Systems Corporation
Colorado
UCC
4/28/11
Wells Fargo Equipment Finance, Inc.
12/29/2008
20082126084
Leased equipment.
SPECTRUM Human Resource Systems Corporation
Colorado
UCC
4/28/11
Wells Fargo Equipment Finance, Inc.
9/25/2009
2009F081509
Leased equipment.
SPECTRUM Human Resource Systems Corporation
Colorado
UCC
4/28/11
Wells Fargo Equipment Finance, Inc.
12/29/2009
2009F106360
Leased equipment.

























































K&E 18854951.1






--------------------------------------------------------------------------------



Schedule 7.03(c) Surviving Indebtedness
Debtor
Lender
Amount
Description
Activant Solutions
Inc.
Various
$114,295,000
Principal balance of
Activant’s existing
9.5% senior subordinated notes due May 2, 2016 that remain outstanding but have
been discharged pursuant to their governing indenture
Epicor Software
Corporation
Various
$230,000,000
Principal balance of
Epicor’s existing
2.375% convertible senior notes due in
2027 that do not tender for redemption on or prior to the Closing Date


Epicor Software
Corporation


Epicor Business Solutions Mexico, S.A. de C.V.


$ 440,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
(Asia) Pte. Ltd.


$ 110,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
(Aust) Pty. Ltd.


$1,100,000
Intercompany Note, May 10, 2011


Epicor Software
Corporation


Epicor Software
Canada, Ltd.


CAD $1,350,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
Denmark A/S


$ 750,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
Deutschland GmbH


$ 400,000
Intercompany Note, May 9, 2011







Epicor Software
Corporation


Epicor Software
Estonia OÜ


$ 160,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
Finland Oy


$ 700,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
Japan, K.K.


$ 100,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
(North Asia) Limited


$ 330,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
(SEA) Pte. Ltd.


$ 400,000
Intercompany Note, May 9, 2011


Scala ECE (Overseas) Limited


Epicor Software
Sweden AB


$ 860,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software
(Thailand) Co., Ltd.


$ 130,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Epicor Software (UK) Limited


£3,000,000
Intercompany Note, May 10, 2011


Epicor Software
Corporation


Epicor Software (UK) Limited


$2,000,000
Intercompany Note, May 12, 2011


Epicor Software
Corporation


Scala ECE (Overseas) Limited


$5,610,000
Intercompany Note, May 10, 2011


Epicor Software
Corporation


Scala International
Limited


$1,880,000
Intercompany Note, May 9, 2011


Epicor Software
Corporation


Scala Latvia SIA


$ 130,000
Intercompany Note, May 9, 2011


Scala Business
Solutions, N.V.


Scala (Overseas) ECE Ltd.


$13,300,000
Intercompany Note


Epicor Retail Solutions, Inc. (predecessor-in- interest to Epicor Retail
Solutions


Epicor Software
Corporation


USD$200,000,000
Intercompany Note, February 19, 2008







K&E 18854951.1






--------------------------------------------------------------------------------





Corporation)
 
 
 


Epicor (Aust) Pty. Ltd.


Epicor Software
Corporation


USD$7,854,728.07
Intercompany Note, November 30, 3007


Epicor Software
Corporation


Epicor Software
Sweden AB


SEK 157,785,719.51
Intercompany Note, September 23, 2008


Epicor Software
Corporation


Bank of America


AUD $6,000,000
Futures Swap Agreements value date June 30, 2011
Epicor Software
Corporation


Key Bank


AUD $3,000,000
Futures Swap Agreements value date June 30
Epicor Software
Corporation


Wells Fargo


AUD $3,000,000
Futures Swap Agreements value date June 30
Epicor Software
Corporation


Key Bank


NZD $500,000
Futures Swap Agreements value date June 30
Epicor Software
Corporation


Union Bank


CAD $2,000,000
Futures Swap Agreements value date June 30
Epicor Software
Corporation
Wells Fargo
MXN 10,000,000
Futures Swap Agreements value date June 30
Scala ECE (Overseas) Limited
Bank of America
MYR 3,400,000
Futures Swap Agreements value date June 30
Scala ECE (Overseas) Limited
Key Bank
RUB 12,888,500
Futures Swap Agreements value date June 30
Activant Solutions
Inc.
JP Morgan Chase
$174,722.67
Letter of Credit issued to The Travelers Indemnity Company 4
Activant Solutions
UK Limited
Activant Solutions
Inc.
$1,122,646.39
Intercompany
Indebtedness





--------------------------------------------------------------------------------



Activant Solutions
IRL Limited
Activant Solutions
Inc.
$938,907.49
Intercompany
Indebtedness







4 Note that a back-to-back letter of credit in favor of JPM will need to be
issued at closing.








K&E 18854951.1






--------------------------------------------------------------------------------



Schedule 7.08


Transactions with Affiliates


Amended and Restated Formation Agreement, dated as of May 31, 2000, by and among
Internet AutoParts, Inc., General Parts, Inc., Cooperative Computing, Inc., HM
Coop LLC, Glenn E. Staats, Preston W. Staats and the other parties signatories
thereto.


Stockholders Agreement, dated as of May 31, 2000, by and among Internet
AutoParts, Inc. and the securityholders listed on the signature pages thereof.


Amendment to Stockholders Agreement of Internet AutoParts, Inc. Dated May 31,
2000, dated November 29, 2001, by Cooperative Computing, Inc.


Software and Data License and Service Agreement, dated as of May 31, 2000, by
and between Cooperative Computing, Inc. and Internet AutoParts, Inc.


Reseller Agreement, dated as of October 23, 2007, by and between Internet
AutoParts, Inc. and Activant Solutions Inc.






--------------------------------------------------------------------------------



Schedule 10.02


Administrative Agent’s Office, Certain Addresses for Notice


If to the Administrative Agent:


200 Bay Street 12th Floor
South Tower Royal Bank Plaza
Toronto Ontario
M5J2W7
Attention Manager Agency Fax 416.842.4023


If to the Swing Line Lender:


RBC Capital Markets
Three World Financial Center
200 Vesey Street
New York, New York 10281-8098


If to the L/C Issuer:


RBC Capital Markets
Three World Financial Center
200 Vesey Street
New York, New York 10281-8098


If to the Borrower:


Eagle Parent, Inc.
18200 Von Karman Avenue, Suite 1000
Irvine, CA 92612
Attention: General Counsel
Fax: (949) 341-4225 with a copy to:
Apax Partners, L.L.P.
601 Lexington Avenue, 53rd Floor
New York, New York 10022
Attention: Jason Wright
Fax: (212) 646-7242


EXHIBIT A


FORM OF COMMITTED LOAN NOTICE




[Date]




Royal Bank of Canada
as Administrative Agent under the Credit Agreement referred to below


[200 Bay Street
Royal Bank Plaza
l2th Floor South Tower
Toronto Ontario M5J 2W7
Attention: Manager Agency
Agency Service Group
Facsimile 416 842-4023] Ladies and Gentlemen
The undersigned Eagle Parent, Inc. refers to the Credit Agreement dated as of
May [ ],
2011 (as amended, amended and restated supplemented or otherwise modified from
time to time the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) among the under- signed, EGL Holdco, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto and Royal
Bank of Canada as Collateral Agent and Administrative Agent for the Lenders and
hereby gives you no-
tice irrevocably pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a [Borrowing] [conversion] [continuation] under the
Credit Agreement and in that connection sets forth below the information
relating to such [Borrowing][conversion][continuation] (the “Proposed [Borrow-
ing][conversion][continuation]”) as required by Section 2.02(a) of the Credit
Agreement:


(i) The Business Day of the Proposed [Borrowing][conversion][continuation] is
, 201_.


(ii) The Facility under which the Proposed [Borrowing][conversion]
[continuation] is requested is the Facility.


(iii) The Type of Advances comprising the Proposed [Borrow-
ing][conversion][continuation] is [Base Rate Advances] [Eurocurrency Rate
Advances][L/C Ad- vance].1


(iv) The aggregate amount of the Proposed [Borrowing][conversion][continuation]
is
$ .2




1 Note that the maximum term for an L/C is one year.


(v) [The initial Interest Period for each Eurocurrency Rate Advance made as part
of the Proposed Borrowing is month[s].]


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed
[Borrowing][conversion][continuation]:


(A) [Subject to the Conditions Precedent to Credit Extensions,]3 The
representations and warranties contained in each Loan Document are correct in
all material respects on and as of the date of the Proposed [Borrowing]
[conversion] [continuation], before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom as though made on and
as of such date other than any such representations or warranties that by their
terms refer to a specific date other than the date of the Proposed [Borrowing]
[conversion] [continuation], in which case as of such specific date


(B) No Default has occurred and is continuing or would result from such Proposed
[Borrowing][conversion][continuation] or from the application of the proceeds
therefrom.


Delivery of an executed counterpart of this Committed Loan Notice by telecopier
shall be effective as delivery of an original executed counterpart of this
Committed Loan Notice.






















































Footnote continued from previous page.


2
Must be a minimum of $2,500,000 or a whole multiple of $100,000 in excess
thereof for Eurocur- rency Rate Loans. Must be a minimum of $1,000,000 or a
whole multiple of $100,000 in excess thereof for Base Rate Loans.



3 Insert if the Proposed Borrowing is the Initial Extension of Credit.










A-2


Very truly yours


EAGLE PARENT, INC.




By:
Title:



EXHIBIT B


FORM OF SWING LINE LOAN NOTICE




[Date]




[Swing Line Lender] [Address]
Attention
Facsimile


Ladies and Gentlemen


The undersigned Eagle Parent, Inc. refers to the Credit Agreement dated as of
May [ ],
2011 (as amended, amended and restated supplemented or otherwise modified from
time to time the
“Credit Agreement”; the terms defined therein being used herein as therein
defined) among the under- signed, EGL Holdco, Inc., a Delaware corporation
(“Holdings”), the Lenders party thereto and Royal Bank of Canada as Collateral
Agent and Administrative Agent for the Lenders and hereby gives you no- tice
irrevocably pursuant to Section 2.04 of the Credit Agreement that the
undersigned hereby requests a Swing Line Borrowing under the Credit Agreement
and in that connection sets forth below the informa- tion relating to such Swing
Line Borrowing (the “Proposed Swing Line Borrowing”) as required by Sec- tion
2.04(b) of the Credit Agreement:


(i) The Business Day of the Proposed Swing Line Borrowing is , 201_. (ii) The
aggregate amount of the Proposed Swing Line Borrowing is $ .4
The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Swing Line Borrowing:


(A) [Subject to the Conditions Precedent to Credit Extensions,]5 The
representations and warranties contained in each Loan Document are correct in
all material respects on and as of the date of the Proposed Swing Line Borrowing
before and after giving effect to the Proposed Swing Line Borrowing and to the
application of the proceeds therefrom as though made on and as of such date
other than any such representations or warranties that by their terms refer to a
spe- cific date other than the date of the Proposed Swing Line Borrowing in
which case as of such specific date.


(B) No Default has occurred and is continuing or would result from such Proposed
Swing Line Borrowing or from the application of the proceeds therefrom.




4 Must be a minimum of $100,000 or an integral multiple of $25,000 in excess
thereof.


5 Insert if the Proposed Borrowing is the Initial Extension of Credit.


Delivery of an executed counterpart of this Swing Line Loan Notice by telecopier
shall be effective as delivery of an original executed counterpart of this Swing
Line Loan Notice.


Very truly yours, EAGLE PARENT, INC.


By:
Title:



EXHIBIT C-1


FORM OF TERM NOTE






$ Dated , 201_


FOR VALUE RECEIVED, the undersigned, Eagle Parent, Inc., a Delaware cor-
poration (the “Borrower”), HEREBY PROMISES TO PAY or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) the principal amount of
the Term B Loan on the dates and in the amounts specified in the Credit
Agreement owing to the Lender by the Borrower pursuant to the Credit Agreement
dated as of May [ ], 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, EGL Holdco, Inc., a Delaware corporation (“Holdings”), the Lender and
certain other Lenders from time to time party thereto, Royal Bank of Canada as
Collateral Agent and Administrative Agent for the Lender and for such other
Lenders and the other agents party thereto.


The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan from the date of such Term B Loan until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Royal Bank of Canada, as Administrative Agent, at such office and in
the manner specified in the Credit Agreement. The Term B Loan owing to the
Lender by the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part
of this Promissory Note; provided, however, that the failure of the Lender to
make any such rec- ordation or endorsement shall not affect the Obligations of
the Borrower under this Promissory Note.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of the Term B Loan by the Lender to the Borrower in an
amount not to exceed the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from such Term B Loan being evidenced by
this Promissory Note, and (ii) contains provisions for accelera- tion of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The Obligations of the Borrower under
this Promissory Note and the other Loan Documents, and the Obligations of the
other Loan Parties under the Loan Documents, are se- cured by the Collateral as
provided in the Loan Documents.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
pre- sentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory Note.


This Note may not be transferred or assigned by the Lender to any Person EXCEPT
IN COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT. The rights evidenced by
this Note to receive principal and interest may only be transferred if the
transfer is registered on a record of ownership and the transferee is identified
as the owner of an interest in the obligation pursuant to SECTION 10.07 OF THE
CREDIT AGREEMENT. This Note may not at any time be endorsed to, or to the order
of, bearer.


This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.








[SIGNATURE PAGE TO FOLLOW]




EAGLE PARENT, INC.




By:
Title:



ADVANCES AND PAYMENTS OF PRINCIPAL








Date




Amount of
Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance




Notation Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT C-2


FORM OF REVOLVING CREDIT NOTE


$ Dated , 201_


FOR VALUE RECEIVED, the undersigned, Eagle Parent, Inc., a Delaware cor-
poration (the “Borrower”), HEREBY PROMISES TO PAY or its registered assigns (the
“Lender”) for the account of its Applicable Lending Office (as defined in the
Credit Agreement referred to below; terms defined therein, unless otherwise
defined herein, being used herein as therein defined) on the Maturity Date the
aggregate principal amount of the Revolving Credit Loans and the Letter of
Credit Advances owing to the Lender by the Borrower pursuant to the Credit
Agreement dated as of May [ ], 2011 (as amended, amended and restated, supple-
mented or otherwise modified from time to time, the “Credit Agreement”) among
the Borrower, EGL Holdco, Inc., a Delaware corporation (“Holdings”), the Lender
and certain other Lenders from time to time party thereto, Royal Bank of Canada,
as Collateral Agent and Administrative Agent for the Lenders and for such other
Lenders and the other agents party thereto.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan and Letter of Credit Advance from the date of such
Revolving Credit Loan or Letter of Credit Advance, as the case may be, until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to Royal Bank of Canada, as Administrative Agent, at such office and in
the manner specified in the Credit Agreement. Each Revolving Credit Loan and
Letter of Credit Advance owing to the Lender by the Borrower, and all payments
made on account of principal thereof, shall be recorded by the Lender and, prior
to any transfer hereof, endorsed on the grid attached hereto, which is part of
this Promissory Note; provided, however, that the failure of the Lender to make
any such recordation or endorsement shall not affect the Obligations of the
Borrower under this Promissory Note.


This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things, (i)
provides for the making of Revolving Credit Loans or Letter of Credit Advances
by the Lender to or for the benefit of the Borrower from time to time in an
aggregate amount not to exceed at any time out- standing the U.S. dollar amount
first above mentioned, the indebtedness of the Borrower result- ing from each
such Revolving Credit Loan and Letter of Credit Advance being evidenced by this
Promissory Note, and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified. The Obligations of the Borrower under this
Promissory Note and the other Loan Documents, and the Obligations of the other
Loan Parties under the Loan Documents, are secured by the Collateral as provided
in the Loan Documents.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
pre- sentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Promissory Note.


This Note may not be transferred or assigned by the Lender to any Person EXCEPT
IN COMPLIANCE WITH THE TERMS OF THE CREDIT AGREEMENT. The rights evidenced by
this Note to receive principal and interest may only be transferred if the
transfer is registered on a record of ownership and the transferee is identified
as the owner of an interest in the obligation pursuant to SECTION 10.07 OF THE
CREDIT AGREEMENT. This Note may not at any time be endorsed to, or to the order
of, bearer.


This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.








[SIGNATURE PAGE TO FOLLOW]






--------------------------------------------------------------------------------





EAGLE PARENT, INC.




By:
Title:







--------------------------------------------------------------------------------



ADVANCES AND PAYMENTS OF PRINCIPAL








Date




Amount of
Advance
Amount of Principal Paid or Prepaid
Unpaid Principal Balance




Notation Made
By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE




Financial Statement Date     


To Royal Bank of Canada as Administrative Agent


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of May [16], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Eagle Parent, Inc., a Delaware corporation, as borrower (the
“Borrower”), EGL Holdco, Inc., a Delaware corporation (“Holdings”), Royal Bank
of Canada, as Administrative Agent and Collateral Agent, the Lenders from time
to time party thereto (capitalized terms used herein have the meanings
attributed thereto in the Credit Agreement unless otherwise defined herein). In
ad- dition, “Computation Period” shall mean the most recently ended Test Period
covered by the financial statements accompanying this Compliance Certificate and
the “Computation Date” shall mean the last date of the Computation Period.
Pursuant to Section 6.02(a) of the Credit Agreement, the undersigned, in his/her
capacity as a Responsible Officer of the Borrower, certi- fies as follows:


[Use following paragraph 1 for fiscal year-end financial statements]


1. [Attached hereto as Schedule I is the consolidated balance sheet of the
Borrower and its Subsidiaries as at the fiscal year ended [ ], and the re- lated
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP6,
audited and accompanied by a report and opinion of an independent registered
public ac- counting firm of nationally recognized standing, which report and
opinion has been pre- pared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception
as to the scope of such audit.]


[Use following paragraph 1 for fiscal quarter-end financial statements]








6
The applicable financial statements may be determined in accordance with IFRS in
the event that the Borrower elects (pursuant to the definition of “GAAP”) to
prepare its financial statements in accordance with IFRS, taking into account
the requirements of Section 1.03(d) regarding Ac- counting Changes.







--------------------------------------------------------------------------------



1. [Attached hereto as Schedule I is the consolidated balance sheet of the
Borrower and its Subsidiaries as at the fiscal quarter ended [ ], and the re-
lated (i) consolidated statements of income or operations for such fiscal
quarter and for
the portion of the fiscal year then ended and (ii) consolidated statements of
cash flows for the portion of the fiscal year then ended, setting forth in each
case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corre- sponding portion of the previous fiscal year, all in reasonable
detail and each of which fairly present in all material respects the financial
condition, results of operations, stock- holders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end adjustments and the absence of footnotes.]


2. Attached hereto as Schedule II are the related consolidating financial
statements reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from the consolidated financial statements
referred to in paragraph l above.


3. Attached hereto as Schedule III are: (i) a report setting forth the informa-
tion required by Section 3.03(c) of the Security Agreement or confirmation that
there has been no change in such information since the Closing Date or the date
of the last Compli- ance Certificate delivered prior hereto, (ii) certifications
and descriptions of each event,


condition or circumstance during the fiscal quarter ending [

]7 requiring



a mandatory prepayment under Section 2.05(b) of the Credit Agreement, (iii) a
list of Subsidiaries that identifies each Subsidiary as a Material Subsidiary or
an Immaterial Subsidiary as of the date hereof or confirmation that there is no
change in such informa- tion since the later of the Closing Date or the date of
the last such list and (iv) a report setting forth certain information with
respect to Section 7.10 of the Credit Agreement.


4. To my knowledge, during such fiscal period, except as otherwise disclosed to
the Administrative Agent in writing pursuant to the Credit Agreement, no Default
or Event of Default has occurred and is continuing.8




7 This should be the last fiscal quarter covered by this Compliance Certificate.


8
[If unable to provide the foregoing certification, fully describe the reasons
therefor, the circum- stances thereof, the covenants or conditions which have
not been performed/observed and any ac- tion taken or proposed to be taken with
respect thereto on Annex A attached hereto.]







--------------------------------------------------------------------------------



Schedule I to
Compliance Certificate


CONSOLIDATED BALANCE SHEET


Schedule II to
Compliance Certificates


CONSOLIDATING FINANCIAL STATEMENTS REFLECTING THE ADJUSTMENTS NECESSARY TO
ELIMINATE THE ACCOUNTS OF UNRESTRICTED SUBSIDIARIES (IF ANY)






--------------------------------------------------------------------------------



Schedule III to
Compliance Certificates


REPORT REGARDING PERFECTION INFORMATION


PARAGRAPH 3(i) OF COMPLIANCE CERTIFICATE


Schedule III to
Compliance Certificate


CERTIFICATIONS REGARDING MANDATORY PREPAYMENTS


PARAGRAPH 3(ii) OF COMPLIANCE CERTIFICATE


1. [Section 2.05(b)(i): The Excess Cash Flow9 for the Test Period ended in the
Computation Date was $[ ]. The ECF Percentage is [ ]%.10


2. [Section 2.05(b)(ii): During the Test Period ended on the Computation Date,
nei- ther the Borrower nor any of its Restricted Subsidiaries has received any
Net Cash Proceeds from any Disposition or suffered any Casualty Event which
would require a prepayment pursu- ant to Section 2.05(b)(ii) of the Credit
Agreement (after giving effect to any permitted reinvest- ment period).]11


3. [Section 2.05(b)(iii): During such fiscal period, neither the Borrower nor
any of its Restricted Subsidiaries has received any Net Cash Proceeds from any
issuance or incurrence by the Borrower or any of its Restricted Subsidiaries of
Refinancing Term Loans, Indebtedness pursuant to Section 7.03(x) or Indebtedness
(other than Indebtedness expressly permitted to be incurred pursuant to Section
7.03) which would require a mandatory repayment pursuant to Sec-
tion 2.05(b)(iii) of the Credit Agreement.]12










9 Attach hereto in reasonable detail the calculations required to arrive at
Excess Cash Flow.


10 Only include for Compliance Certificate delivered for Test Period ending
December 31.


11 If the Borrower or any of its Restricted Subsidiaries has received any Net
Cash Proceeds from any from any Disposition, the certificate should describe
same and state the date of each receipt thereof and the amount of Net Cash
Proceeds received on each such date, together with sufficient information as to
mandatory repayments and/or reinvestments thereof to determine compliance with
Section 2.05(b)(ii) of the Credit Agreement, together with a statement that the
Borrower is in compliance with the requirements of said Section 2.05(b)(ii).


12 If the Borrower or any of its Restricted Subsidiaries has received any Net
Cash Proceeds from any issuance or incurrence by the Borrower or any of its
Restricted Subsidiaries of Refinancing Term Loans, Indebtedness pursuant to
Section 7.03(x) or Indebtedness (other than Indebtedness permitted to be
incurred pursuant to Section 7.03), the certificate should describe same and
state the date of each receipt thereof and the amount of Net Cash Proceeds
received on each such date, together with sufficient information as to mandatory
repayments thereof to determine compliance with Section 2.05(b)(iii) of the
Credit Agreement, together with a statement that the Borrower is in compliance
with the requirements of said Section 2.05(b)(iii).


Schedule III to
Compliance Certificate


SUBSIDIARIES


PARAGRAPH 3(iii) OF COMPLIANCE CERTIFICATE [Select one]
[What follows is a list of Material and Immaterial Subsidiaries (each identified
as such) of the
Borrower as of the date hereof


1.


2.]


-or-


[There has been no change to the list of Material and Immaterial Subsidiaries of
the Borrower since (the later of) [the Closing Date] [the date of the last such
list provided pursuant to the
Compliance Certificate dated ]]






--------------------------------------------------------------------------------



Schedule III to
Compliance Certificate


REPORT REGARDING FINANCIAL COVENANT


PARAGRAPH 3(iv) OF COMPLIANCE CERTIFICATE






Financial Covenant Amount


First Lien Senior Secured Leverage Ratio


a. Consolidated Total Debt13 on the Computation Date $     


b. Consolidated EBITDA14 for the Test Period $     
ended on the Computation Date




c. Ratio of line a to line b

:1.00







d. Level required pursuant to Section 7.10

:1.00







[Remainder of Page Intentionally Blank]










































13 Attach hereto in reasonable detail the calculations required to arrive at
Consolidated Total Debt.
For purposes of this calculation Consolidated Total Debt shall not include any
portion of Con- solidated Total Debt that is unsecured or is secured solely by a
Lien that is junior to the Liens se- curing the Obligations pursuant to an
Intercreditor Agreement.


14 Attach hereto in reasonable detail the calculations required to arrive at
Consolidated EBITDA for purposes of the First Lien Secured Leverage Ratio test.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower and has caused this cer- tificate to be delivered this day of _, .


EAGLE PARENT, INC.




By:
Name:

Title:






--------------------------------------------------------------------------------



EXHIBIT E


FORM OF ASSIGNMENT AND ASSUMPTION


Reference is made to the Credit Agreement dated as of May [ ], 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein unless otherwise defined herein,
being used herein as therein defined) among Eagle Parent, Inc., a Delaware
corporation (the “Borrower”), EGL Holdco, Inc., a Delaware corporation
(“Holdings”), the Lenders from time to time party thereto, and Royal Bank of
Canada, as Collateral Agent and Administrative Agent for the Lend- ers.


The Assignor referred to on the signature page attached hereto (the “Assignor”)
and the Assignee referred to on the signature page attached hereto (the
“Assignee”) agrees with respect to all information relating to it and its
assignment hereunder and on Schedule 1 hereto as follows:


(1) The Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the per- centage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under each Credit Agreement Facility
specified on Schedule 1 hereto.


(2) The Assignor: (i) represents and warrants that its name set forth on
Schedule 1 hereto is its legal name, that it is the legal and beneficial owner
of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no re- sponsibility with respect to any
statements, warranties or representations made in or in connection with any Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Docu- ment or any other instrument or document furnished pursuant thereto;
(iii) makes no rep- resentation or warranty and assumes no responsibility with
respect to the financial condi- tion of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; and (iv)
attaches the Note or Notes, if any, held by the Assignor and re- quests that the
Administrative Agent exchange such Note or Notes for an amended and restated
Note payable to the order of the Assignee in an amount equal to the Commit-
ments and/or Advances assumed by the Assignee pursuant hereto or new Notes
payable to the order of the Assignee in an amount equal to the Commitments
and/or Advances as- sumed by the Assignee pursuant hereto and the Assignor in an
amount equal to the Commitments and/or Advances retained by Assignor under the
Credit Agreement.


(3) The Assignee: (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01






--------------------------------------------------------------------------------



thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (ii) agrees that it will, independently and without reliance upon
any Agent, the Assignor or any other Lender Party and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) represents and warrants that its name set forth on Schedule 1 hereto is
its legal name; (iv) confirms that it is an Eligible Assignee; (v) ap- points
and authorizes each Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
such Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (vi) agrees that it will perform in accordance
with their terms all of the obliga- tions that by the terms of the Credit
Agreement are required to be performed by it as a Lender Party; and (vii)
attaches any U.S. Internal Revenue Service forms required under Section 3.01 of
the Credit Agreement.


(4) Following the execution of this Assignment and Assumption, it will be de-
livered to the Administrative Agent for acceptance and recording by the
Administrative Agent. The effective date for this Assignment and Assumption (the
“Effective Date”) shall be the date of acceptance hereof by the Administrative
Agent.


(5) Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) such Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Assumption, have the rights and
obligations of a Lender Party thereunder and (ii) such Assignor shall, to the
extent provided in this As- signment and Assumption, relinquish its rights and
be released from its obligations under the Credit Agreement (other than its
rights and obligations under the Loan Documents that are specified under the
terms of such Loan Documents to survive the payment in full of the Obligations
of the Loan Parties under the Loan Documents to the extent any claim thereunder
relates to an event arising prior to the Effective Date of this Assignment and
Assumption) and, if this Assignment and Assumption covers all of the remaining
portion of the rights and obligations of such Assignor under the Credit
Agreement such Assignor shall cease to be a party thereto.


(6) Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the other Loan Documents in respect of the interest
assigned hereby (including, without limitation, all payments of principal,
interest and commitment fees with respect thereto) to such Assignee. Such
Assignor and such Assignee shall make all appropriate adjustments in payments
under the Credit Agreement and the other Loan Documents for periods prior to the
Effective Date directly between themselves.


(7) This Assignment and Assumption shall be governed by, and construed in
accordance with, the laws of the State of New York.


(8) This Assignment and Assumption may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Assignment and Assumption by telecopier shall be effective as delivery of
an original




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



executed counterpart of this Assignment and Assumption.


IN WITNESS WHEREOF, each Assignor and each Assignee have caused this Assignment
and Assumption to be executed by their officers thereunto duly authorized as of
the date specified thereon.






--------------------------------------------------------------------------------



SCHEDULE TO
ASSIGNMENT AND ASSUMPTION


Revolving Credit Facility
 
 
 
 
 
15Percentage interest assigned
%
%
%
%
%
Revolving Credit Commitment assigned
$
$
$
$
$
Aggregate outstanding principal amount
of Revolving Credit Loans assigned
$
$
$
$
$
Term B Facility
 
 
 
 
 
16Percentage interest assigned
%
%
%
%
%
Term B Commitment assigned
$
$
$
$
$
Outstanding principal amount of
Term B Loans assigned
$
$
$
$
$
Letter of Credit Facility
 
 
 
 
 
Letter of Credit Commitment assigned
$
$
$
$
$





, as Assignor
[Type or print legal name of Assignor]




By:
Title:



Dated: , 201     














15 If Nonratable Assignments are not permitted, the percentage interest assigned
by an Assignor must be the same for all Facilities (other than the Letter of
Credit Facility).


16 See footnote 1.






--------------------------------------------------------------------------------





, as Assignee
[Type or print legal name of Assignee]




By:
Title:



Dated: , 201_ Domestic Lending Office: Eurodollar Lending Office:






--------------------------------------------------------------------------------



Accepted [and Approved] this      Day of , 201_


ROYAL BANK OF CANADA
as Administrative Agent




By:
Title:





[Approved this day
of , 201_ EAGLE PARENT, INC.
By:
Title:]





[Approved this day
of , 201_ [NAME OF ISSUING BANK]
By:
Title:]







--------------------------------------------------------------------------------





EXHIBIT F


FORM OF GUARANTY












GUARANTY dated as of May [ ], 2011 among
EGL HOLDCO, INC., as Guarantor


CERTAIN SUBSIDIARIES IDENTIFIED HEREIN,






and






ROYAL BANK OF CANADA, as Collateral Agent






--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS
SECTION 1.01. Credit Agreement.
......................................................................................................
1
SECTION 1.02. Other Defined Terms
..................................................................................................
1


ARTICLE II GUARANTY
SECTION 2.01. Guaranty
.....................................................................................................................
2
SECTION 2.02. Guaranty of Payment
..................................................................................................
2
SECTION 2.03. No
Limitations............................................................................................................
2
SECTION 2.04. Reinstatement
.............................................................................................................
3
SECTION 2.05. Agreement To Pay; Subrogation
................................................................................
3
SECTION 2.06. Information
.................................................................................................................
3
SECTION 2.07. Representations and Warranties
.................................................................................
4


ARTICLE III SUBROGATION AND SUBORDINATION
SECTION 3.01. Contribution and Subrogation
....................................................................................
4
SECTION 3.02. Subordination.
............................................................................................................
4


ARTICLE IV MISCELLANEOUS


SECTION 4.01.
Notices........................................................................................................................
4
SECTION 4.02. Waivers; Amendment.
................................................................................................
4
SECTION 4.03. Collateral Agent’s Fees and Expenses, Indemnification.
........................................... 5
SECTION 4.04. Successors and Assigns
..............................................................................................
5
SECTION 4.05. Survival of Agreement
...............................................................................................
6
SECTION 4.06. Counterparts; Effectiveness; Several Agreement
....................................................... 6
SECTION 4.07.
Severability.................................................................................................................
6
SECTION 4.08. Right of Set-Off
..........................................................................................................
6
SECTION 4.09. Governing Law; Jurisdiction.
.....................................................................................
7
SECTION 4.10. WAIVER OF JURY TRIAL
......................................................................................
7
SECTION 4.11. Headings
.....................................................................................................................
7
SECTION 4.12. Security Interest Absolute
..........................................................................................
7
SECTION 4.13. Termination or
Release...............................................................................................
8
SECTION 4.14. Additional Guarantors
................................................................................................
8
















--------------------------------------------------------------------------------



-i-






--------------------------------------------------------------------------------



GUARANTY


GUARANTY dated as of May [ ], 2011, among EGL HOLDCO, INC., certain Subsidi-
aries of the Borrower (defined below) from time to time party hereto and ROYAL
BANK OF CANADA, as Collateral Agent.


Reference is made to the credit agreement dated as of May [ ], 2011 (as amended,
sup- plemented or otherwise modified from time to time, the “Credit Agreement”),
among EAGLE PARENT, INC., as borrower (the “Borrower”), EGL HOLDCO, INC.
(“Holdings”), ROYAL BANK OF CANADA, as administrative agent (in such capacity,
the “Administrative Agent”), and collateral agent (in such ca- pacity, the
“Collateral Agent”), ROYAL BANK OF CANADA as swing line lender (in such
capacity, the “Swing Line Lender”), each Lender from time to time party thereto
and the other parties thereto. The Lenders have agreed to extend credit to the
Borrower and the Hedge Banks have agreed to enter into Se- cured Hedge
Agreements subject to the terms and conditions set forth in the Credit
Agreement. The obli- gations of the Lenders to extend such credit and of the
Hedge Banks to enter into Secured Hedge Agree- ments are conditioned upon, among
other things, the execution and delivery of this Agreement. Each Guarantor is an
affiliate of the Borrower, will derive substantial benefits from the extension
of credit to the Borrower pursuant to the Credit Agreement and is willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit and the Hedge Banks to enter into Secured Hedge
Agreements.


Accordingly, the parties hereto agree as follows:
ARTICLE I DEFINITIONS


SECTION 1.01. Credit Agreement.


(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement.


(b) The rules of construction specified in Article I of the Credit Agreement
also ap- ply to this Agreement.


SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Agreement” means this Guaranty.


“Claiming Party” has the meaning assigned to such term in Section 3.02.
“Contributing Party” has the meaning assigned to such term in Section 3.02.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Guarantor” means Holdings and each Restricted Subsidiary listed on the
signature pages hereof under the caption “Guarantors” and each Restricted
Subsidiary that is a Wholly-Owned Material Subsidiary (other than any Excluded
Subsidiary and any JV Entity) that becomes a party to this Agree- ment after the
Closing Date.






--------------------------------------------------------------------------------



“Guaranty Parties” means, collectively, Holdings and each Guarantor. “Guaranty
Supplement” means an instrument in the form of Exhibit I hereto.
ARTICLE II


GUARANTY


SECTION 2.01. Guaranty. Each Guarantor absolutely, irrevocably and
unconditionally guarantees, jointly with the other Guarantors and severally, as
a primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations. Each of the Guarantors further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation. Each of the
Guarantors waives presentment to, demand of payment from and protest
to the Borrower or any other Guaranty Party of any of the Obligations, and also
waives notice of accep- tance of its guarantee and notice of protest for
nonpayment.


SECTION 2.02. Guaranty of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations, or to any balance of any deposit account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other Person.


SECTION 2.03. No Limitations.


(a) Except for termination of a Guarantor’s obligations hereunder as expressly
pro- vided in Section 4.13, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations, or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release, non-perfection, impairment, exchange or substitution of any
security held by the Collateral Agent or any other Secured Party for the
Obligations; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of all the Obligations). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to ex- change, waive or release any
or all such security (with or without consideration), to enforce or apply such
security and direct the order and manner of any sale thereof in their sole
discretion or to release or substi-
tute any one or more other Guarantors or obligors upon or in respect of the
Obligations, all without affect- ing the obligations of any Guarantor hereunder.


(b) To the fullest extent permitted by applicable law, each Guarantor waives any
de- fense based on or arising out of any defense of the Borrower or any other
Guaranty Party or the unen- forceability of the Obligations, or any part thereof
from any cause, or the cessation from any cause of the liability of the Borrower
or any other Guaranty Party, other than the indefeasible payment in full in cash






--------------------------------------------------------------------------------



of all the Obligations. The Collateral Agent and the other Secured Parties may
in accordance with the terms of the Collateral Documents, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Guaranty Party or exercise any
other right or remedy available to them against the Borrower or any other
Guaranty Party, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully and
indefeasibly paid in full in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extin- guish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against the Borrower or any other Guaranty Party, as the case
may be, or any security.


(c) Each Guarantor, and by its acceptance of this Agreement, the Collateral
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Agree- ment and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the Obligations of each Guarantor hereunder. To
effectuate the foregoing intention, the Collateral Agent, the other Secured
Parties and the Guarantors hereby irrevocably agree that the Obligations of each
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the Obligations of such Guarantor under this Guaranty not
constituting a fraudulent transfer or conveyance.


(d) Each Guarantor acknowledges that it will receive indirect benefits from the
fi- nancing arrangements contemplated by the Loan Documents and that the waivers
set forth in this Agree- ment are knowingly made in contemplation of such
benefits.


SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
here- under shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation, is rescinded or
must otherwise be restored by the Collateral Agent or any other Secured Party
upon the bankruptcy, insolvency or reorganization of the Borrower, any other
Guar- anty Party or otherwise.


SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of the Borrower or any other Guaranty Party to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the Secured Parties in cash the amount of such unpaid
Obligation. Upon payment by any Guarantor of any sums to the Collateral Agent as
provided above, all rights of such Guarantor against the Borrower or any other
Guaranty Party arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article III.


SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Guaranty Party’s
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that none of
the Collateral Agent or the other Secured Parties will have any duty to advise
such Guarantor of informa- tion known to it or any of them regarding such
circumstances or risks.






--------------------------------------------------------------------------------



SECTION 2.07. Representations and Warranties. Each Guarantor hereby represents
and warrants that this Agreement (i) has been duly executed and delivered by
each Guarantor that is party hereto and (ii) constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against each Guarantor that is
party hereto in accordance with its terms, except as such enforceability may be
lim- ited by Debtor Relief Laws and by general principles of equity.
ARTICLE III SUBROGATION AND SUBORDINATION


SECTION 3.01. Contribution and Subrogation. Each Guarantor (a “Contributing
Party”) agrees (subject to Section 3.02) that, in the event a payment shall be
made by any other Guarantor hereunder in respect of any Obligation (the
“Claiming Party”), the Contributing Party shall indemnify the Claiming Party in
an amount equal to the amount of such payment, in each case multiplied by a
fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the de- nominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date hereof (or, in the case of any Guarantor becoming a party hereto pursuant
to Section 4.14, the date of the Guaranty Supplement hereto executed and
delivered by such Guarantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 3.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.


SECTION 3.02. Subordination.


(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Section 3.01 and all other rights of indemnity,
contribution or subrogation under appli- cable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obli- gations.
No failure on the part of the Borrower or any Guarantor to make the payments
required by Sec- tion 3.01 (or any other payments required under applicable law
or otherwise) shall in any respect limit the obligations and liabilities of any
Guarantor with respect to its obligations hereunder, and each Guarantor shall
remain liable for the full amount of the obligations of such Guarantor
hereunder.


(b) Each Guarantor hereby agrees that upon the occurrence and during the
continu- ance of an Event of Default and after notice from the Collateral Agent,
all Indebtedness owed by it to any Subsidiary shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations.


ARTICLE IV MISCELLANEOUS


SECTION 4.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Guarantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.


SECTION 4.02. Waivers; Amendment.


(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandon- ment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Guaranty Party therefrom shall




--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 4.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any other Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Guaranty Party in any case shall entitle any Guaranty Party to any other or fur-
ther notice or demand in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Guaranty Party or Guaranty Parties with respect
to which such waiver, amendment or modifica- tion is to apply, subject to any
consent required in accordance with Section 10.01 of the Credit Agree- ment.


SECTION 4.03. Collateral Agent’s Fees and Expenses, Indemnification.


(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimburse- ment of its expenses incurred hereunder from each Guarantor as
provided in Section 10.04 of the Credit Agreement as if such Section were set
out in full herein and reference to “the Borrower” therein were ref- erences to
“each Guarantor.”


(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor agrees to indemnify the Collateral Agent and the other
Indemnitees (as de- fined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of, the execution, delivery or performance of this Agreement or any
claim, litigation, investigation or proceeding relating to any of the foregoing
agreements or instruments contemplated hereby, whether or not any Indemnitee is
a party thereto; pro- vided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities and
related expenses resulted from (x) the gross negligence, bad faith or will-ful
misconduct of such Indemnitee or of any affiliate, director, officer, employee,
counsel, agent or attor- ney-in-fact of such Indemnitee or (y) a material breach
of this Agreement by such Indemnitee or of any affiliate, director, officer,
employee, counsel, agent or attorney-in-fact of such Indemnitee.


(c) Any such amounts payable as provided hereunder shall be additional
Obligations guaranteed hereby and secured by the other Collateral Documents. The
provisions of this Section 4.03 shall remain operative and in full force and
effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Collateral Agent or any other Se-
cured Party. All amounts due under this Section 4.03 shall be payable within ten
days of written demand therefor.


SECTION 4.04. Successors and Assigns. Whenever in this Agreement any of the par-
ties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns
of such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or the Collat-eral Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective suc- cessors and assigns.






--------------------------------------------------------------------------------



SECTION 4.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Guaranty Parties in the Loan Documents and in the
certificates or other in- struments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collat- eral Agent, any other Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any De- fault or
incorrect representation or warranty at the time any credit is extended under
the Credit Agree- ment, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under any Loan Document is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated.


SECTION 4.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Guarantor when a counterpart hereof executed on behalf of such Guarantor shall
have been delivered to the Collateral Agent and a counterpart hereof shall have
been executed on behalf of the Collateral Agent, and thereafter shall be binding
upon such Guarantor and the Collateral Agent and their respective permitted
successors and assigns, and shall inure to the benefit of such Guarantor , the
Collateral Agent and the other Secured Parties and their respective successors
and assigns, except that no Guarantor shall have the right to assign or transfer
its rights or obligations hereunder or any interest herein (and any such
assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval
of any other Guarantor and without affecting the obligations of any other
Guarantor hereunder.


SECTION 4.07. Severability. Any provision of this Agreement held to be invalid,
ille- gal or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotia- tions to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 4.08. Right of Set-Off. In addition to any rights and remedies of the
Lend- ers provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates is authorized at any time and
from time to time, without prior notice to any Guarantor, any such notice being
waived by each Guarantor to the fullest extent permitted by applicable Law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates to or for the credit or the account of
the respective Guarantor against any and all obligations owing to such Lender
and its Affiliates hereunder, now or hereafter existing, irrespective of whether
or not such Lender or Affiliate shall have made demand under this Agreement and
although such obligations may be contingent or un- matured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the relevant Guarantor and the Collateral Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Lender under this Section 4.08 are in addition
to other rights and remedies (including other rights of setoff) that the
Collateral Agent and such Lender may have.






--------------------------------------------------------------------------------



SECTION 4.09. Governing Law; Jurisdiction.


(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).


(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GUARANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GUARANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED THERETO.


SECTION 4.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 4.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


SECTION 4.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 4.12. Security Interest Absolute. All rights of the Collateral Agent
here- under and all obligations of each Guarantor hereunder shall be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
the Credit Agreement, any other Loan Document, any agree- ment with respect to
any of the Obligations or any other agreement or instrument relating to any of
the foregoing, (b) any change in the time, manner or place of payment of, or in
any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from the Credit Agreement, any other
Loan Document, any other agreement or instrument, (c) any release or amendment
or waiver of or consent under or departure from any guarantee guaranteeing all
or any of the Obligations or (d) any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Guarantor in respect
of the Obligations or this Agreement.






--------------------------------------------------------------------------------



SECTION 4.13. Termination or Release.


(a) This Agreement and the Guarantees made herein shall terminate with respect
to all Obligations upon the termination of the Aggregate Commitments and payment
in full of all Obliga- tions (other than (x) obligations under Secured Hedge
Agreements not yet due and payable, (y) Cash Management Obligations not yet due
and payable and (z) contingent indemnification obligations not yet accrued and
payable) and the expiration or termination of all Letters of Credit.


(b) A Guarantor shall be automatically released from its obligations hereunder
upon such Guarantor ceasing to be a Material Subsidiary (as certified in writing
by a Responsible Officer).


(c) A Guarantor shall be automatically released from its obligations hereunder
upon the consummation of any transaction or designation permitted under the
Credit Agreement as a result of which such Guarantor becomes an Excluded
Subsidiary or a JV Entity.


(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 4.13, the Collateral Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or re- lease. Any
execution and delivery of documents pursuant to this Section 4.13 shall be
without recourse to or warranty by the Collateral Agent.


SECTION 4.14. Additional Guarantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Guaranty Supplement and such Person shall become a
Guarantor hereunder with the same force and ef- fect as if originally named as a
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Guaranty Party hereunder. The rights and
obligations of each Guar- anty Party hereunder shall remain in full force and
effect notwithstanding the addition of any new Guar- anty Party as a party to
this Agreement.


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]






--------------------------------------------------------------------------------



WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of the
day and year first above written.


EGL HOLDCO, INC., as Guarantor




By:
Name:

Title:




[ ], as Guarantor




By:
Name:

Title:




[ ], as Guarantor




By:
Name:

Title:






--------------------------------------------------------------------------------





ROYAL BANK OF CANADA
as Collateral Agent




By:
Name:

Title:




By:
Name:

Title:






--------------------------------------------------------------------------------



EXHIBIT I TO THE GUARANTY


FORM OF GUARANTY SUPPLEMENT


SUPPLEMENT NO. [ ] (this “Guaranty Supplement”), dated as of [ ], to the
Guaranty dated as of May [ ], 2011 among EGL HOLDCO, INC. (“Holdings”), certain
subsidiaries
of the Borrower (as defined below) from time to time party hereto and ROYAL BANK
OF CANADA, as
Collateral Agent.


A. Reference is made to (i) the credit agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EAGLE PARENT, INC., as borrower (the “Borrower”), Holdings,
ROYAL BANK OF CANADA, as administrative agent (in such capacity, the
“Administrative Agent”), as collateral agent (in such capacity, the “Collateral
Agent”), ROYAL BANK OF CANADA as swing line lender (in such capacity, the “Swing
Line Lender”), each Lender from time to time party thereto and each other party
thereto and (ii) the Guaranty referred to therein (such Guaranty, as in effect
on the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supple- ment, being the
“Guaranty”). The capitalized terms defined in the Guaranty or in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.


B. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks
to enter into Secured Hedge Agreements. Section 4.14 of the Guaranty provides
that subsequently acquired or wholly owned direct or indirect Intermediate
Holding Companies and additional Restricted Subsidiaries may become Guarantors
under the Guaranty by execution and delivery of an instrument in the form of
this Guaranty Supplement. The undersigned (the “New Guarantor”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Guarantor under the Guaranty in order to induce the Lenders to make
Loans and the L/C Issuers to issue Letters of Credit and the Hedge Banks to
enter into Secured Hedge Agreements from time to time under the terms of the
Credit Agreement.


Accordingly, the Collateral Agent and the New Guarantor agree as follows:


SECTION 1. Obligations Under the Guaranty. In accordance with Section 4.14 of
the Guaranty, the New Guarantor by its signature below becomes a Guarantor under
the Guaranty with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty applicable to it as a Guarantor thereunder and (b)
represents and warrants that the representations and warranties made by it as a
Guarantor thereunder are true and correct on and as of the date hereof. Each
reference to a “Guarantor” or “Guaranty Party” in the Guaranty shall be deemed
to include the New Guarantor and each reference in any other Loan Document to a
“Guarantor”, “Guaranty Party” or a “Loan Party” shall also be deemed to include
the New Guarantor. The Guaranty is hereby incorporated herein by reference.


SECTION 2. Representations and Warranties. The New Guarantor represents and war-
rants to the Collateral Agent and the other Secured Parties that this Guaranty
Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforce- able against it in
accordance with its terms.






--------------------------------------------------------------------------------



SECTION 3. Delivery by Telecopier; Electronic Transmission. Delivery of an
executed counterpart of a signature page to this Guaranty Supplement by
telecopier or other electronic transmission shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.


SECTION 4. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.


(a) THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN).


(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS GUARANTY SUPPLEMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY SUPPLEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH GUARANTOR AND THE
COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH GUARANTOR AND THE COLLATERAL
AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS GUARANTY SUPPLEMENT
OR OTHER DOCUMENT RELATED THERETO.


(c) EACH PARTY TO THIS GUARANTY SUPPLEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
GUARANTY SUPPLEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS GUARANTY
SUPPLEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS GUARANTY SUPPLEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4(C) WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY.


SECTION 5. Affirmation. Except as expressly supplemented hereby, the Guaranty
shall remain in full force and effect.


SECTION 6. Severability. In case any one or more of the provisions contained in
this Guaranty Supplement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and in the Guaranty shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a par- ticular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.






--------------------------------------------------------------------------------



SECTION 7. Notice. All communications and notices hereunder shall be in writing
and given as provided in Section 4.01 of the Guaranty.


SECTION 8. Reimbursement. The New Guarantor agrees to reimburse the Collateral
Agent for its reasonable out-of-pocket expenses in connection with this Guaranty
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.


[Remainder of Page Intentionally Blank]


IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly exe-
cuted this Guaranty Supplement as of the day and year first above written.


[NAME OF ADDITIONAL GUARANTOR]




By:
Name:

Title:




ROYAL BANK OF CANADA, as Collateral Agent




By:
Name:

Title:






--------------------------------------------------------------------------------



EXHIBIT G


FORM OF SECURITY AGREEMENT










SECURITY AGREEMENT


dated as of May [ ], 2011 among
EAGLE PARENT, INC., and
EGL HOLDCO, INC.,


and


CERTAIN SUBSIDIARIES IDENTIFIED HEREIN, collectively, the Initial Grantors,


and


ROYAL BANK OF CANADA, as Collateral Agent


TABLE OF CONTENTS


PAGE


ARTICLE I DEFINITIONS
SECTION 1.01 Credit Agreement.
.......................................................................................................
1
SECTION 1.02 Other Defined Terms
...................................................................................................
1


ARTICLE II PLEDGE OF SECURITIES
SECTION 2.01 Pledge
..........................................................................................................................
2
SECTION 2.02 Delivery of the Pledged Collateral.
............................................................................. 3
SECTION 2.03 Representations, Warranties and Covenants
............................................................... 4
SECTION 2.04 Certification of Limited Liability Company and Limited Partnership
Interests.......... 5
SECTION 2.05 Registration in Nominee Name; Denominations
......................................................... 5
SECTION 2.06 Voting Rights; Dividends and Interest.
....................................................................... 5
SECTION 2.07 Uncertificated Securities
.............................................................................................
7


ARTICLE III


SECURITY INTERESTS IN PERSONAL PROPERTY


SECTION 3.01 Security
Interest...........................................................................................................
7
SECTION 3.02 Representations and Warranties
..................................................................................
9
SECTION 3.03 Covenants.
.................................................................................................................
10
SECTION 3.04 Other Actions
............................................................................................................
11


ARTICLE IV REMEDIES
SECTION 4.01 Remedies upon Default.
............................................................................................
12
SECTION 4.02 Application of Proceeds.
...........................................................................................
14


ARTICLE V SUBROGATION AND SUBORDINATION
SECTION 5.01 Contribution and Subrogation
...................................................................................
14
SECTION 5.02 Subordination.
...........................................................................................................
14


ARTICLE VI MISCELLANEOUS
SECTION 6.01
Notices.......................................................................................................................
15




-i-






--------------------------------------------------------------------------------



SECTION 6.02 Waivers; Amendment.
...............................................................................................
15
SECTION 6.03 Collateral Agent’s Fees and Expenses; Indemnification.
.......................................... 15
SECTION 6.04 Successors and Assigns
.............................................................................................
16
SECTION 6.05 Survival of Agreement
..............................................................................................
16
SECTION 6.06 Counterparts; Effectiveness; Several Agreement
...................................................... 16
SECTION 6.07
Severability................................................................................................................
17
SECTION 6.08 Right of Set-Off
.........................................................................................................
17
SECTION 6.09 Governing Law; Jurisdiction.
....................................................................................
17
SECTION 6.10 WAIVER OF JURY TRIAL
.....................................................................................
17
SECTION 6.11 Headings
....................................................................................................................
18
SECTION 6.12 Security Interest Absolute
.........................................................................................
18
SECTION 6.13 Termination or
Release..............................................................................................
18
SECTION 6.14 Additional Grantors
...................................................................................................
19
SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact
........................................................... 19
SECTION 6.16 General Authority of the Collateral Agent
................................................................ 19


Schedules


SCHEDULE I Pledged Equity; Pledged Debt
SCHEDULE II Perfection Information


Exhibits


EXHIBIT I Form of Security Agreement Supplement






































































-ii-






--------------------------------------------------------------------------------



SECURITY AGREEMENT


SECURITY AGREEMENT dated as of May [ ], 2011, among EAGLE PARENT, INC., a
Delaware corporation, EGL HOLDCO, INC., a Delaware corporation, and the other
Persons listed on the signature pages hereof (collectively, the “Initial
Grantors”), certain subsidiaries of the Borrower from time to time party hereto
and ROYAL BANK OF CANADA (“RBC”), as Collateral Agent for the Se- cured Parties.


Reference is made to the credit agreement dated as of May [ ], 2011 (as amended,
sup- plemented or otherwise modified from time to time, the “Credit Agreement”),
among EAGLE PARENT, INC., a Delaware corporation (the “Borrower”), EGL HOLDCO,
INC., a Delaware corporation (“Hold- ings”), RBC, as administrative agent (in
such capacity, the “Administrative Agent”), and collateral agent (in such
capacity, the “Collateral Agent”), RBC, as swing line lender (in such capacity,
the “Swing Line Lender”), each Lender from time to time party thereto and the
other parties party thereto. The Lenders have agreed to extend credit to the
Borrower and the Hedge Banks have agreed to enter into the Secured Hedge
Agreements subject to the terms and conditions set forth in the Credit
Agreement. The obligations of the Lenders to extend such credit and of the Hedge
Banks to enter into the Secured Hedge Agreements are conditioned upon, among
other things, the execution and delivery of this Agreement. Holdings and each
other Grantor are Affiliates of the Borrower, will derive substantial benefits
from the extension of credit to the Borrower pursuant to the Credit Agreement
and are willing to execute and deliver this Agreement in order to induce the
Lenders to extend such credit and the Hedge Banks to enter into Se- cured Hedge
Agreements. Accordingly, the parties hereto agree as follows:
ARTICLE I Definitions


SECTION 1.01 Credit Agreement.


(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.


(b) The rules of construction specified in Article I of the Credit Agreement
also ap- ply to this Agreement.


SECTION 1.02 Other Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“Account Debtor” means any Person who is or who may become obligated to any
Gran- tor under, with respect to or on account of an Account.


“Accounts” has the meaning specified in Article 9 of the New York UCC.
“Agreement” means this Security Agreement.
“Article 9 Collateral” has the meaning assigned to such term in Section 3.01(a).
“Claiming Party” has the meaning assigned to such term in Section 5.01.






--------------------------------------------------------------------------------



“Collateral” means the Article 9 Collateral and the Pledged Collateral.
“Contributing Party” has the meaning assigned to such term in Section 5.01.
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“General Intangibles” has the meaning specified in Article 9 of the New York UCC
and includes corporate or other business records, indemnification claims,
contract rights (including rights un- der leases, whether entered into as lessor
or lessee, Swap Contracts and other agreements), goodwill, reg- istrations,
franchises, tax refund claims and any letter of credit, guarantee, claim,
security interest or other security held by or granted to any Grantor, as the
case may be, to secure payment by an Account Debtor
of any of the Accounts.


“Grantor” means, collectively, the Initial Grantors and any Person that executes
and de- livers a Security Agreement Supplement pursuant to Section 6.14.






this Agreement.

“Initial Grantors” has the meaning assigned to such term in the preliminary
statement of





“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Perfection Information” means the schedules and attachments substantially in
the form of Schedule II, completed and supplemented as contemplated thereby.


“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
“Pledged Debt” has the meaning assigned to such term in Section 2.01. “Pledged
Equity” has the meaning assigned to such term in Section 2.01.
“Pledged Securities” means any promissory notes, stock certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other docu- ments representing or evidencing any
Pledged Collateral.


“Security Agreement Supplement” means an instrument in the form of Exhibit I
hereto. “Security Interest” has the meaning assigned to such term in Section
3.01(a).
ARTICLE II


Pledge of Securities


SECTION 2.01 Pledge. As security for the payment or performance, as the case may
be, in full of the Obligations, including the Guaranty, each Grantor hereby
assigns and pledges to the Col- lateral Agent, its successors and assigns, for
the benefit of the Secured Parties, and hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest in,
all of such Grantor’s right, title and interest in, to and under and whether now
or hereafter existing or aris- ing (i) all Equity Interests held by it in each
of its Wholly-Owned Subsidiaries, including, without limita-
tion, the Equity Interests listed on Schedule I and any other Equity Interests
in any Wholly-Owned Sub-
sidiary obtained in the future by such Grantor and the certificates representing
all such Equity Interests






--------------------------------------------------------------------------------



(collectively, the “Pledged Equity”); provided that the Pledged Equity shall not
include (A) Equity Inter- ests of any Unrestricted Subsidiary, (B) Equity
Interests of any De Minimis Foreign Subsidiary, (C) Eq- uity Interests of any
Subsidiary acquired pursuant to a Permitted Acquisition financed with
Indebtedness incurred pursuant to Section 7.03(h) of the Credit Agreement if
such Equity Interests are pledged as secu- rity for such Indebtedness and if and
for so long as the terms of such Indebtedness prohibit the creation of any other
Lien on such Equity Interests, (D) Equity Interests in excess of 65% of the
issued and out- standing voting Equity Interests of each Wholly-Owned Foreign
Subsidiary (not otherwise excluded from the Pledged Equity) directly held by the
Borrower or any Subsidiary Guarantor, (E) Equity Interests of
any Subsidiary with respect to which the Administrative Agent and the Borrower
have determined in their reasonable judgment and agreed in writing that the
costs of providing a pledge of such Equity Interests or
perfection thereof is excessive in view of the benefits to be obtained by the
Lenders therefrom and (F) any
assets the pledge of which is prohibited by applicable Laws; (ii) (A) the debt
securities owned by it in- cluding, without limitation, the debt securities
listed opposite the name of such Grantor on Schedule I,
(B) any debt securities obtained in the future by such Grantor and (C) the
promissory notes and any other
instruments evidencing such debt securities (the debt securities referred to in
clauses (A), (B) and (C) of this clause (ii) are collectively referred to as the
“Pledged Debt”); (iii) all other property that may be de- livered to and held by
the Collateral Agent; (iv) subject to Section 2.06, all payments of principal or
inter- est, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (i) and (ii) above; (v) subject to Section
2.06, all rights and privileges of such Grantor with respect to the securities
and other property referred to in clauses (i), (ii) and (iii) above; and (vi)
all Proceeds of any of the foregoing (the items referred to in clauses (i)
through (v) above being collectively referred to as the “Pledged Collateral”).


TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its succes- sors and assigns, for the benefit of the
Secured Parties, forever, subject, however, to the terms, covenants and
conditions hereinafter set forth.


SECTION 2.02 Delivery of the Pledged Collateral.


(a) Each Grantor agrees promptly (and in no event later than any time period set
forth on Schedule I hereto) to deliver or cause to be delivered to the
Collateral Agent, for the benefit of the Secured Parties, any and all Pledged
Securities (other than any uncertificated securities, but only for so long as
such securities remain uncertificated) to the extent such Pledged Securities, in
the case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 2.02.


(b) Each Grantor will cause (i) any Indebtedness for borrowed money (other than
in- tercompany loans referred to in clause (ii) below) having an aggregate
principal amount in excess of
$1,000,000 owed to such Grantor by any Person and (ii) any intercompany loans
made by such Grantor to a Non-Loan Party to be evidenced by a duly executed
promissory note (or pursuant to a global note) that
is pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, pursuant to the
terms hereof.


(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities shall be
accom- panied by stock powers or note powers, as applicable, duly executed in
blank or other instruments of transfer reasonably satisfactory to the Collateral
Agent and by such other instruments and documents as the Collateral Agent may
reasonably request and (ii) all other property comprising part of the Pledged
Collateral shall be accompanied by proper instruments of assignment duly
executed by the applicable Grantor and such other instruments or documents as
the Collateral Agent may reasonably request. Each






--------------------------------------------------------------------------------



delivery of Pledged Securities shall be accompanied by a schedule describing the
securities, which sched- ule shall be attached hereto as Schedule I and made a
part hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.


SECTION 2.03 Representations, Warranties and Covenants. Each Grantor represents,
warrants and covenants to and with the Collateral Agent, for the benefit of the
Secured Parties, that:


(a) Schedule I correctly sets forth the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Equity and includes all Equity Interests, debt securities and
promissory notes required to be pledged here- under in order to satisfy the
Collateral and Guarantee Requirement;


(b) Each Grantor has good and valid rights in and title to the Pledged
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and au- thority to grant to the Collateral Agent
the Security Interest in such Pledged Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than
consent or approval that has been obtained.


(c) the Pledged Equity and Pledged Debt (solely with respect to Pledged Debt
issued by a Person other than a Subsidiary of the Grantors, to the best of the
Grantors’ knowledge) have been duly and validly authorized and issued by the
issuers thereof and (i) in the case of Pledged Equity, are fully paid and
nonassessable and (ii) in the case of Pledged Debt (solely with respect to
Pledged Debt issued by a Person other than a Subsidiary of the Grantors, to the
best of the Grantors’ knowledge), are legal, valid and binding obligations of
the issuers thereof;


(d) except for the security interests granted hereunder, each of the Grantors
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule I as owned by such Grantors, (ii)
holds the same free and clear of all Liens, other than (A) Liens cre- ated by
the Collateral Documents and (B) Liens expressly permitted under the Loan
Documents, (iii) will make no assignment, pledge, hypothecation or transfer of,
or create or permit to exist
any security interest in or other Lien on, the Pledged Collateral, other than
(A) Liens created by the Collateral Documents and (B) Liens expressly permitted
under the Loan Documents, and
(iv) will use commercially reasonable efforts to defend its title or interest
thereto or therein
against any and all Liens (other than the Liens permitted pursuant to this
Section 2.03(c)), how- ever arising, of all Persons whomsoever;


(e) except for restrictions and limitations imposed by the Loan Documents, or
securi- ties laws generally and except as described in the Perfection
Information, the Pledged Collateral
is and will continue to be freely transferable and assignable, and none of the
Pledged Collateral is
or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect in any manner material
and adverse to the Secured Parties the pledge of such Pledged Col- lateral
hereunder, the sale or disposition thereof pursuant hereto or the exercise by
the Collateral Agent of rights and remedies hereunder;


(f) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;






--------------------------------------------------------------------------------



(g) no consent or approval of any Governmental Authority, any securities
exchange or any other Person was or is necessary for the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);


(h) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent in accordance
with this Agreement, the Collateral Agent will obtain a legal, valid and
perfected lien upon and security interest in such Pledged Securities as security
for the payment and performance of the Obligations; and


(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.






Interests.

SECTION 2.04 Certification of Limited Liability Company and Limited Partnership





Each certificate representing an interest in any limited liability company or
limited part- nership controlled by any Grantor and pledged under Section 2.01
shall be delivered to the Collateral Agent.


SECTION 2.05 Registration in Nominee Name; Denominations.


(a) The Collateral Agent, on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in its own
name as pledgee, the name of its nominee (as pledgee or as sub-agent) or the
name of the applicable Grantor, endorsed or assigned in blank or in favor of the
Collateral Agent, if an Event of Default shall occur and be continuing and the
Collateral Agent shall give the Borrower notice of its intent to exercise such
rights, and each Grantor will promptly give to the Collateral Agent copies of
any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Grantor.


(b) If an Event of Default shall occur and be continuing and the Collateral
Agent shall give the Borrower notice of its intent to exercise such rights, the
Collateral Agent shall have the right to exchange the certificates representing
Pledged Securities for certificates of smaller or larger de- nominations for any
purpose consistent with this Agreement and the other Loan Documents .


SECTION 2.06 Voting Rights; Dividends and Interest.


(a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have notified the Borrower that the rights of the
Grantors under this Sec-
tion 2.06 are being suspended:


(i) Each Grantor shall be entitled to exercise any and all voting and/or other
consen- sual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any pur- pose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Doc- uments; provided that such rights and
powers shall not be exercised in any manner that could ma- terially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or the other Secured Parties
under this Agreement,
the Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exer- cise the same.






--------------------------------------------------------------------------------



(ii) The Collateral Agent shall execute and deliver to each Grantor, or cause to
be executed and delivered to each Grantor, all such proxies, powers of attorney
and other instru- ments as each Grantor may reasonably request for the purpose
of enabling such Grantor to exer- cise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to subpara- graph (i) above.


(iii) Each Grantor shall be entitled to receive and retain any and all
dividends, inter- est, principal and other distributions paid on or distributed
in respect of the Pledged Securities to the extent and only to the extent that
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of
the Credit Agreement, the other Loan Documents and applicable Laws; provided
that any non- cash dividends, interest, principal or other distributions that
would constitute Pledged Equity or Pledged Debt, whether resulting from a
subdivision, combination or reclassification of the out- standing Equity
Interests of the issuer of any Pledged Securities or received in exchange for
Pledged Securities or any part thereof, or in redemption thereof, or as a result
of any merger, con- solidation, acquisition or other exchange of assets to which
such issuer may be a party or other- wise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall
not be commingled by such Grantor with any of its other funds or property but
shall be held sepa- rate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and the Se- cured Parties and shall be forthwith
delivered to the Collateral Agent in the same form as so re- ceived (with any
necessary endorsement reasonably requested by the Collateral Agent).


(b) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(iii) of this Section 2.06, then all
rights of any Grantor to dividends, interest, principal or other distributions
that such Grantor is authorized to receive pursuant to paragraph (a)(iii) of
this Sec-
tion 2.06 shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such dividends, interest, princi- pal or other distributions.
All dividends, interest, principal or other distributions received by any
Grantor contrary to the provisions of this Section 2.06 shall be held in trust
for the benefit of the Collateral Agent, shall be segregated from other property
or funds of such Grantor and shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement reasona- bly requested by the Collateral Agent). Any and all money
and other property paid over to or received by the Collateral Agent pursuant to
the provisions of this paragraph (b) shall be retained by the Collateral Agent
in an account to be established by the Collateral Agent upon receipt of such
money or other prop- erty and shall be applied in accordance with the provisions
of Section 4.02. After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that ef- fect,
the Collateral Agent shall promptly repay to each Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.06 and that remain in such account.


(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified the Borrower of the suspension of the
rights of the Grantors under paragraph (a)(i) of this Section 2.06, then all
rights of any Grantor to exercise the voting and consensual rights and powers it
is entitled to exercise pursuant to paragraph (a)(i) of this Section 2.06, and
the obliga- tions of the Collateral Agent under paragraph (a)(ii) of this
Section 2.06, shall cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise di- rected by the Required Lenders, the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Grantors to exercise such rights. After all
Events of Default have been cured or waived, each Grantor shall have the
exclusive right to exercise the






--------------------------------------------------------------------------------



voting and/or consensual rights and powers that such Grantor would otherwise be
entitled to exercise pur- suant to the terms of paragraph (a)(i) of this Section
2.06 and the Collateral Agent shall have all the obli- gations it would
otherwise have under paragraph (a)(ii) of this Section 2.06.


(d) Any notice given by the Collateral Agent to the Grantors suspending the
rights of the Grantors under paragraph (a) of this Section 2.06 (i) shall be
given in writing, (ii) may be given with respect to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of
the Grantors under paragraph (a)(i) or paragraph (a)(iii) of this Section 2.06
in part without suspending all such rights (as specified by the Collateral Agent
in its sole and absolute discretion) and without waiving
or otherwise affecting the Collateral Agent’s rights to give additional notices
from time to time suspend-
ing other rights so long as an Event of Default has occurred and is continuing.


SECTION 2.07 Uncertificated Securities. With respect to an uncertificated
security (other than an uncertificated security credited on the books of a
Clearing Corporation of Securities Inter- mediary) acquired after the Closing
Date and held by any Grantor, such Grantor shall execute, and cause the issuer
of such uncertificated security to duly authorize, execute and deliver to the
Collateral Agent, within 60 days of acquiring such uncertificated security, an
agreement satisfactory in form and substance to the Collateral Agent pursuant to
which such issuer agrees to comply with any and all instructions origi- nated by
the Collateral Agent without further consent by such Grantor and not to comply
with instructions regarding such uncertificated security (and any partnership
interests and limited liability company inter- ests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction.


ARTICLE III


Security Interests in Personal Property


SECTION 3.01 Security Interest.


(a) As security for the payment or performance, as the case may be, in full of
the Ob- ligations, including the Guaranty, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, a security
interest (the “Security Inter- est”) in all right, title or interest in or to
any and all of the following assets and properties now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”): (i) all Accounts;
(ii) all Chattel Paper; (iii) all Documents; (iv) all Equipment;
(v) all General Intangibles; (vi) all Goods
(vii) all Instruments;


(viii) all Intellectual Property;






--------------------------------------------------------------------------------



(ix) all Inventory;


(x) all Investment Property;


(xi) all books and records pertaining to the Article 9 Collateral; and


(xii) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Per- son with respect to any of the foregoing;


provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not consti- tute a grant of a security interest in (A) motor
vehicles and other assets subject to certificates of title, to the extent a Lien
thereon cannot be perfected by the filing of a UCC financing statement (or
equivalent), letter of credit rights and commercial tort claims, (B) Equity
Interests of any Unrestricted Subsidiary, (C) Equity Interests of any De Minimis
Foreign Subsidiary, (D) Equity Interests of any Subsidiary acquired pursuant to
a Permitted Acquisition financed with Indebtedness incurred pursuant to Section
7.03(h) of
the Credit Agreement if such Equity Interests are pledged as security for such
Indebtedness and if and for so long as the terms of such Indebtedness prohibit
the creation of any other Lien on such Equity Interests, (E) Equity Interests in
excess of 65% of the issued and outstanding voting Equity Interests of each
Wholly-Owned Foreign Subsidiary (not otherwise excluded from the Pledged Equity)
directly held by the
Borrower or any Subsidiary Guarantor, (F) any asset with respect to which the
Administrative Agent and the Borrower have reasonably agreed in writing that the
costs of obtaining such a security interest or per- fection thereof are
excessive in relation to the value to the Lenders of the security to be afforded
thereby, (G) assets for which a pledge thereof or a security interest therein is
prohibited by applicable Laws, (H) any cash, deposit accounts and securities
accounts (it being understood that this exclusion shall not effect the grant of
the security interest in Proceeds of the Collateral as set forth herein), or (I)
any contract, lease, instrument, license or other document or any assets subject
thereto if (but only to the extent that) the grant of a security interest
therein would (x) constitute a violation of a valid and enforceable restriction
in favor of a third party or under any law, regulation, permit, order or decree
of any Governmental Authority, unless and until all required consents shall have
been obtained (for the avoidance of doubt, the restrictions described herein
shall not include negative pledges or similar undertakings in favor of a lender
or other financial counterparty) or (y) expressly give any other party in
respect of any such contract, lease, instru- ment, license or other document,
the right to terminate its obligations thereunder, provided, however, that the
limitation set forth in clause (I) above shall not affect, limit, restrict or
impair the grant by a Grantor of a security interest pursuant to this Agreement
in any such Collateral to the extent that an otherwise appli- cable prohibition
or restriction on such grant is rendered ineffective by any applicable Laws,
including the Uniform Commercial Code (including the New York UCC) in any
applicable jurisdiction. Each Grantor shall, if requested to do so by the
Administrative Agent, use commercially reasonable efforts to obtain
any such required consent that is reasonably obtainable with respect to
Collateral which the Administra- tive Agent reasonably determines to be
material.


(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial fi- nancing statements (including fixture
filings) with respect to the Article 9 Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral as all assets of such
Grantor or words of similar effect or being of an equal or lesser scope or with
greater detail, and (ii) contain the information required by Article 9 of the
Uniform Commercial Code or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organi- zation, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property






--------------------------------------------------------------------------------



to which such Article 9 Collateral relates. Each Grantor agrees to provide such
information to the Collat- eral Agent promptly upon request.


(c) The Security Interest is granted as security only and shall not subject the
Collat- eral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.


SECTION 3.02 Representations and Warranties. Each Grantor jointly and severally
represents and warrants to the Collateral Agent and the other Secured Parties
that:


(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and au- thority to grant to the Collateral Agent
the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other Person other than
any consent or ap- proval that has been obtained.


(b) This Agreement has been duly executed and delivered by each Grantor that is
party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.


(c) The Perfection Information has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date. The UCC financing statements (includ- ing fixture filings, as applicable)
or other appropriate filings, recordings or registrations prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Per- fection Information for filing in each governmental, municipal or other
office specified in Section 3 to the Perfection Information (or specified by
notice from such Grantor to the Collateral Agent after the Closing Date in the
case of filings, recordings or registrations required by Section 6.11
of the Credit Agreement), are all the filings, recordings and registrations
(other than filings re-quired to be made in the United States Patent and
Trademark Office and the United States Copy- right Office in order to perfect
the Security Interest in Article 9 Collateral consisting of United States issued
patents, United States registered trademarks and United States registered
copyrights, in each case owned by such Grantor) that are necessary to establish
a legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and pos- sessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or re- registration is necessary in any
such jurisdiction, except as provided under applicable law with re- spect to the
filing of continuation statements. Each Grantor represents and warrants that an
Intel- lectual Property Security Agreement containing a description of all
Article 9 Collateral consisting of intellectual property with respect to issued
United States patents (and patents for which regis- tration applications are
pending), registered United States trademarks (and trademarks for which
registration applications are pending other than trademark applications filed on
an “intent-to-use” basis until such time as a statement of use is filed with and
duly accepted by the United States Pa- tent and Trademark Office) and registered
United States copyrights (and copyrights for which registration applications are
pending), in each case owned by such Grantor, has been delivered to the
Collateral Agent for recording with the United States Patent and Trademark
Office and the United States Copyright Office pursuant to 35 U.S.C. § 261, 15
U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations thereunder, as applicable,
to protect the validity of and to establish a legal, va-






--------------------------------------------------------------------------------



lid and perfected security interest in favor of the Collateral Agent, for the
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such intellectual property in which a se- curity interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of patents, trade- marks and
copyrights (or registration or application for registration thereof) acquired or
devel- oped after the Closing Date).


(d) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, including the Gua- ranty, (ii) subject to the filings described in
Section 3.02(c), a perfected security interest in all Ar- ticle 9 Collateral in
which a security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision the- reof) and its territories and possessions pursuant to the
Uniform Commercial Code in the relevant jurisdiction and (iii) subject to
Section 3.02(b), a security interest that shall be perfected in all Ar- ticle 9
Collateral in which a security interest may be perfected upon the receipt and
recording of this Agreement (or a short form thereof or hereof) with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable (if and to the extent perfection may be achieved by such filing). The
Security Interest is and shall be prior to any other Lien on any of the Article
9 Collateral, other than (i) any nonconsensual Lien that is expressly permitted
pursu- ant to Section 7.01 of the Credit Agreement and has priority as a matter
of law and (ii) Liens ex- pressly permitted pursuant to Section 7.01 of the
Credit Agreement.


(e) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, ex- cept for Liens expressly permitted pursuant to Section 7.01 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code (including the New York UCC) in any applicable jurisdic- tion or any other
applicable laws covering any Article 9 Collateral or (ii) any assignment in
which any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument cov- ering any Article 9 Collateral with any foreign
governmental, municipal or other office, which fi- nancing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.


SECTION 3.03 Covenants.


(a) Each Grantor agrees promptly (and, in any event, in sufficient time to
enable all filings to be made within any applicable statutory period, under the
Uniform Commercial Code or other- wise, that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest in all the Article 9
Collateral, for the benefit of the Secured Parties) to notify the Collateral
Agent in writing of any change (i) in legal name of any Grantor, (ii) in the
identity or type of organization or corporate structure of any Grantor, (iii) in
the juris- diction of organization of any Grantor, or (iv) in its organizational
identification number (in the case of this clause (iv), to the extent an
organizational identification number is required by applicable law to be
disclosed on the UCC financing statements for such Grantor).


(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Article 9 Collateral against
all Persons and to defend the Security Interest of the Collateral Agent in the
Article 9 Collateral and the priority thereof against any Lien not expressly
permitted pursuant to Section 7.01 of the Credit Agreement.






--------------------------------------------------------------------------------



(c) (i) Each quarter, at the time of delivery of quarterly financial statements
with re- spect to the preceding fiscal year pursuant to Section 6.01 of the
Credit Agreement, the Company shall deliver to the Collateral Agent the
information required pursuant to Sections 1 through 8 of the Perfection
Information and (ii) annually, the Company shall deliver to the Collateral Agent
the information required pursuant to Section 10 of the Perfection Information,
or confirm that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 3.03(c).


(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Collateral Agent may from time to time reasonably request to better assure,
preserve, protect and perfect the Security Interest and the rights and remedies
created he- reby, including the payment of any fees and taxes required in
connection with the execution and delivery of this Agreement, the granting of
the Security Interest and the filing of any financing statements (includ- ing
fixture filings) or other documents in connection herewith or therewith. If any
amount payable under or in connection with any of the Article 9 Collateral that
is in excess of $1,000,000 shall be or become evidenced by any promissory note
or other instrument, such note or instrument shall be promptly pledged and
delivered to the Collateral Agent, for the benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.


(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9
Collateral and not permitted pursuant to Section 7.01 of the Credit Agreement,
and may pay for the main-tenance and preservation of the Article 9 Collateral to
the extent any Grantor fails to do so as required by the Credit Agreement or
this Agreement and within a reasonable period of time after the Collateral Agent
has requested that it do so, and each Grantor jointly and severally agrees to
reimburse the Collateral Agent within ten days after demand for any payment made
or any reasonable expense incurred by the Collateral Agent pursuant to the
foregoing authorization. Nothing in this paragraph shall be interpreted as
excusing any Grantor from the performance of, or imposing any obligation on the
Collateral Agent or any Secured Party to cure or perform, any covenants or other
promises of any Grantor with respect to taxes, assessments, charges, fees,
Liens, security interests or other encumbrances and maintenance as set forth
herein or in the other Loan Documents.


(f) If at any time any Grantor shall take a security interest in any property of
an Ac- count Debtor or any other Person, the value of which is in excess of
$1,000,000, to secure payment and performance of an Account, such Grantor shall
promptly assign such security interest to the Collateral Agent for the benefit
of the Secured Parties. Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the Account Debtor or other Person
granting the security interest.


(g) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and ob- ligations to be observed and performed by it
under each contract, agreement or instrument relating to the Article 9
Collateral, all in accordance with the terms and conditions thereof, and each
Grantor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the other Secured Parties from and against any and all
liability for such performance.


SECTION 3.04 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest, each Grantor agrees, in each case at such Grantor’s own
expense, to take the following actions with respect to the fol- lowing Article 9
Collateral:






--------------------------------------------------------------------------------



(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral and evidencing an amount in excess of
$1,000,000, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent for the benefit of the Se- cured Parties, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably request.


(b) Investment Property. Except to the extent otherwise provided in Article II,
if any Grantor shall at any time hold or acquire any certificated securities,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent for the benefit of the Secured Parties, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collat- eral
Agent may from time to time reasonably request. If any securities now or
hereafter acquired by any Grantor are uncertificated and are issued to such
Grantor or its nominee directly by the is- suer thereof, upon the Collateral
Agent’s request and following the occurrence of an Event of De- fault such
Grantor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s reasonable request, pursuant to an agreement in form and
substance reasonably satisfac- tory to the Collateral Agent, either (i) cause
the issuer to agree to comply with instructions from
the Collateral Agent as to such securities, without further consent of any
Grantor or such nomi- nee, or (ii) arrange for the Collateral Agent to become
the registered owner of the securities.
ARTICLE IV Remedies


SECTION 4.01 Remedies upon Default.


(a) Upon the occurrence and during the continuance of an Event of Default, it is
agreed that the Collateral Agent shall have the right to exercise any and all
rights afforded to a secured party with respect to the Obligations under the
Uniform Commercial Code (including the New York UCC) in any applicable
jurisdiction or other applicable law and also may (i) require each Grantor to,
and each Grantor agrees that it will at its expense and upon request of the
Collateral Agent forthwith, assem- ble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a place
and time to be designated by the Collateral Agent that is reasonably convenient
to both parties; (ii) occupy any premises owned or, to the extent lawful and
permitted, leased by any of the Gran- tors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; provided that the Collateral Agent shall
provide the applicable Grantor with notice the- reof prior to or promptly after
such occupancy; (iii) exercise any and all rights and remedies of any of the
Grantors under or in connection with the Collateral, or otherwise in respect of
the Collateral; provided that the Collateral Agent shall provide the applicable
Grantor with notice thereof prior to or promptly af- ter such exercise; and (iv)
subject to the mandatory requirements of applicable law and the notice re-
quirements described below, sell or otherwise dispose of all or any part of the
Collateral securing the Ob- ligations at a public or private sale or at any
broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate. The Collateral
Agent shall be authorized at any such sale of securities (if it deems it
advisable to do so) to restrict the prospective bid- ders or purchasers to
Persons who will represent and agree that they are purchasing the Collateral for
their own account for investment and not with a view to the distribution or sale
thereof, and upon consumma- tion of any such sale the Collateral Agent shall
have the right to assign, transfer and deliver to the pur- chaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of Collateral
shall
hold the property sold absolutely, free from any claim or right on the part of
any Grantor, and each Gran- tor hereby waives (to the extent permitted by law)
all rights of redemption, stay and appraisal which such






--------------------------------------------------------------------------------



Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.


(b) The Collateral Agent shall give the applicable Grantors ten days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Col- lateral. Such notice,
in the case of a public sale, shall state the time and place for such sale and,
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Collateral, or portion thereof, will first be offered for sale at such
board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral, or portion thereof, to be sold may be sold in one lot as an
entirety or in separate parcels, as the Collateral Agent may (in its sole and
absolute discretion) determine. The Collateral Agent shall not be obligated to
make any sale of any Collateral if it shall determine not to do so, regardless
of the fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be ad- journed from time to time by
announcement at the time and place fixed for sale, and such sale may, with- out
further notice, be made at the time and place to which the same was so
adjourned. In case any sale of all or any part of the Collateral is made on
credit or for future delivery, the Collateral so sold may be re- tained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in case any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in case of any such failure, such Collateral may be sold again upon like
notice. At any public (or, to the extent permitted by law, private) sale made
pursuant to this Agree- ment, any Secured Party may bid for or purchase, free
(to the extent permitted by law) from any right of redemption, stay, valuation
or appraisal on the part of any Grantor (all said rights being also hereby
waived and released to the extent permitted by law), the Collateral or any part
thereof offered for sale and may make payment on account thereof by using any
claim then due and payable to such Secured Party from any Grantor as a credit
against the purchase price, and such Secured Party may, upon compliance with the
terms of sale, hold, retain and dispose of such property without further
accountability to any Grantor therefor. For purposes hereof, a written agreement
to purchase the Collateral or any portion the- reof shall be treated as a sale
thereof; the Collateral Agent shall be free to carry out such sale pursuant to
such agreement and no Grantor shall be entitled to the return of the Collateral
or any portion thereof sub- ject thereto, notwithstanding the fact that after
the Collateral Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Obligations paid in full. As an
alterna- tive to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit
or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a pro- ceeding by a court
appointed receiver. Any sale pursuant to the provisions of this Section 4.01
shall be deemed to conform to the commercially reasonable standards as provided
in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.


Each Grantor irrevocably makes, constitutes and appoints the Collateral Agent
(and all officers, employees or agents designated by the Collateral Agent) as
such Grantor’s true and lawful agent (and attorney-in-fact) during the
continuance of an Event of Default and after notice to the Borrower of its
intent to exercise such rights, for the purpose of (i) making, settling and
adjusting claims in respect of Ar- ticle 9 Collateral under policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance, (ii)
making all deter- minations and decisions with respect thereto and (iii)
obtaining or maintaining the policies of insurance required by Section 6.07 of
the Credit Agreement or paying any premium in whole or in part relating the-
reto. All sums disbursed by the Collateral Agent in connection with this
paragraph, including reasonable






--------------------------------------------------------------------------------



attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, within ten days of demand, by the Grantors to the Collateral Agent
and shall be additional Obligations secured hereby.


SECTION 4.02 Application of Proceeds.


(a) The Collateral Agent shall apply the proceeds of any collection or sale of
Collat- eral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agree- ment.


(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collat- eral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication the- reof.


(c) In making the determinations and allocations required by this Section 4.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Col- lateral Agent
pursuant to this Section 4.02 shall be (subject to any decree of any court of
competent juris- diction) final (absent manifest error), and the Collateral
Agent shall have no duty to inquire as to the ap- plication by the
Administrative Agent of any amounts distributed to it.
ARTICLE V Subrogation and Subordination


SECTION 5.01 Contribution and Subrogation. Each Grantor (a “Contributing Party”)
agrees (subject to Section 5.02) that, in the event assets of any other Grantor
(the “Claiming Party”) shall be sold pursuant to any Collateral Document to
satisfy any Obligation owed to any Secured Party, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the greater of the book value
or the fair market value of such assets, in each case multiplied by a fraction
of which the numerator shall be the net worth of the Contributing Party on the
date hereof and the denominator shall be the aggregate net worth of all the
Contributing Parties together with the net worth of the Claiming Party on the
date he- reof (or, in the case of any Grantor becoming a party hereto pursuant
to Section 6.14, the date of the Secu- rity Agreement Supplement executed and
delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 5.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.


SECTION 5.02 Subordination.


(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Grantors under Section 5.01 and all other rights of indemnity,
contribution or subrogation under applica- ble law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obliga- tions.
No failure on the part of any Grantor to make the payments required by Section
5.01 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabili-






--------------------------------------------------------------------------------



ties of any Grantor with respect to its obligations hereunder, and each Grantor
shall remain liable for the full amount of the obligations of such Grantor
hereunder.


(b) Each Grantor hereby agrees that upon the occurrence and during the
continuance of an Event of Default and after notice from the Collateral Agent
all Indebtedness owed by it to any Sub- sidiary shall be fully subordinated to
the indefeasible payment in full in cash of the Obligations.
ARTICLE VI Miscellaneous


SECTION 6.01 Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.


SECTION 6.02 Waivers; Amendment.


(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandon- ment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumula- tive and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 6.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without lim- iting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any other Agent, any Lender or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.


SECTION 6.03 Collateral Agent’s Fees and Expenses; Indemnification.


(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimburse- ment of its expenses incurred hereunder as provided in Section 10.04
of the Credit Agreement as if such section were set out in full herein and
references to “the Borrower” therein were references to each Gran- tor.


(b) Without limitation of its indemnification obligations under the other Loan
Doc- uments, the Borrower agrees to indemnify the Collateral Agent and the other
Indemnitees (as defined in Section 10.05 of the Credit Agreement) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable and documented fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indem-






--------------------------------------------------------------------------------



nitee arising out of, in connection with, or as a result of, the execution,
delivery or performance of this Agreement or any claim, litigation,
investigation or proceeding relating to any of the foregoing agree- ments or
instruments contemplated hereby, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulted from (x) the gross negligence, bad
faith or willful misconduct of such Indemnitee or of any affiliate, director,
officer, employee, counsel, agent or attorney-in-fact of such Indemnitee or (y)
a material breach of this Agreement by such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee.


(c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 6.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obli- gations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 6.03 shall be payable within ten days of written demand therefor.


SECTION 6.04 Successors and Assigns. Whenever in this Agreement any of the par-
ties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns
of such party; and all covenants, promises and agreements by or on behalf of any
Grantor or the Collateral Agent that are contained in this Agreement shall bind
and inure to the benefit of their respective succes- sors and assigns.


SECTION 6.05 Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any oth- er Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall con- tinue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under any Loan Document is outstanding and unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or
terminated.


SECTION 6.06 Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken to- gether shall constitute a single contract. Delivery of
an executed signature page to this Agreement by fac- simile transmission or
other electronic communication shall be as effective as delivery of a manually
signed counterpart of this Agreement. This Agreement shall become effective as
to any Grantor when a counterpart hereof executed on behalf of such Grantor
shall have been delivered to the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon such Grantor and the Collateral Agent and their respective
permitted successors and as- signs, and shall inure to the benefit of such
Grantor, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Grantor shall have
the right to assign or trans-fer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement or the Credit
Agreement. This Agreement shall be construed as a separate agreement with
respect to each Grantor and may be amended, modified, supplemented, waived or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.


SECTION 6.07 Severability. Any provision of this Agreement held to be invalid,
ille- gal or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good faith negotia- tions to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 6.08 Right of Set-Off. In addition to any rights and remedies of the
Lend- ers provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Grantor, any such notice being waived by the Bor-
rower (on its own behalf and on behalf of each Grantor and its Subsidiaries) to
the fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provi- sional or final) at any
time held by, and other Indebtedness at any time owing by, such Lender and its
Af- filiates or such L/C Issuer and its Affiliates, as the case may be, to or
for the credit or the account of the respective Grantors and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or such
L/C Issuer and its Affiliates hereunder or under any other Loan Document, now or
he- reafter existing, irrespective of whether or not such Agent or such Lender
or Affiliate shall have made demand under this Agreement or any other Loan
Document and although such Obligations may be con- tingent or unmatured or
denominated in a currency different from that of the applicable deposit or
Indebt- edness. Each Lender and L/C Issuer agrees promptly to notify the
Borrower and the Administrative
Agent after any such set off and application made by such Lender or L/C Issuer,
as the case may be; pro- vided, that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of each Lender
and each L/C Issuer under this Section 6.08 are in addition to other rights and
reme- dies (including other rights of setoff) that the Collateral Agent, such
Lender and such L/C Issuer may have.


SECTION 6.09 Governing Law; Jurisdiction.


(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).


(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED HERETO.


SECTION 6.10 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY






--------------------------------------------------------------------------------



CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 6.10 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.


SECTION 6.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 6.12 Security Interest Absolute. All rights of the Collateral Agent
here- under, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or en-
forceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.


SECTION 6.13 Termination or Release.


(a) This Agreement, the Security Interest and all other security interests
granted he- reby shall terminate with respect to all Obligations upon the
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (x) obligations under Secured Hedge Agreements not yet due and
payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent in- demnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit.


(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
per- mitted under the Credit Agreement or any other Loan Document to any Person
other than any other Loan Party or (ii) the effectiveness of any written consent
to the release of the security interest granted hereby in any Collateral
pursuant to Section 10.01 and Section 9.11(a)(iii) of the Credit Agreement, or
(iii) with respect to any Collateral owned by a Grantor, upon the release of
such Grantor from its obligations under the Guaranty pursuant to Section 4.13 of
the Guaranty, the security interest in such Collateral shall be au- tomatically
released.


(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to Section 7.01(i) and (o) of the Credit Agreement, the
security interest granted to or held by the Collateral Agent in such Collateral
shall be released or subordinated to such security interest granted to such
Person.






--------------------------------------------------------------------------------



(d) Each Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released if such Grantor ceas- es to be a Restricted Subsidiary or
a Material Subsidiary pursuant to the terms of the Credit Agreement.


(e) In connection with any termination or release pursuant to paragraph (a),
(b),
(c) or (d) of this Section 6.13, the Collateral Agent shall execute and deliver
to any Grantor, at such Gran- tor’s expense, all documents that such Grantor
shall reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Section 6.13 shall be without
recourse to or warranty by the Collateral Agent.


SECTION 6.14 Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Security Agreement Supplement and such Person shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.


SECTION 6.15 Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the pro- visions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
con- tinuance of an Event of Default, which appointment is irrevocable (until
termination of the Credit Agree- ment) and coupled with an interest. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of substitution either in the Collateral Agent’s name or
in the name of such Grantor (a) to receive, endorse, assign and/or deliver any
and all notes, acceptances, checks, drafts, money orders or other evidences of
payment relat- ing to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to sign the name of any Grantor on any
invoice or bill of lading relating to any of the Collateral; (d) to send
verifications of Accounts Receivable to any Account Debtor; (e) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collat- eral or to enforce any rights in respect of any Collateral; (f) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (g) to notify, or to require any
Grantor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (h) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all pur- poses; provided that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with re- spect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence or willful misconduct or that of any of
their Affiliates, directors, officers, employees, counsel, agents or
attorneys-in-fact.


SECTION 6.16 General Authority of the Collateral Agent. By acceptance of the
bene- fits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a signa-






--------------------------------------------------------------------------------



tory hereto) shall be deemed irrevocably (a) to consent to the appointment of
the Collateral Agent as its agent hereunder and under such other Collateral
Documents, (b) to confirm that the Collateral Agent shall have the authority to
act as the exclusive agent of such Secured Party for the enforcement of any
provi- sions of this Agreement and such other Collateral Documents against any
Grantor, the exercise of reme- dies hereunder or thereunder and the giving or
withholding of any consent or approval hereunder or the- reunder relating to any
Collateral or any Grantor’s obligations with respect thereto, (c) to agree that
it
shall not take any action to enforce any provisions of this Agreement or any
other Collateral Document against any Grantor, to exercise any remedy hereunder
or thereunder or to give any consents or approvals
hereunder or thereunder except as expressly provided in this Agreement or any
other Collateral Document
and (d) to agree to be bound by the terms of this Agreement and any other
Collateral Documents. [Remainder of Page Intentionally Blank]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


EAGLE PARENT, INC. as Initial Grantor




By:
Name:

Title:








EGL HOLDCO, INC. as Initial Grantor




By:
Name:

Title:


[GRANTOR], [GRANTOR],
as Initial Grantor




By:
Name:

Title:




[GRANTOR],
as Initial Grantor




By:
Name:

Title:






--------------------------------------------------------------------------------





[GRANTOR],
as Initial Grantor




By:
Name:

Title:




[GRANTOR],
as Initial Grantor




By:
Name:

Title:




[GRANTOR],
as Initial Grantor




By:
Name:

Title:




[GRANTOR],
as Initial Grantor




By:
Name:

Title:






--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as Collateral Agent




By:
Name:

Title:








By:
Name:

Title:


SCHEDULE I TO THE SECURITY AGREEMENT


Pledged Equity








Grantor






Issuer




Class of Equity In- terest






Par Val- ue




Certificate
No(s)




Number of
Shares
Percentage of
Outstanding
Shares of the
Same Class of Equity Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pledged Debt




Grantor


Debt Issuer


Description of
Debt
Debt
Certificate
No(s)
Final
Scheduled
Maturity
Outstanding
Principal
Amount
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





EXHIBIT I TO THE SECURITY AGREEMENT


FORM OF SECURITY AGREEMENT SUPPLEMENT


SUPPLEMENT NO. [ ] (this “Supplement”), dated as of [ ], to the Secu- rity
Agreement dated as of May [ ], 2011 among EAGLE PARENT, INC., a Delaware
corporation, EGL HOLDCO, INC., a Delaware corporation, the Subsidiaries of the
Borrower from time to time party thereto and ROYAL BANK OF CANADA, as Collateral
Agent for the Secured Parties.


A. Reference is made to the credit agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among EAGLE PARENT, INC., as borrower (the “Borrower”), EGL HOLDCO,
INC. (“Holdings”), ROYAL BANK OF CANADA, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”), and swing line lender (in such capacity, the “Swing
Line Lender”), each Lender from time to time party thereto and each other party
thereto.


B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.


C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit and the
Hedge Banks to enter into the Secured Hedge Agreements. Section 6.14 of the
Security Agreement provides that certain Persons may become Grantors under the
Security Agreement by execution and delivery of an instru- ment in the form of
this Supplement. The undersigned Person (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under
the Security Agreement in order to induce the Lenders to make Loans and the L/C
Issuers to issue Let- ters of Credit and the Hedge Banks to enter into Secured
Hedge Agreements from time to time under
the terms of the Credit Agreement.
Accordingly, the Collateral Agent and the New Grantor agree as follows: SECTION
1. In accordance with Section 6.14 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby (a) agrees to all the
terms and provisions of the Security Agreement applicable to it as a Grantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct on and as of
the date hereof. In furtherance of the foregoing, the New Grantor, as security
for the payment and performance in full of the Obligations does hereby create
and grant to the Collateral Agent, its successors and assigns, for the benefit
of the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Grantor’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Grantor. Each
reference to a “Grantor”
in the Security Agreement shall be deemed to include the New Grantor. The
Security Agreement is hereby incorporated herein by reference.


SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its






--------------------------------------------------------------------------------





terms, except as such enforceability may be limited by Debtor Relief Laws and by
general principles of equity.


SECTION 3. This Supplement may be executed in counterparts (and by different
par- ties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall
be as effective as delivery of a manually signed counterpart of this Supplement.


SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Pledged
Collateral and (b) set forth un- der its signature hereto is the true and
correct legal name of the New Grantor, its jurisdiction of forma- tion and the
location of its chief executive office.


SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a par- ticular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdic- tion). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or un-
enforceable provisions with valid provisions the economic effect of which comes
as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Security Agreement.


SECTION 9. The New Grantor agrees to reimburse the Collateral Agent for its rea-
sonable out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Collateral
Agent.


[Remainder of Page Intentionally Blank]


























I-2




IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly exe-
cuted this Supplement to the Security Agreement as of the day and year first
above written.


[NAME OF NEW GRANTOR]




By:
Name:

Title:




Jurisdiction of Formation:
Address Of Chief Executive Office:




ROYAL BANK OF CANADA, as Collateral Agent




By:
Name:

Title:






--------------------------------------------------------------------------------



SCHEDULE I


Pledged Equity






Grantor




Issuer


Class of Equity Interest




Par Value




Certificate
No(s)




Number of Shares
Percentage of
Outstanding
Shares of the Same Class of Equity Interest
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Pledged Debt




Grantor


Debt
Issuer


Description of
Debt
Debt
Certificate
No(s)
Final Sche-
duled Ma- turity
Outstanding
Principal
Amount
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



SCHEDULE II


PERFECTION INFORMATION






--------------------------------------------------------------------------------



EXHIBIT H






















Telephone: (212) 446-4800

601 Lexington Avenue
New York, New York 10022-4611
[schedulestocreditagre_image1.gif]



Facsimile: (212) 446-4900





[schedulestocreditagre_image2.gif]








May 16, 2011


Royal Bank of Canada, as Administrative Agent
and Collateral Agent (in such capacities, the “Agent”) and the
Lenders party to the Credit Agreement (as defined below)






Re: Credit Agreement (the “Credit Agreement”), dated as of May 16, 2011, among
EGL Holdco, Inc. (“Holdings”), Eagle Parent, Inc. (the “Borrower”), the Lenders
party thereto, the other agents named therein and the Agent


Ladies and Gentlemen:


We are issuing this opinion letter in our capacity as special counsel to
Holdings, the Borrower, and the entities listed on Exhibit A hereto (the
“Subsidiary Guarantors”, and together with Holdings and the Borrower, the
“Credit Parties”). Holdings, the Borrower and the entities listed on Exhibit B
hereto are collectively referred to herein as the “Covered Credit Parties”.


The opinions expressed hereby are being provided pursuant to Section 4.01(a)(v)
of the Credit Agreement. Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof (or if executed and delivered on an earlier date, as the same is
in effect on the date hereof)). The Lenders and the Agent are sometimes referred
to in this opinion letter as “you”.


We have reviewed executed counterparts of the (i) Credit Agreement, (ii)
Security Agreement, dated as of May 16, 2011 (the “Security Agreement”), by
Holdings, the Borrower and each Subsidiary Guarantor, in favor of the Agent,
(iii) Guaranty, dated as of May 16, 2011 (the “Guaranty”) between Holdings, the
Subsidiary Guarantors thereto and the Agent and (iv) Intellectual Property
Security Agreement, dated as of May 16, 2011, by the Borrower, Holdings and each
Subsidiary Guarantor in favor of the Agent (the “IP Security Agreement”). For
purposes hereof, the agreements listed in the preceding sentence, each in the
form reviewed by us for purposes of this opinion letter, are collectively
referred to herein as the “Operative Documents”. We have also reviewed the UCC
Form-1 Financing Statements naming each Covered Credit Party, as debtor, and the
Agent, as secured party, to be filed in the filing offices listed on Schedule H
hereto, copies of which are attached as Schedule E hereto (the “Financing




Chicago Hong Kong London Los Angeles Munich Palo Alto San Francisco Shanghai
Washington, D.C.






May 16, 2011
Page 2


Statements,” and each a “Financing Statement”). References in this opinion
letter to a particular state’s UCC means the Uniform Commercial Code as in
effect on the date hereof in such state (e.g. the “New York UCC” refers to the
Uniform Commercial Code as in effect on the date hereof in the State of New
York).


Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter and in the schedules attached to
this letter, we advise you, and with respect to each legal issue addressed in
this opinion letter, it is our opinion, that:


1. Each of the Covered Credit Parties is a corporation or limited liability
company, as applicable, existing and in good standing under the general
corporation law or limited liability company law, as applicable, of the
jurisdiction of organization of such Covered Credit Party, in each case as set
forth on Exhibit A hereto.


2. Each of the Covered Credit Parties has the corporate power or limited
liability company power, as applicable, to execute and deliver the Operative
Documents to which it is a party, to grant a security interest in certain of its
assets as collateral as required under the Security Agreement and the IP
Security Agreement, and to perform its obligations under the Operative Documents
to which it is a party.


3. The board of directors or sole member, as applicable, of each Covered Credit
Party has adopted by requisite vote the resolutions necessary to authorize the
execution and delivery by such Covered Credit Party of the Operative Documents
to which it is a party, and the performance by each such Covered Credit Party of
its obligations thereunder.


4. Each Covered Credit Party has duly executed and delivered the Operative
Documents to which it is a party.


5. Each of the Operative Documents is a valid and binding obligation of each of
the Credit Parties that is a party thereto on the date hereof and is enforceable
against such Credit Party in accordance with its terms.


6. The execution and delivery by each of the Covered Credit Parties and, except
in the case of subparagraph (a), each of the other Credit Parties of the
Operative Documents to which it is a party on the date hereof and the
performance of its obligations under the Operative Documents to which it is a
party on the date hereof will not (a) violate any existing provisions of the
certificate of incorporation or certificate of formation, as applicable or
bylaws or limited liability company agreement, as applicable, of such Covered
Credit Party, (b) result in the creation or imposition of (or obligation to
create or impose) any Lien on or with respect to any property of any Credit
Party (other than Liens created pursuant to the Operative Documents) under, or
result in a breach or other violation of, or constitute a default under, any
agreement listed on Schedule G attached hereto (the “Specified Agreements”)
(except we express no opinion with respect to






--------------------------------------------------------------------------------







May 16, 2011
Page 3


violations, breaches or defaults under any agreement which is not a Specified
Agreement or the accuracy of calculations under financial covenants or financial
tests), or (c) constitute a violation by such Credit Party of any applicable
provision of existing statutory law or governmental regulation applicable to
such Credit Party and covered by this opinion letter.


7. No Credit Party is presently required to obtain any consent, approval,
authorization or order of, or make any filings with, any United States federal
or State of New York court or governmental body, authority or agency, or any
Delaware State court or governmental body, authority, or agency acting pursuant
to the Delaware General Corporation Law (the “DGCL”) or the Delaware Limited
Liability Company Act (the “DLLCA”), in order to obtain the right (a) to execute
and deliver the Operative Documents to which it is a party, (b) to pledge and
grant or convey security interest in and liens upon its assets as collateral as
required under the Security Agreement and the IP Security Agreement, or (c) to
perform its obligations under the Operative Documents to which it is a party
except for: (i) those obtained or made on or prior to the date hereof, (ii) any
actions or filings necessary to perfect the liens and security interests granted
under the Security Agreement and the IP Security Agreement, or to release
existing liens, (iii) actions or filings required in connection with the
ordinary course conduct by the Credit Parties of their business and ownership or
operation by the Credit Parties of their assets and (iv) actions and filings
which might be required under any of the laws, regulations or governmental
requirements set forth on Schedule C hereto (as to each of which we express no
opinion).


8. With respect to each Credit Party which is a “grantor” thereunder, the
Security Agreement and the IP Security Agreement create a valid security
interest in favor of the Agent, for the benefit of the Secured Parties as
defined therein, in such Credit Party’s collateral therein respectively
described with respect to which such Credit Party has rights or has the power to
transfer rights (the “Collateral”) and which constitutes property in which a
security interest can be granted under Article 9 of the New York UCC. Such
Collateral is referred to herein as the “Code Collateral.”


9. (a) Under the New York UCC, the perfection of the Agent’s security interests
in the Code Collateral (i) will, as a general matter and except as otherwise
provided in Sections 9-301 through 9-307 of the New York UCC, be governed by the
local law of the jurisdiction in which the applicable grantor is located (which
in the case of a registered organization (as defined in the New York UCC) such
as a corporation or a limited liability company that is organized under the laws
of a State (as defined in the New York UCC) is the State under whose laws such
registered organization is organized or (B) an organization that is not a
registered organization, is its chief executive office), (ii) will, in the case
of a possessory security interest, generally be governed by the local law of the
jurisdiction in which the collateral is located, (iii) which constitutes
certificated securities will be governed by the local law of the jurisdiction in
which the security certificates are






--------------------------------------------------------------------------------







May 16, 2011
Page 4


located (other than perfection by filing, which is governed by the local law of
the jurisdiction in which the applicable grantor is located) as specified in
Section 9-305(a)(1) of the New York UCC, (iv) which constitutes uncertificated
securities will be governed by the local law of the issuer’s jurisdiction as
specified in Section 8-110(d) of the New York UCC pursuant to Section
9-305(a)(2) of the New York UCC (other than perfection by filing, which is
governed by the local law of the jurisdiction in which the applicable grantor is
located), (v) which constitutes a security entitlement or a securities account
will be governed by the local law of the securities intermediary’s jurisdiction
as specified in Section 8-110(e) of the New York UCC pursuant to Section
9-305(a)(3) of the New York UCC (other than perfection by filing, which is
governed by the local law of the jurisdiction in which the applicable grantor is
located), (vi) which constitutes goods covered by a certificate of title will be
governed by the local law of the jurisdiction under whose certificate of title
the goods are covered as specified in Section 9-303 of the New York UCC, (vii)
which constitutes deposit accounts will be governed by the local law of the
depositary bank’s jurisdiction as specified in Section 9-304 of the New York
UCC, (viii) which constitutes letter-of-credit rights will generally be governed
by the local law of the issuer’s or nominated person’s jurisdiction as specified
in Section 9-306 of the New York UCC, and (ix) which constitutes other
categories will be governed by the laws of the jurisdiction or jurisdictions
specified in Sections 9-301 through 9-307 of the New York UCC.


(b) Under the principles described in the preceding subparagraph (a)(i) of this
paragraph 9 and, with respect to perfection by filing, in the preceding
subparagraphs (a)(iii), (a)(iv) and (a)(v) of this paragraph 9, the perfection
of the Agent’s security interests in certain of the Code Collateral (the “Filing
Code Collateral”) of the Covered Credit Parties is governed by the laws of the
jurisdiction of organization of such Credit Party, to wit, in the case of each
Covered Credit Party, as set forth on Exhibit A hereto. When the Financing
Statement naming the applicable Covered Credit Party as debtor is duly filed in
the filing office of the state as set forth on Schedule H hereto (and the
applicable fees are paid), the security interests granted to the Agent under the
Security Agreement in the Filing Code Collateral of such Covered Credit Party
will be perfected to the extent such security interests can be perfected by the
filing of Uniform Commercial Code financing statements in such jurisdiction.


(c) Excluding pledges by a Credit Party of securities of any entity organized
under the laws of any jurisdiction other than the United States of America or a
State thereof or the District of Columbia (in respect of which we provide no
opinion), and assuming (in addition to all other assumptions upon which this
letter is based) that the Agent has taken and is retaining possession in the
State of New York of the certificates representing the securities which are
certificated and pledged pursuant to the Security Agreement as identified on
Schedule F (the “Pledged Securities”), duly endorsed in blank, the security
interest in favor of the Agent for the benefit of the Secured Parties in the
Pledged






--------------------------------------------------------------------------------







May 16, 2011
Page 5


Securities is perfected under the New York UCC; and assuming further (in
addition to all other assumptions upon which this letter is based) that the
Agent has taken possession of such Pledged Securities and such accompanying
endorsements without notice (actual or constructive), at or prior to the time of
delivery of the Pledged Securities and endorsements to the Agent, of any adverse
claim within the meaning of Section 8- 102(a)(1) of the New York UCC, the Agent
has acquired its security interest in such Pledged Securities free of any such
adverse claims.


10. None of the Credit Parties is required to register as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


11. Assuming that each Credit Party will comply with the provisions of the
Credit Agreement relating to the use of proceeds and the Acquisitions are
consummated, neither the execution and delivery of the Credit Agreement by each
Credit Party thereto, nor the consummation of the lending transactions
contemplated therein to occur on or prior to the date hereof in accordance
therewith, will result in a violation of Regulation U or X of the Board of
Governors of the Federal Reserve System.


12. To our actual knowledge, no litigation which on the date of this letter is
pending against the Credit Parties with a court seeks to enjoin or obtain
damages by reason of the Credit Parties’ execution or delivery of any of the
Operative Documents or the performance by any of the Credit Parties of any of
its agreements in the Operative Documents. For purposes of this letter, our
Designated Transaction Lawyers have not undertaken any investigation to identify
any litigation which is pending or threatened against the Credit Parties.


13. Upon the due filing and recordation of the IP Security Agreement in the
Untied States Patent and Trademark Office (“USPTO”) and the United States
Copyright Office (“USCO”), as applicable, and the payment of all filing and
recordation fees associated therewith, the security interests created in such IP
Security Agreement in the Untied States registered trademarks, registered
copyright, registered patents and applications thereof (if any) (but excluding
any “intent to use” applications), which are specifically identified in such IP
Security Agreement, will be perfected to the extent the same may be perfected by
such filing and recordation. We note for your information that filing with the
USPTO and USCO alone may not be sufficient to perfect fully the security
interests in such Collateral, and that under the applicable UCC and federal law,
appropriate UCC financing statements should also be filed in respect of such
Collateral.


In preparing this letter, we have relied without any independent verification
upon the assumptions recited in Schedule B hereto and upon: (i) information
contained in certificates obtained from governmental authorities; (ii) factual
information represented to be true in the Operative Documents; and (iii) factual
information provided to us by each of the Credit Parties;






--------------------------------------------------------------------------------







May 16, 2011
Page 6


and (iv) factual information we have obtained from such other sources as we have
deemed reasonable. We have examined the originals or copies certified to our
satisfaction, of such other corporate or limited liability company records of
the Credit Parties as we deem necessary for or relevant to our opinions,
certificates of public officials and the officers of the Credit Parties and we
have assumed without investigation that there has been no relevant change or
development between the dates as of which the information cited in the preceding
sentence was given and the date of this letter and that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading. For the purposes of the opinions
in paragraph 1, we have relied exclusively upon certificates issued by a
governmental authority in the relevant jurisdiction, and such opinions are not
intended to provide any conclusion or assurance beyond that conveyed by those
certificates.


While we have not conducted any independent investigation to determine facts
upon which our opinions are based or to obtain information about which this
letter advises you, we confirm that we do not have any actual knowledge which
has caused us to conclude that our reliance and assumptions cited in the
preceding paragraph, are unwarranted or that any information supplied in this
letter is wrong. The terms “knowledge,” “actual knowledge” and “aware” whenever
used in this letter with respect to our firm mean conscious awareness at the
time this letter is delivered on the date it bears by the following Kirkland &
Ellis LLP lawyers who have had significant involvement with the negotiation or
preparation of the Operative Documents (herein called our “Designated
Transaction Lawyers”): Jay Ptashek, Nicholas Schwartz, Kathryn Leonard and Zeev
Menes.


Except as set forth in the following sentences of this paragraph, our advice on
every legal issue addressed in this letter is based exclusively on the internal
laws of the State of New York or the federal law of the United States which, in
each case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Operative Documents between the
Credit Parties, on the one hand, and you, on the other hand (but without our
having made any special investigation as to any other laws), except that we
express no opinion or advice as to any law or legal issue (a) which might be
violated by any misrepresentation or omission or a fraudulent act, or (b) to
which any Credit Party may be subject as a result of your legal or regulatory
status, your sale or transfer of the Loans or interests therein or your (as
opposed to any other lender’s) involvement in the transactions contemplated by
the Operative Documents. For purposes of the opinions expressed in paragraph
9(b) with respect to the Covered Opinion Parties organized in the State of
Delaware, we have reviewed the statutory provisions of the Delaware UCC as set
forth in the Commerce Clearing House, Inc. Secured Transactions Guide as
supplemented through April 12, 2011 (the “Guide”) (without regard to judicial
interpretation thereof or regulations promulgated thereunder) and, with respect
to such Covered Credit Parties, our opinions in such paragraph 9(b) are based
solely on such review and on the assumption that such statutory provisions are
given the same interpretation and application as the corresponding provisions of
the New York UCC are given in the State of New York. For purposes of






May 16, 2011
Page 7


paragraphs 1 through 4 and 6(a) and, to the extent set forth therein, paragraph
7, our opinions are based on the DGCL or DLLCA, as applicable (without regard to
judicial interpretation thereof or rules or regulations promulgated thereunder),
as published by Aspen Publishers, Inc., as supplemented through April 15, 2011
(we note however that we are not admitted to practice law in the State of
Delaware, and without limiting the forgoing we expressly disclaim any opinions
regarding Delaware contract law or general Delaware law that may be incorporated
by reference into the DLLCA or into any limited liability company agreement or
similar governing document (howsoever denominated) entered into pursuant
thereto). We advise you that issues addressed by this letter may be governed in
whole or in part by other laws, but we express no opinion as to whether any
relevant difference exists between the laws upon which our opinions are based
and any other laws which may actually govern. Our opinions are subject to all
applicable qualifications in Schedule A hereto and do not cover or otherwise
address any law or legal issue which is identified in Schedule C hereto or any
provision in the Operative Documents of any type identified in Schedule D
hereto. Provisions in the Operative Documents which are not excluded by Schedule
D or any other part of this letter or its attachments are called the “Relevant
Agreement Terms.”


Our advice on each legal issue addressed in this letter represents our opinion
as to how that issue would be resolved were it to be considered by the highest
court of the jurisdiction upon whose law our opinion on that issue is based. The
manner in which any particular issue would be treated in any actual court case
would depend in part on facts and circumstances particular to the case, and this
letter is not intended to guarantee the outcome of any legal dispute which may
arise in the future. It is possible that some Relevant Agreement Terms of a
remedial nature contained in the Operative Documents may not prove enforceable
for reasons other than those cited in this letter should an actual enforcement
action be brought, but (subject to all the exceptions, qualifications,
exclusions and other limitations contained in this letter) such unenforceability
would not in our opinion prevent you from realizing the principal benefits
purported to be provided by the Relevant Agreement Terms of a remedial nature
contained in the Operative Documents.


This letter speaks as of the time of its delivery on the date it bears. We do
not assume any obligation to provide you with any subsequent opinion or advice
by reason of any fact about which our Designated Transaction Lawyers did not
have actual knowledge at that time, by reason of any change subsequent to that
time in any law covered by any of our opinions, or for any other reason. The
attached schedules are an integral part of this letter, and any term defined in
this letter or any schedule has that defined meaning wherever it is used in this
letter or in any schedule to this letter.


You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the second paragraph of this letter in response to
which it has been delivered. Without our written consent: (i) no person other
than you may rely on this letter for any purpose; (ii) this letter may not be
cited or quoted in any financial statement, prospectus, private






--------------------------------------------------------------------------------







May 16, 2011
Page 8


placement memorandum or other similar document; (iii) this letter may not be
cited or quoted in any other document or communication which might encourage
reliance upon this letter by any person or for any purpose excluded by the
restrictions in this paragraph; and (iv) copies of this letter may not be
furnished to anyone for purposes of encouraging such reliance. Notwithstanding
the foregoing, financial institutions which subsequently become Lenders or the
Agent under the Credit Agreement, in each case in accordance with the provisions
thereof, may rely on this letter as of the time of its delivery on the date
hereof as if this letter were addressed to them.


Sincerely,






KIRKLAND & ELLIS LLP






--------------------------------------------------------------------------------



Schedule A General Qualifications


All of our opinions (“our opinions”) in the letter to which this Schedule is
attached (“our letter”) are subject to each of the qualifications set forth in
this Schedule.


1. Bankruptcy and Insolvency Exception. Each of our opinions is subject to the
effect of bankruptcy, insolvency, reorganization, receivership, moratorium and
other similar laws relating to or affecting creditors’ rights generally. This
exception includes:


(a) the federal Bankruptcy Code and thus comprehends, among others, matters of
turn-over, automatic stay, avoiding powers, fraudulent transfer, preference,
discharge, conversion of a non-recourse obligation into a recourse claim,
limitations on ipso facto and anti-assignment clauses and the coverage of
pre-petition security agreements applicable to property acquired after a
petition is filed;


(b) all other federal and state bankruptcy, insolvency, reorganization,
receivership, moratorium, arrangement and assignment for the benefit of
creditors laws that affect the rights of creditors generally or that have
reference to or affect only creditors of specific types of debtors;


(c) state fraudulent transfer and conveyance laws; and


(d) judicially developed doctrines in this area, such as substantive
consolidation of entities, equitable subordination and the recharacterization of
debt.


2. Equitable Principles Limitation. Each of our opinions is subject to the
effect of general principles of equity, whether applied by a court of law or
equity. This limitation includes principles:


(a) governing the availability of specific performance, injunctive relief or
other equitable remedies, which generally place the award of such remedies,
subject to certain guidelines, in the discretion of the court to which
application for such relief is made;


(b) affording equitable defenses (e.g., waiver, laches and estoppel) against a
party seeking enforcement;


(c) requiring good faith and fair dealing in the performance and enforcement of
a contract by the party seeking its enforcement;


(d) requiring reasonableness in the performance and enforcement of an agreement
by the party seeking enforcement of the contract;






--------------------------------------------------------------------------------



(e) requiring consideration of the materiality of (i) a breach and (ii) the
consequences of the breach to the party seeking enforcement;


(f) requiring consideration of the commercial impracticability or impossibility
of performance at the time of attempted enforcement; and


(g) affording defenses based upon the unconscionability of the enforcing party’s
conduct after the parties have entered into the contract.


3. Other Common Qualifications. Each of our opinions is subject to the effect of
rules of law that:


(a) limit or affect the enforcement of provisions of a contract that purport to
waive, or to require waiver of, the obligations of good faith, fair dealing,
diligence and reasonableness;


(b) provide that forum selection clauses in contracts are not necessarily
binding on the court(s) in the forum selected, other than the selection of New
York State courts pursuant to New York General Obligations Law Section 5-1402;


(c) limit the availability of a remedy under certain circumstances where another
remedy has been elected;


(d) provide a time limitation after which a remedy may not be enforced;


(e) limit the right of a creditor to use force or cause a breach of the peace in
enforcing rights;


(f) relate to the sale or disposition of collateral or the requirements of a
commercially reasonable sale;


(g) limit the enforceability of provisions releasing, exculpating or exempting a
party from, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves negligence,
bad faith, recklessness, willful misconduct, unlawful conduct, violation of
public policy, for strict product liability or for liabilities arising under
securities laws or litigation against another party determined adversely to such
party;


(h) may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange;


(i) govern and afford judicial discretion regarding the determination of damages
and entitlement to attorneys’ fees and other costs;


(j) may permit a party that has materially failed to render or offer performance
required by the contract to cure that failure unless (i) permitting a cure would
unreasonably hinder the aggrieved party from making substitute arrangements for






--------------------------------------------------------------------------------



performance, or (ii) it was important in the circumstances to the aggrieved
party that performance occur by the date stated in the contract;


(k) may render guarantees or other similar instruments or agreements
unenforceable under circumstances where your actions, failures to act or
waivers, amendments or replacement of the Operative Documents evidencing or
relating to the guaranteed obligations (i) so radically change the essential
nature of the terms and conditions of the guaranteed obligations and the related
transactions that, in effect, a new relationship has arisen between you and any
of the Credit Parties which is substantially and materially different from that
presently contemplated primary obligor; and by the Operative Documents or (ii)
impair the guarantor’s recourse against the primary obligor;


(l) relate to whether the guarantee would remain enforceable if you release the
primary obligor either directly or by electing a remedy which precludes you from
proceeding directly against the obligor; and


(m) limit the enforceability of requirements in the Operative Documents that
provisions therein may only be waived or amended in writing, to the extent that
an oral agreement or an implied agreement by trade practice or course of conduct
has been created modifying any such provision.


4. Referenced Provision Qualification. Each provision (the “First Provision”) in
any of the Operative Documents requiring any of the Credit Parties to perform
its obligations under, or to cause any other person to perform its obligations
under, any other provision (the “Second Provision”) of any Operative Document,
or stating that any action will be taken as provided in or in accordance with
any such Second Provision, are subject to the same qualifications as the
corresponding opinion in this letter relating to the validity, binding effect
and enforceability of such Second Provision.


5. Collateral Qualifications. The opinions and advice in our letter are subject
to the following qualifications and advice (terms used herein which are defined
in the New York UCC or any other applicable UCC having the same meanings for
purposes hereof given to them therein):


(a) certain rights of debtors and obligors and duties of secured parties
referred to in Sections 1-102(3) and 9-602 of the New York UCC (and the
corresponding sections of any other applicable Uniform Commercial Code) may not
be waived, released, varied or disclaimed by agreement, and our opinions
regarding any such waivers, releases, variations and disclaimers are limited
accordingly;


(b) our opinions regarding the creation and perfection of security interests are
subject to the effect of (i) the limitations on the existence and perfection of
security interests in proceeds resulting from the operation of Section 9-315 of
any applicable Uniform Commercial Code; (ii) the limitations in favor of buyers,
licensees and lessees imposed by Sections 9-320, 9-321 and 9-323 of any
applicable Uniform Commercial Code; (iii) the limitations with respect to






--------------------------------------------------------------------------------



documents, instruments and securities imposed by Sections 9-331 and 8-303 of any
applicable Uniform Commercial Code; (iv) other rights of persons in possession
of money, instruments and proceeds constituting certificated or uncertificated
securities; and (v) section 547 of the Bankruptcy Code with respect to
preferential transfers and section 552 of the Bankruptcy Code with respect to
any Collateral acquired by any Credit Party subsequent to the commencement of a
case against or by such Credit Party under the Bankruptcy Code;


(c) Article 9 of each applicable Uniform Commercial Code requires the filing of
continuation statements within specified periods in order to maintain the
effectiveness of the filings referred to in our letter;


(d) additional filings or actions may be necessary if any of the Credit Parties
changes its name, identity or corporate or organizational structure or location
(as defined in any applicable Uniform Commercial Code);


(e) your security interest in certain of the Collateral may not be perfected by
the filing of financing statements under the Uniform Commercial Code;


(f) we express no opinion regarding the perfection of any security interest
except as specifically set forth in our letter, or regarding the continued
perfection of any possessory security interest in any Collateral (or other
security interest the perfection of which depends upon the location of such
Collateral) upon or following the removal of such Collateral to another
jurisdiction; we express no opinion regarding the perfection of any security
interest in deposit accounts, money or letter-of-credit rights or regarding the
perfection of any possessory security interest in Collateral in possession of a
person other than the secured party, or in fixtures to the extent such security
interest is purported to be perfected by a financing statement filed as a
fixture filing; we express no opinion with respect to the perfection by filing
of any security interest with respect to Collateral as to which the filing of a
Financing Statement has not been authorized by the debtor either in an
authenticated record or pursuant to Section 9-509(b) or (c) of any applicable
Uniform Commercial Code; and except as expressly set forth in opinion paragraph
9 (regarding certain security interests being acquired free of adverse claims),
we express no opinion regarding the priority of any lien or security interest;


(g) the assignment of or creation of a security interest in any contract, lease,
license, permit or other general intangible or account, chattel paper or
promissory note may require the approval of the issuer thereof or the other
parties thereto, except to the extent that restrictions on the creation,
attachment, perfection or enforcement of a security interest therein are
unenforceable under Sections 9-406 and 9-408 of the New York UCC or other
applicable Uniform Commercial Code;


(h) we express no opinion with respect to any self-help remedies to the extent
they vary from those available under the New York UCC or with respect to any
remedies otherwise inconsistent with the New York UCC (to the extent that the
New York UCC is applicable thereto) or other applicable law (including, without
limitation, any other applicable Uniform Commercial Code);






--------------------------------------------------------------------------------



(i) a substantial body of case law treats guarantors as “debtors” under the New
York UCC, thereby according guarantors rights and remedies of debtors
established by the New York UCC;


(j) we express no opinion with respect to (1) the creation, perfection or
enforceability of agricultural liens or (2) the creation, perfection or
enforceability of security interests in: property in which it is illegal or
violative of governmental rules or regulations to grant a security interest
(such as, for example, governmental permits and licenses); except as otherwise
provided in Sections 9-406 and 9-408 of the applicable Uniform Commercial Code
general intangibles which terminate or become terminable if a security interest
is granted therein; property subject to negative pledge clauses (other than
those in the Operative Documents) of which you have knowledge; vehicles, ships,
vessels, barges, boats, railroad cars, locomotives or other rolling stock,
aircraft, aircraft engines, propellers and related parts, and other property for
which a state or federal statute or treaty (including without limitation any
applicable Uniform Commercial Code) provides for registration or certification
of title or specifies a place of filing different from that specified in Section
9-501 of any applicable Uniform Commercial Code; tort claims; crops, farm
products, equipment used in farming operations and accounts or general
intangibles arising from or relating to the sale of farm products by a farmer;
timber to be cut; fixtures; “as-extracted collateral” (including without
limitation oil, gas or other minerals and accounts arising out of the sale at
the wellhead or minehead of oil, gas or other minerals); consumer goods;
property identified to a contract with, or in the possession of, the United
States of America or any state, county, city, municipality or other governmental
body or agency; goods for which a negotiable document of title has been issued;
and copyrights, patents and trademarks, other intellectual property rights,
service marks, know-how, processes, trade secrets, undocumented computer
software, unrecorded and unwritten data and information, and rights and licenses
thereunder;


(k) we note that the remedies under the Security Agreement with regard to the
sale of any securities subject to any security interest are subject to
compliance with applicable state and federal securities law;


(l) we express no opinion with respect to the enforceability of any security
interest in any accounts, chattel paper, documents, instruments or general
intangibles with respect to which the account debtor or obligor is the United
States of America, any state, county, city, municipality or other governmental
body, or any department, agency or instrumentality thereof;


(m) we express no opinion with respect to the enforceability of any provision of
any Operative Document which purports to authorize you to sign or file financing






--------------------------------------------------------------------------------



statements or other documents under circumstances not authorized under the
applicable Uniform Commercial Code;


(n) we express no opinion with respect to the enforceability of any provision of
any Operative Document which purports to authorize you to purchase at a private
sale Collateral which is not subject to widely distributed standard price
quotations or sold on a recognized market;


(o) we express no opinion regarding any Credit Party’s rights in or title to its
properties, including without limitation, any of the Collateral;


(p) we express no opinion regarding the characterization of a transaction as one
involving the creation of a lien on real property, the characterization of a
contract as one in a form sufficient to create a lien or a security interest in
real property, the creation, perfection, priority or enforcement of a lien on
real property or matters involving ownership or title to any real property;


(q) we note that the perfection of any security interest may be terminated as to
Collateral otherwise disposed of by any Credit Party if such disposition is
authorized in the Operative Documents or otherwise by the Agent or the requisite
Lenders;


(r) we express no opinion regarding the enforceability of any pre-default waiver
of notification of disposition of Collateral, mandatory disposition of
Collateral or redemption rights;


(s) we express no opinion regarding the enforceability of any provisions
asserting that Collateral is owned by or is property of a secured party prior to
such secured party’s foreclosure of such Collateral in accordance with the
applicable Uniform Commercial Code;


(t) our opinions as to the validity, binding effect and enforceability of any
Operative Document do not constitute opinions as to the creation, existence or
perfection, effect of perfection or priority of any lien or security interest
purported to be granted thereunder; opinions as to the creation, perfection,
effect of perfection or priority of any lien or security interest are given, if
at all, only to the extent set forth in opinion paragraphs 8 and 9 and are
subject to the assumptions, qualifications and limitations applicable to such
opinions set forth in this letter and the accompanying attachments; and


(u) as to the shares of stock or other equity interests issued by any issuer
thereof which is organized under the laws of any jurisdiction other than the
United States of America or a State thereof, we note that the creation and
perfection of security interests therein may require actions in addition to
those referenced in opinion paragraph 9, and we express no opinion regarding
such actions or the effect that the failure to take any such actions may have on
the creation and perfection of any security interests therein created and
perfected or purported to be created and perfected under the Security Agreement
and any applicable Uniform Commercial Code.






--------------------------------------------------------------------------------





6. Lender’s Regulatory Qualification. We express no opinion with respect to, and
our opinions are subject to, the effect of the compliance or noncompliance of
each of you with any state or federal laws or regulations applicable to you
because of your legal or regulatory status or the nature of your business or
requiring you to qualify to conduct business in any jurisdiction.


7. Usury Qualification. We express no opinion with regard to usury or other laws
limiting or regulating the maximum amount of interest that may be charged,
collected, received or contracted for, other than the internal laws of the State
of New York and, without limiting the foregoing, we expressly disclaim any
opinions as to the usury or other such laws of any other jurisdiction (including
laws of other states made applicable through principles of federal preemption or
otherwise) which may be applicable to the transactions contemplated by the
Operative Documents.


8. “Savings Clause” Qualification. We express no opinion regarding the
enforceability of Section 2.03(c) of the Guaranty (the so-called “fraudulent
conveyance or fraudulent transfer savings clause”) (and any similar provision in
any other document or agreement) to the extent such provisions purport to limit
the amount of the obligations of any party or the right to contribution of any
other party with respect to such obligations.


Schedule B Assumptions


For purposes of our letter, we have relied, without investigation, upon each of
the following assumptions:


1. You are existing and in good standing in your jurisdiction of organization.


2. You have full power and authority (including without limitation under the
laws of your jurisdiction of organization) to execute, deliver and to perform
your obligations under each of the Operative Documents to which you are a party
and each of the Operative Documents to which you are a party has been duly
authorized by all necessary action on your part and has been duly executed and
duly delivered by you.


3. The Operative Documents to which you are a party constitute valid and binding
obligations of yours and are enforceable against you in accordance with their
terms (subject to qualifications, exclusions and other limitations similar to
those applicable to our letter).


4. You have complied with all legal requirements pertaining to your status as
such status relates to your rights to enforce the Operative Documents to which
you are a party against the Credit Parties.


5. You have satisfied those legal requirements that are applicable to you to the
extent necessary to make the Operative Documents enforceable against you.


6. You have acted in good faith and without notice of any defense against the
enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as part of, the transactions effected
under the Operative Documents (herein called the “Transactions”).


7. Each document submitted to us for review is accurate and complete, each such
document that is an original is authentic, each such document that is a copy
conforms to an authentic original, and all signatures on each such document are
genuine.


8. Each certificate obtained from a governmental authority relied on by us is
accurate, complete and authentic, and all relevant official public records to
which each such certificate relates are accurate and complete.


9. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence.


10. Any information required to be disclosed to the Credit Parties or their
governing bodies in connection with any matter relevant to any legal issue
covered by our opinions has been fully and fairly disclosed to such Persons and
no such disclosure contains any relevant error or omission.


11. The conduct of the parties to the Operative Documents has complied with any
requirement of good faith, fair dealing and conscionability.


12. With respect to the opinions set forth in paragraphs 6 and 7 of this letter,
all parties to Transactions will act in accordance with, and will refrain from
taking any action that is forbidden by, the terms and conditions of the
Operative Documents.


13. There are no agreements or understandings among the parties, written or
oral, and there is no usage of trade or course of prior dealing among the
parties that would, in either case, define, supplement or qualify the terms of
the Operative Documents.


14. With respect to the opinions set forth in paragraphs 6 and 7 of this letter,
no Credit Party will in the future take any discretionary action (including a
decision not to act) permitted under the Operative Documents that would result
in a violation of law or constitute a breach or default under any other
agreements or court orders to which such Credit Party may be subject.


15. No Lender is subject to Regulation T of the Board of Governors of the
Federal Reserve System; and no proceeds of the Loans will be used for the
purpose of acquiring “margin securities” as such term is defined in Regulation U
or for any purpose which would violate or be inconsistent with the Credit
Agreement.


16. Collateral Assumptions. The opinions and advice contained in opinion
paragraphs 8 and
9 of our letter are subject to the following assumptions:


(a) Each Credit Party (i) has the requisite title and rights to any Collateral
existing on the date hereof and (ii) will have the requisite title and rights to
each item of Collateral arising after the date hereof.


(b) The descriptions of Collateral in the Operative Documents reasonably
describe the property intended to be described as Collateral.


(c) The representations made by each Credit Party in the Operative Documents to
which it is a party with respect to its jurisdiction of organization and
location (as defined in any applicable UCC) are and will remain true and
correct.


(d) The address of the secured party listed on the Financing Statements is an
address from which information concerning the security interest may be obtained.


(e) Value (as defined in Section 1-201(44) of the New York UCC) has been given
by you to the Credit Parties for the security interests and other rights in and
assignments of Collateral described in or contemplated by the Operative
Documents.


(f) All information regarding the secured party on the Financing Statements is
accurate and complete in all respects.






--------------------------------------------------------------------------------



17. The constitutionality or validity of a relevant statute, rule, regulation or
agency action is not in issue.


18. All agreements, other than the Operative Documents with respect to which we
have provided advice in our letter or reviewed in connection with our letter,
would be enforced as written.


19. With respect to the opinions set forth in opinion paragraphs 5, 6 and 7, we
assume the Credit Parties will in the future obtain all permits and governmental
approvals required, relevant to the consummation of the transactions to be
consummated pursuant to the Operative Documents or performance of the Operative
Documents.


20. All information required to be disclosed in connection with any consent or
approval by the board of directors or stockholders (or equivalent governing
group) of any Credit Party and all other information required to be disclosed in
connection with any issue relevant to our opinions has in fact been fully and
fairly disclosed to all persons to whom it is required to be disclosed.


21. Each Credit Party’s certificate of incorporation (or equivalent governing
instrument), all amendments to that instrument, and all resolutions adopted
establishing classes or series of stock or other equity interests under that
instrument, and each Credit Party’s bylaws (or equivalent governing instrument)
(“Charter Documents”), and all amendments to such Charter Documents, have been
adopted in accordance with all applicable legal requirements.


22. Each person who has taken any action relevant to any of our opinions in the
capacity of director or officer was duly elected to that director or officer
position and held that position when such action was taken.


23. The execution, delivery and performance by each Credit Party of the
Operative Documents to which it is a party (a) do not violate the laws of the
jurisdiction in which it is organized or any other applicable laws (except the
law of the State of New York, the DGCL, DLLCA and the federal laws of the United
States) and (b) do not constitute a breach or violation of any agreement or
instrument which is binding upon such Credit Party (except for the Specified
Agreements).


24. With respect to all Credit Parties other than the Covered Credit Parties, we
have assumed that (i) it is a corporation or limited liability company, as
applicable, duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, (ii) it has full power and authority
(including, without limitation under its organization documents and the laws of
its jurisdiction of organization) to execute and deliver the Operative Documents
to which it is party and to perform its obligations under the Operative
Documents to which it is party, (iii) each Operative Document to which it is
party has been duly authorized by all necessary action on its part and no other
corporate or limited liability company action of it is required in connection
with such authorizations and (iv) each Operative Document to which it is party
has been duly executed and delivered by an authorized officer of such Credit
Party.






--------------------------------------------------------------------------------



Schedule C


Excluded Law and Legal Issues




None of the opinions or advice contained in our letter covers or otherwise
addresses any of the following laws, regulations or other governmental
requirements or legal issues:


1. federal securities laws and regulations (including all other laws and
regulations administered by the United States Securities and Exchange
Commission), state “Blue Sky” laws and regulations, and laws and regulations
relating to commodity (and other) futures and indices and other similar
instruments (except with respect to the Investment Company Act of 1940, as
amended, to the extent of our opinion in opinion paragraph 10);


2. pension and employee benefit laws and regulations (e.g., ERISA);


3. federal and state antitrust and unfair competition laws and regulations;


4. compliance with fiduciary duty requirements;


5. the statutes and ordinances, the administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing;


6. fraudulent transfer and fraudulent conveyance laws;


7. except as set forth in opinion paragraph 13 of our letter, federal patent,
trademark and copyright, state trademark, and other federal and state
intellectual property laws and regulations;


8. federal and state environmental, land use and subdivision, tax, racketeering
(e.g., RICO), health and safety (e.g., OSHA), and labor laws and regulations;


9. any laws relating to terrorism or money laundering, including Executive Order
No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) (the “Terrorism
Executive Order”) or any related enabling legislation or any other similar
executive order (collectively with the Terrorism Executive Order, the “Executive
Orders”), the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56, the
“Patriot Act”), any sanctions and regulations promulgated under authority
granted by the Trading with the Enemy Act, 50 U.S.C. App. 1-44, as amended from
time to time, the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06, as amended from time to time, the Iraqi Sanctions Act, Publ. L. No.
101-513; United Nations Participation Act, 22 U.S.C. § 287c, as amended from
time to time, the International Security and Development Cooperation Act, 22
U.S.C. § 2349 aa-9, as amended from time to time, The Cuban Democracy Act, 22
U.S.C. §§ 6001-10, as amended from time to time, The Cuban Liberty and
Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended from time to
time, and The






--------------------------------------------------------------------------------



Foreign Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from
time to time;


10. the effect of any law, regulation or order which hereafter is enacted,
promulgated or issued;


11. other than the specific opinion set forth in opinion paragraph 11, Federal
Reserve Board margin regulations;


12. other than the specific opinion set forth in opinion paragraph 7, federal
and state laws and regulations concerning filing and notice requirements, other
than requirements applicable to charter-related documents such as a certificate
of merger;


13. federal and state laws, regulations and policies concerning (i) national and
local emergency, (ii) possible judicial deference to acts of sovereign states,
and (iii) criminal and civil forfeiture laws;


14. other federal and state statutes of general application to the extent they
provide for criminal prosecution (e.g., mail fraud and wire fraud statutes); and


15. the Communications Act and the rules, regulations and policies of the
Federal Communications Commission promulgated thereunder.


Schedule D Excluded Provisions


None of the opinions in the letter to which this Schedule D is attached covers
or otherwise addresses any of the following types of provisions which may be
contained in the Operative Documents:


1. Choice-of-law provisions, other than the selection of New York law under
choice of law rules in New York.


2. Indemnification for gross negligence, willful misconduct or other wrongdoing
or strict product liability or any indemnification for liabilities arising under
securities laws.


3. Provisions mandating contribution towards judgments or settlements among
various parties.


4. Waivers of (i) legal or equitable defenses, (ii) rights to damages, (iii)
rights to counter claim or set-off, (iv) statutes of limitations, (v) rights to
notice, (vi) the benefits of statutory, regulatory, or constitutional rights,
unless and to the extent the statute, regulation, or constitution explicitly
allows waiver, (vii) broadly or vaguely stated rights, and (viii) other
benefits, in each case, to the extent they cannot be waived under applicable
law.


5. Provisions providing for forfeitures or the recovery of amounts deemed to
constitute penalties, or for liquidated damages, acceleration of future amounts
due (other than principal) without appropriate discount to present value, late
charges, prepayment charges, and increased interest rates upon default.


6. Time-is-of-the-essence clauses.


7. Provisions which provide a time limitation after which a remedy may not be
enforced.


8. Except with respect to submission to the jurisdiction of the courts of the
State of New York to the extent provided for in §5-1402 of the New York General
Obligations Law, agreements to submit to the jurisdiction of any particular
court or other governmental authority (either as to personal jurisdiction or
subject matter jurisdiction); provisions restricting access to courts; waiver of
the right to jury trial; waiver of service of process requirements which would
otherwise be applicable; and provisions otherwise purporting to affect the
jurisdiction and venue of courts. We note, however, that the submission to the
jurisdiction of federal courts is subject to the power of federal courts to
transfer actions pursuant to 28 U.S.C. § 1404(a) or to dismiss such actions or
proceedings on the grounds that such a federal court is an inconvenient forum
for such an action or proceeding. In addition, we express no opinion as to the
subject matter jurisdiction of any United States federal court to adjudicate any
action where jurisdiction based on diversity of citizenship under 28 U.S.C. §
1332 does not exist.


9. Provisions appointing one party as an attorney in fact for an adverse party
or providing that the decision of any particular person will be conclusive or
binding on others.


10. Provisions purporting to limit rights of third parties who have not
consented thereto or purporting to grant rights to third parties.


11. Provisions which purport to award attorneys’ fees solely to one party.


12. Provisions purporting to create a trust or constructive trust without
compliance with applicable trust law.


13. Provisions in any of the Operative Documents requiring a Credit Party to
perform its obligations under, or to cause any other person to perform its
obligations under, or stating that any action will be taken as provided in or in
accordance with, any other agreement.


14. Provisions, if any, which are contrary to the public policy of any
jurisdiction.


15. Confession of judgment provisions.


16. Provisions that attempt to change or waive rules of evidence or fix the
method or quantum of proof to be applied in litigation or similar proceedings.


17. Provisions that provide for the appointment of a receiver.


18. Provisions relating to the application of insurance proceeds and
condemnation awards.


19. Provisions of the Operative Documents insofar as they authorize you to set
off and apply any deposits at any time held, and any other indebtedness at any
time owing, by you to or for the account of the Credit Parties.


20. Arbitration agreements.


21. Confidentiality agreements.


22. Provisions that provide for a power of sale.


23. Provisions that provide for a waiver of a right of reinstatement.






--------------------------------------------------------------------------------



Schedule E Financing Statements


(see attached)


Schedule F Pledged Securities


Record Holder
Issuer
Certificate No(s)
Number of Shares
EGL Holdco, Inc.
Eagle Parent, Inc.
3
100
Eagle Parent, Inc.
Activant Group Inc.
1
100
Eagle Parent, Inc.
Epicor Software
Corporation
1
100
Activant Group
Inc.
Activant Solutions Inc.
C-2
10
Activant Solutions
Inc.
HM Coop LLC
3
100
Activant Solutions
Inc.
Activant International
Holdings, Inc.
C1
1000
Epicor Software
Corporation
SPECTRUM Human Resource Systems Corporation
201
1,000
Epicor Software
Corporation
CRS Retail Systems, Inc.
17
1,000







--------------------------------------------------------------------------------



Schedule G Specified Agreements


1. Agreement and Plan of Merger by and among the Borrower, Sun5 Merger Sub,
Inc., Activant Group Inc. and Hellman & Friedman Capital Partners V, L.P., dated
as of April
4, 2011.


2. Agreement and Plan of Merger by and among the Borrower, Element Merger Sub,
Inc., and Epicor Software Corporation, dated as of April 4, 2011.


3. Indenture among the Borrower and Wells Fargo Bank, National Association, as
Trustee, dated as of May 16, 2011.


4. Indenture among Epicor Software Corporation and U.S. Bank National
Association, as
Trustee, dated as of May 8, 2007.
























































































G-1


Schedule H Filing Offices




Entity


Filing Office


EGL Holdco, Inc.


Delaware


Eagle Parent, Inc.


Delaware


Activant Group Inc.


Delaware


Activant International Holdings, Inc.


Delaware


Epicor Software Corporation


Delaware


Activant Solutions Inc.


Delaware


HM Coop LLC


Delaware


CRS Retail Systems, Inc.


New York









Exhibit A Subsidiary Guarantors




1. Activant Group Inc., a Delaware corporation
2. Epicor Software Corporation, a Delaware corporation
3. Activant Solutions Inc., a Delaware corporation
4. Activant International Holdings, Inc., a Delaware corporation
5. HM Coop LLC, a Delaware limited liability company
6. SPECTRUM Human Resource Systems Corporation, a Colorado corporation
7. CRS Retail Systems, Inc., a New York corporation






--------------------------------------------------------------------------------



Exhibit B Covered Credit Parties




1. Activant Group Inc.
2. Epicor Software Corporation
3. Activant Solutions Inc.
4. Activant International Holdings, Inc.
5. HM Coop LLC
6. CRS Retail Systems, Inc.


EXHIBIT I


FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT














INTELLECTUAL PROPERTY SECURITY AGREEMENT


dated as of May [ ], 2011 among
EAGLE PARENT, INC., and
EGL HOLDCO, INC., and
CERTAIN SUBSIDIARIES IDENTIFIED HEREIN, collectively, the Initial Grantors,


and


ROYAL BANK OF CANADA, as Collateral Agent


TABLE OF CONTENTS


Page


ARTICLE I DEFINITIONS
SECTION 1.01. Credit Agreement
.......................................................................................................
1
SECTION 1.02. Other Defined Terms
..................................................................................................
1


ARTICLE II SECURITY INTERESTS
SECTION 2.01. Security
Interest..........................................................................................................
3
SECTION 2.02. Representations and Warranties
.................................................................................
4
SECTION 2.03. Covenants
...................................................................................................................
6
SECTION 2.04. Additional Covenants
.................................................................................................
7


ARTICLE III REMEDIES
SECTION 3.01. Remedies Upon Default
.............................................................................................
9
SECTION 3.02. Application of Proceeds
...........................................................................................
10
SECTION 3.03. Grant of License to Use Intellectual Property
.......................................................... 10


ARTICLE IV SUBROGATION AND SUBORDINATION
SECTION 4.01. Contribution and Subrogation
..................................................................................
11
SECTION 4.02. Subordination
...........................................................................................................
11


ARTICLE V MISCELLANEOUS
SECTION 5.01.
Notices......................................................................................................................
11
SECTION 5.02. Waivers; Amendment
...............................................................................................
11
SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification
.......................................... 12
SECTION 5.04. Successors and Assigns
............................................................................................
12
SECTION 5.05. Survival of Agreement
.............................................................................................
12
SECTION 5.06. Counterparts; Effectiveness; Several Agreement
..................................................... 13
SECTION 5.07.
Severability...............................................................................................................
13
SECTION 5.08. Right of Set-Off
........................................................................................................
13
SECTION 5.09. Governing Law; Jurisdiction
....................................................................................
14
SECTION 5.10. WAIVER OF JURY TRIAL
....................................................................................
14
SECTION 5.11. Headings
...................................................................................................................
14
SECTION 5.12. Security Interest Absolute
........................................................................................
14


-i-


SECTION 5.13. Termination or
Release.............................................................................................
15
SECTION 5.14. Additional Grantors
..................................................................................................
15
SECTION 5.15. General Authority of the Collateral Agent
............................................................... 15
SECTION 5.16. Collateral Agent Appointed Attorney-in-Fact
.......................................................... 16


Schedules


SCHEDULE I Intellectual Property
SCHEDULE II Post Closing Actions


Exhibits


EXHIBIT I Form of Short Form Intellectual Property Security Agreement
EXHIBIT II Form of Intellectual Property Security Agreement Supplement






--------------------------------------------------------------------------------



INTELLECTUAL PROPERTY SECURITY AGREEMENT


INTELLECTUAL PROPERTY SECURITY AGREEMENT dated as of May [ ], 2011, among EAGLE
PARENT, INC., a Delaware corporation, EGL HOLDCO, INC., a Delaware corporation,
and the other Persons listed on the signature pages hereof (collectively, the
“Initial Grantors”), certain subsidiaries of the Borrower from time to time
party hereto and ROYAL BANK OF CANADA (“RBC”), as Collateral Agent for the
Secured Parties.


Reference is made to the credit agreement dated as of May [ ], 2011 (as amended,
sup- plemented or otherwise modified from time to time, the “Credit Agreement”),
among EAGLE PARENT, INC., as borrower (the “Borrower”), EGL HOLDCO, INC.
(“Holdings”), RBC, as adminis- trative agent (in such capacity, the
“Administrative Agent”), and collateral agent (in such capacity, the “Collateral
Agent”), RBC, as swing line lender (in such capacity, the “Swing Line Lender”),
each Lender from time to time party thereto and the other parties party thereto.
The Lenders have agreed to extend credit to the Borrower and the Hedge Banks
have agreed to enter into the Secured Hedge Agree-
ments subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lend- ers to extend such credit and of the Hedge Banks to
enter into the Secured Hedge Agreements are condi-
tioned upon, among other things, the execution and delivery of this Agreement.
Holdings and each other Grantor are Affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and are willing to execute and deliver this Agreement in
order to induce the Lenders to extend such credit and the Hedge Banks to enter
into Secured Hedge Agree- ments. Accordingly, the parties hereto agree as
follows:


ARTICLE I DEFINITIONS
SECTION 1.01. Credit Agreement.


(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the meanings specified in the Credit Agreement. All terms defined in the
New York UCC (as defined herein) and not defined in this Agreement have the
meanings specified therein; the term “instrument” shall have the meaning
specified in Article 9 of the New York UCC.


(b) The rules of construction specified in Article I of the Credit Agreement
also ap- ply to this Agreement.


SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Agreement” means this Intellectual Property Security Agreement. “Claiming
Party” has the meaning assigned to such term in Section 4.01. “Collateral” has
the meaning assigned to such term in Section 2.01(a). “Contributing Party” has
the meaning assigned to such term in Section 4.01.
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now owned or hereafter
acquired by any Grantor or that






--------------------------------------------------------------------------------



such Grantor otherwise has the right to license, or granting any right to any
Grantor under any Copyright now or hereafter owned by any third party, and all
rights of such Grantor under any such agreement.


“Copyrights” means all of the following now owned or hereafter acquired by any
Gran- tor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations in the United States Copyright Office, including those listed on
Schedule I.


“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.


“Grantor” collectively, the Initial Grantors and any Person that executes and
delivers a
Security Agreement Supplement pursuant to Section 5.14.






this Agreement.

“Initial Grantors” has the meaning assigned to such term in the preliminary
statement of





“Intellectual Property” means all intellectual and similar property of every
kind and na- ture now owned or hereafter acquired by any Grantor, including
inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade secrets,
confidential or proprietary technical and business information, know- how,
show-how or other proprietary data or information, the intellectual property
rights in software and databases and related documentation, and all additions
and improvements to any of the foregoing.


“Intellectual Property Security Agreement Supplement” means an instrument in the
form of Exhibit II hereto.


“License” means any Patent License, Trademark License, Copyright License or
other In- tellectual Property license or sublicense agreement to which any
Grantor is a party.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now owned or hereafter acquired by any Grantor or that any
Grantor otherwise has the right to license, or granting to any Grantor any right
to make, use or sell any invention on which a Patent, now owned or hereafter
acquired by any third party, and all rights of any Grantor under any such
agreement.


“Patents” means all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations thereof, and all applications for
letters patent of the United States or the equivalent thereof in any other
country, including registrations and pending applications in the United States
Patent and Trademark Of- fice or any similar offices in any other country,
including those listed on Schedule I, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions dis- closed or claimed therein, including the right to make, use
and/or sell the inventions disclosed or claimed therein.






--------------------------------------------------------------------------------



“Perfection Information” means the schedules and attachments in the form of
Schedule
II to the Security Agreement, completed and supplemented as contemplated
thereby.






--------------------------------------------------------------------------------



“Security Interest” has the meaning assigned to such term in Section 2.01(a).


“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now owned or
hereafter acquired by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now owned or
hereafter acquired by any third party, and all rights of any Grantor under any
such agree- ment.


“Trademarks” means all of the following now owned or hereafter acquired by any
Gran- tor: (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identi- fiers, designs and
general intangibles of like nature, now owned or hereafter used, adopted or
acquired,
and all registrations and applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof, and all
extensions or renewals thereof, including those listed on Schedule I, and (b)
all goodwill associated therewith or symbolized
thereby.


ARTICLE II SECURITY INTERESTS
SECTION 2.01. Security Interest.


(a) As security for the payment or performance, as the case may be, in full of
the Ob- ligations, including the Guaranty, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, and hereby grants to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, a security interest (the
“Security Inter- est”) in all right, title or interest in or to any and all of
the following assets and properties now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”):


(i) all Copyrights; (ii) all Patents;
(iii) all Trademarks; (iv) all Licenses;
(v) all other Intellectual Property; and


(vi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations, collateral security and
guarantees given by any Per- son with respect to any of the foregoing.


provided, however, that notwithstanding any of the other provisions herein (and
notwithstanding any re- cording of the Collateral Agent’s Lien made in the U.S.
Patent and Trademark Office, U.S. Copyright Office, or other registry office in
any other jurisdiction), this Agreement shall not constitute a grant of a
security interest in any property to the extent that such grant of a security
interest is prohibited by any rule of law, statute or regulation or is
prohibited by, or constitutes a breach or default under or results in the






--------------------------------------------------------------------------------



termination of or gives rise to any right of acceleration, modification or
cancellation under any contract, license, agreement, instrument or other
document evidencing or giving rise to a Grantor’s right to use such property, or
would result in the forfeiture of the Grantors’ rights in the property
including, without limitation, any Trademark applications filed in the United
States Patent and Trademark Office on the ba- sis of such Grantor’s
“intent-to-use” such trademark, unless and until acceptable evidence of use of
the Trademark has been filed with and accepted by the United States Patent and
Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act (15
U.S.C. 1051, et seq.), to the extent that granting a lien in such Trademark
application prior to such filing would adversely affect the enforceability or
valid- ity of such Trademark application.


(b) Each Grantor hereby irrevocably authorizes the Collateral Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any initial fi- nancing statements with respect to the
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code or the
analogous legislation of each applicable jurisdiction for the filing of any
financing statement or amendment, including whether such Grantor is an
organization, the type of organization and any organizational identification
number issued to such Grantor. Each Grantor agrees to provide such information
to the Collateral Agent promptly upon request.


The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirm- ing, continuing, enforcing
or protecting the Security Interest granted by each Grantor, without the signa-
ture of any Grantor (only if such signature cannot reasonably be obtained by the
Collateral Agent), and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.


(c) The Security Interest is granted as security only and shall not subject the
Collat- eral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Collateral.


SECTION 2.02. Representations and Warranties. Each Grantor represents and war-
rants to the Collateral Agent and the other Secured Parties that:


(a) Schedule I hereto sets forth a list of all registrations and applications
for registra- tion of Copyrights, Patents and Trademarks owned as of the date
hereof by each Grantor. Except as would not, either individually or in the
aggregate, be expected to have a Material Adverse Ef- fect, each Grantor has
good and valid rights in and title to the Collateral with respect to which it
has purported to grant a Security Interest hereunder and has full power and
authority to grant to the Collateral Agent the Security Interest in such
Collateral pursuant hereto and to execute, de- liver and perform its obligations
in accordance with the terms of this Agreement, without the con- sent or
approval of any other Person other than any consent or approval that has been
obtained.


(b) The Perfection Information has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete in all material respects as of the Closing
Date.


(c) The Uniform Commercial Code financing statements (including fixture filings,
as applicable) or other appropriate filings, recordings or registrations
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Information for filing in each governmental,
municipal or other office specified in Schedule 5 to the Perfec- tion
Information (or specified by notice from the Borrower to the Collateral Agent
after the Clos-






--------------------------------------------------------------------------------



ing Date in the case of filings, recordings or registrations required by Section
6.11 of the Credit Agreement), are all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Collateral consisting of United States registrations and
applica- tions for Patents, Trademarks and Copyrights) that are necessary to
establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and pos- sessions, and no further or subsequent filing,
refiling, recording, rerecording, registration or re- registration is necessary
in any such jurisdiction, except as provided under applicable law with re- spect
to the filing of continuation statements.


(d) Each Grantor represents and warrants that a fully executed agreement in the
form of Exhibit I hereto and containing a description of all Collateral
consisting of United States Pat- ents and United States registered Trademarks
(and Trademarks for which United States registra- tion applications are pending)
and United States registered Copyrights has been delivered to the Collateral
Agent for recording by the United States Patent and Trademark Office and the
United States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and
the regulations thereunder, as applicable, and otherwise as may be required
pursuant to the laws of any other necessary jurisdiction, to establish a valid
and perfected security interest in favor of
the Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral consisting of registrations and applications for Patents, Trademarks
and Copyrights in which a security in-
terest may be perfected by filing, recording or registration in the United
States (or any political subdivision thereof) and its territories and
possessions under the Federal intellectual property laws, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregis-tration is necessary (other than (i) such filings and actions as are
necessary to perfect the Security Interest with respect to any Collateral
consisting of registrations and applications for Patents, Trademarks and
Copyrights acquired or developed by any Grantor after the date hereof, (ii) such
actions as may be required under the laws of jurisdictions outside the United
States with respect to Collateral created under such laws, and (iii) the filing
of Uniform Commercial Code financing and continuation statements contemplated in
subsection (ii) of this Section 2.02 (a)).


(e) The Security Interest constitutes (i) a legal, valid security interest in
all the Col- lateral securing the payment and performance of the Obligations,
including the Guaranty, (ii) sub- ject to the filings described in Section
2.02(a), a perfected security interest in all Collateral in which a security
interest may be perfected by filing, recording or registering a financing state-
ment or analogous document in the United States (or any political subdivision
thereof) and its ter- ritories and possessions pursuant to the Uniform
Commercial Code and (iii) a security interest that shall be perfected in all
Collateral in which a security interest may be perfected upon the re- ceipt and
recording of this Agreement (or a fully executed short form agreement in form
and sub- stance reasonably satisfactory to the Collateral Agent and the
Borrower) with the United States Patent and Trademark Office and the United
States Copyright Office, as applicable, within the three-month period
(commencing as of the date hereof) pursuant to 35 U.S.C. § 261 or 15 U.S.C. §
1060 or the one-month period (commencing as of the date hereof) pursuant to 17
U.S.C. § 205 and otherwise as may be required pursuant to the laws of any other
necessary jurisdiction. The Security Interest is and shall be prior to any other
Lien on any of the Collateral, other than (i) any nonconsensual Lien that is
expressly permitted pursuant to Section 7.01 of the Credit Agreement and has
priority as a matter of law and (ii) Liens expressly permitted pursuant to
Section 7.01 of the Credit Agreement.






--------------------------------------------------------------------------------



(f) The Collateral, which is owned, in whole or in part by any Grantor, is owned
by such Grantor free and clear of any Lien, except for Liens expressly permitted
pursuant to Section
7.01 of the Credit Agreement. None of the Grantors has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other
applicable laws covering any Collateral, (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar instrument
covering any Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any as-signment in which any Grantor
assigns any Collateral or any security agreement or similar in- strument
covering any Collateral with any foreign governmental, municipal or other
office, which financing statement or analogous document, assignment, security
agreement or similar instrument is still in effect, except, in each case, for
Liens expressly permitted pursuant to Section 7.01 of the Credit Agreement.


(g) This Agreement has been duly executed and delivered by each Grantor that is
party hereto. This Agreement constitutes a legal, valid and binding obligation
of such Grantor, enforceable against each Grantor that is party hereto in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.


SECTION 2.03. Covenants.


(a) The Borrower agrees promptly to notify the Collateral Agent in writing of
any change (i) in legal name of any Grantor, (ii) in the identity or type of
organization or corporate structure of any Grantor, or (iii) in the jurisdiction
of organization of any Grantor.


(b) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions necessary to defend title to the Collateral against all
Persons and to defend the Security Interest of the Collateral Agent in the
Collateral and the priority thereof against any Lien not expressly permitted
pursuant to Section 7.01 of the Credit Agreement.


(c) (i) Each quarter, at the time of delivery of quarterly financial statements
with re- spect to the preceding fiscal year pursuant to Section 6.01 of the
Credit Agreement, the Company shall deliver to the Collateral Agent the
information required pursuant to Sections 1 through 8 of the Perfection
Information and (ii) annually, the Company shall deliver to the collateral Agent
the information required pursuant to Section 10 of the Perfection Information,
or confirm that there has been no change in such information since the date of
such certificate or the date of the most recent certificate delivered pursuant
to this Section 2.03(c).


(d) The Company agrees, on its own behalf and on behalf of each other Grantor,
(i) at the reasonable request of the Collateral Agent and at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents, and (ii) to take all such actions as the Collateral
Agent may from time to time reasonably request, to better assure, preserve,
protect and per- fect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any financing statements or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral that is in excess of
$1,000,000 shall be or become evidenced by any promissory note or other
instrument, such note or in- strument shall be promptly pledged and delivered to
the Collateral Agent, for the benefit of the Secured Parties, duly endorsed in a
manner reasonably satisfactory to the Collateral Agent.


Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Col- lateral Agent, with prompt notice thereof to the Grantors, to
supplement this Agreement by supplementing






--------------------------------------------------------------------------------



Schedule I or adding additional schedules hereto to specifically identify any
asset or item that may consti- tute a registration or application for
Copyrights, Patents or Trademarks; provided that any Grantor shall have the
right, exercisable within ten days after it has been notified by the Collateral
Agent of the specific identification of such Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the repre- sentations and
warranties made by such Grantor hereunder with respect to such Collateral. Each
Grantor agrees that it will use commercially reasonable efforts to take such
action as shall be necessary in order that all representations and warranties
hereunder shall be true and correct with respect to such Collateral within 30
days after the date it has been notified by the Collateral Agent of the specific
identification of such Collateral.


(e) At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collat- eral and not permitted pursuant to
Section 7.01 of the Credit Agreement, and may pay for the mainte- nance and
preservation of the Collateral to the extent any Grantor fails to do so as
required by the Credit Agreement or this Agreement and within a reasonable
period of time after the Collateral Agent has re- quested that it do so, and
each Grantor jointly and severally agrees to reimburse the Collateral Agent
within ten days after demand for any payment made or any reasonable expense
incurred by the Collateral Agent pursuant to the foregoing authorization;
provided, however, Grantors shall not be obligated to re- imburse the Collateral
Agent with respect to any Intellectual Property Collateral which any Grantor has
failed to maintain or pursue, or otherwise allowed to lapse, terminate or be put
into the public domain, in accordance with Section 2.04(b). Nothing in this
paragraph shall be interpreted as excusing any Grantor from the performance of,
or imposing any obligation on the Collateral Agent or any Secured Party to cure
or perform, any covenants or other promises of any Grantor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.


(f) Each Grantor (rather than the Collateral Agent or any Secured Party) shall
remain liable (as between itself and any relevant counterparty) to observe and
perform all the conditions and ob- ligations to be observed and performed by it
under each contract, agreement or instrument relating to the Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
other Secured Parties from and
against any and all liability for such performance.


(g) On or prior to a date that is thirty (30) days after the Closing Date, or
such later date as the Collateral Agent may reasonably determine after any
request for extension by the Borrower, the Collateral Agent shall receive a
certificate from the Borrower confirming that all actions set forth on Schedule
II have been completed (with the exception of, if appropriate, any actions that
the Borrower cer- tifies as not being able to complete, after having taken all
commercially reasonable efforts to complete such actions); provided, that, with
respect to any actions to be taken that have not been completed by such
date, the Collateral Agent may determine in its sole reasonable judgment to
waive such actions if it rea- sonably determines that the cost of completing
such action is excessive in relation to the value to the Se- cured Parties of
the security to be afforded thereby. In addition, the Borrower shall take all
commercially reasonable actions to complete the actions set forth on Schedule II
as soon as reasonably practical after
the Closing Date.


SECTION 2.04. Additional Covenants.


(a) Except to the extent failure to act could not, either individually or in the
aggre- gate, reasonably be expected to have a Material Adverse Effect, with
respect to any registration or pend- ing application of each item of its
Collateral for which such Grantor has standing to do so, each Grantor agrees to
take, at its expense, all reasonable steps, including, without limitation, in
the U.S. Patent and






--------------------------------------------------------------------------------



Trademark Office, the U.S. Copyright Office and any other governmental authority
located in the United States, to (i) maintain the validity and enforceability of
any registered Collateral (or applications therefor) in full force and effect,
and (ii) pursue the registration and maintenance of each Patent, Trademark, or
Copyright registration or application, now or hereafter included in such
Collateral of such Grantor, in- cluding, without limitation, the payment of
required fees and taxes, the filing of responses to office ac- tions issued by
the U.S. Patent and Trademark Office, the U.S. Copyright Office or other
governmental authorities, the filing of applications for renewal or extension,
the filing of affidavits under Sections 8 and
15 or the U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and re- newal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.


(b) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Collateral may prematurely lapse, be terminated, or become
invalid or unenforceable or placed in the public domain (or
in the case of a trade secret, becomes publicly known).


(c) Except where failure to do so could not reasonably be expected to have a
Mate- rial Adverse Effect, each Grantor shall take all reasonable steps to
preserve and protect each item of its Collateral, including, without limitation,
maintaining the quality of any and all products or services used or provided in
connection with any of the Trademarks, consistent with the quality of the
products and ser- vices as of the date hereof.


(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Collateral after the Closing Date (“After-Acquired Intellectual Property”)
(i) the provisions of this Agreement shall automatically apply thereto and (ii)
any such After-Acquired Intellectual Property shall automatically become part of
the Collateral subject to the terms and conditions of this Agreement with
respect thereto.


(e) Once every fiscal quarter of the Borrower, with respect to issued or
registered Patents (or published applications therefor), registered Trademarks
(or applications therefor), and regis- tered Copyrights, each Grantor shall sign
and deliver to the Collateral Agent an appropriate supplement to this Agreement
substantially in the form of Exhibit II hereto with respect to all such
Intellectual Property owned by it as of the last day of such period, to the
extent that such Intellectual Property is not covered by any previous
Intellectual Property Security Agreement so signed and delivered by it. In each
case, it will promptly cooperate as reasonably necessary to enable the
Collateral Agent to make any necessary or rea- sonably desirable recordations
with the U.S. Copyright Office or the U.S. Patent and Trademark Office,
as appropriate.


(f) Notwithstanding anything to the contrary contained herein, nothing in this
Agreement prevents any Grantor from disposing of, discontinuing the use or
maintenance of, failing to pursue, or otherwise allowing to lapse, terminate or
be put into the public domain, any of its Collateral to the extent permitted by
the Credit Agreement if such Grantor determines in its reasonable business judg-
ment that such discontinuance is desirable in the conduct of its business.






--------------------------------------------------------------------------------



ARTICLE III REMEDIES
SECTION 3.01. Remedies Upon Default.


(a) If an Event of Default occurs and is continuing, each Grantor agrees to
deliver each item of Collateral to the Collateral Agent on demand, and it is
agreed that the Collateral Agent shall have the right, at the same or different
times, with respect to any Collateral, on demand, to cause the Se- curity
Interest to become an assignment, transfer and conveyance of any of or all such
Collateral by the applicable Grantors to the Collateral Agent, or to license or
sublicense, whether general, special or other- wise, and whether on an exclusive
or nonexclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in viola- tion of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and, gen-
erally, to exercise any and all rights afforded to a secured party with respect
to the Obligations under the Uniform Commercial Code (including the New York
UCC) in any applicable jurisdiction or other appli- cable law. Without limiting
the generality of the foregoing, each Grantor agrees that the Collateral Agent
shall have the right, subject to the mandatory requirements of applicable law
and the notice requirements described below, to sell or otherwise dispose of all
or any part of the Collateral securing the Obligations at a public or private
sale, for cash, upon credit or for future delivery as the Collateral Agent shall
deem appropriate. Each such purchaser at any sale of Collateral shall hold the
property sold absolutely, free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permit- ted by law) all
rights of redemption, stay and appraisal which such Grantor now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted.


(b) The Collateral Agent shall give the applicable Grantors ten days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Col- lateral. Such notice,
in the case of a public sale, shall state the time and place for such sale. Any
such public sale shall be held at such time or times within ordinary business
hours and at such place or places as the Collateral Agent may fix and state in
the notice (if any) of such sale. At any such sale, the Collat- eral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Col- lateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obli-gated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of all or any
part of the Collateral is made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in case any such purchaser or purchasers shall fail to take up and
pay for the Collateral so sold and, in case of any such failure, such Collateral
may be sold again upon like notice. At any public (or, to the ex- tent permitted
by law, private) sale made pursuant to this Agreement, any Secured Party may bid
for or purchase, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Grantor (all said
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and may make payment on
account thereof by using any claim then due and payable to such Secured Party
from any Grantor as a credit against the pur-chase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to any Grantor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Collat- eral Agent shall be free to
carry out such sale pursuant to such agreement and no Grantor shall be entitled
to the return of the






--------------------------------------------------------------------------------



Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 3.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.


SECTION 3.02. Application of Proceeds.


(a) The Collateral Agent shall apply the proceeds of any collection or sale of
Collat- eral, including any Collateral consisting of cash, in accordance with
Section 8.04 of the Credit Agree- ment.


(b) The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collat- eral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money therefor by the Collateral Agent or of the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.


(c) In making the determinations and allocations required by this Section 3.02,
the Collateral Agent may conclusively rely upon information supplied by the
Administrative Agent as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to the Obligations, and the Collateral
Agent shall have no liability to any of the Secured Parties for actions taken in
reliance on such information, provided that nothing in this sentence shall
prevent any Grantor from contesting any amounts claimed by any Secured Party in
any information so supplied. All distributions made by the Col- lateral Agent
pursuant to this Section 3.02 shall be (subject to any decree of any court of
competent juris- diction) final (absent manifest error), and the Collateral
Agent shall have no duty to inquire as to the ap- plication by the
Administrative Agent of any amounts distributed to it.


SECTION 3.03. Grant of License to Use Intellectual Property. For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to the Collateral Agent an irrevocable (until the termination of
the Credit Agreement) nonexclusive li- cense (exercisable without payment of
royalty or other compensation to any such Grantor) to use, license or, solely to
the extent necessary to exercise such rights and remedies, sublicense any of the
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however, that nothing in this Section 3.03 shall require any Grantor
to grant any license that is prohibited by any rule of law, statute or
regulation or is prohibited by, or constitutes a breach or default under or re-
sults in the termination of or gives rise to any right of acceleration,
modification or cancellation under any contract, license, agreement, instrument
or other document evidencing, giving rise to a right to use or theretofore
granted, to the extent permitted by the Credit Agreement, with respect to such
property; pro- vided, further, that such licenses to be granted hereunder with
respect to Trademarks shall be subject to
the maintenance of quality standards with respect to the goods and services on
which such Trademarks






--------------------------------------------------------------------------------



are used sufficient to preserve the validity of such Trademarks. The use of such
license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, during the continuation of an Event of De- fault; provided
that any permitted license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.


ARTICLE IV SUBROGATION AND SUBORDINATION
SECTION 4.01. Contribution and Subrogation. Each Grantor (a “Contributing
Party”) agrees (subject to Section 4.02) that, in the event assets of any other
Grantor (the “Claiming Party”) shall be sold pursuant to any Collateral Document
to satisfy any Obligation owed to any Secured Party, the Contributing Party
shall indemnify the Claiming Party in an amount equal to the greater of the book
value or the fair market value of such assets, in each case multiplied by a
fraction of which the nu- merator shall be the net worth of the Contributing
Party on the date hereof and the denominator shall be the aggregate net worth of
all the Contributing Parties together with the net worth of the Claiming Party
on the date hereof (or, in the case of any Grantor becoming a party hereto
pursuant to Section 5.14, the date of the Security Agreement Supplement executed
and delivered by such Grantor). Any Contributing Party making any payment to a
Claiming Party pursuant to this Section 4.01 shall be subrogated to the rights
of such Claiming Party to the extent of such payment.


SECTION 4.02. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Grantors under Sections 4.01 and 4.02 and all
other rights of indemnity, con- tribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations. No failure on the part of the Borrower or any Grantor
to make the payments required by Sections 4.01 and 4.02 (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Grantor with respect to its obli- gations
hereunder, and each Grantor shall remain liable for the full amount of the
obligations of such Grantor hereunder.


ARTICLE V MISCELLANEOUS
SECTION 5.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 10.02 of the Credit Agreement. All communications and notices hereunder
to any Grantor shall be given to it in care of the Borrower as provided in
Section 10.02 of the Credit Agreement.


SECTION 5.02. Waivers; Amendment.


(a) No failure or delay by the Collateral Agent, any other Agent, any L/C Issuer
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandon- ment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent, any other Agent, the L/C Issuers and the Lenders hereunder
and under the other Loan Documents are cumula- tive and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 5.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without lim-iting the
generality of the foregoing, the making of a Loan or issuance of a Letter of




--------------------------------------------------------------------------------



Credit shall not be construed as a waiver of any Default, regardless of whether
the Collateral Agent, any other Agent any Lender or any L/C Issuer may have had
notice or knowledge of such Default at the time. No notice or demand on any
Grantor in any case shall entitle any Grantor to any other or further notice or
demand in similar or other circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Grantor or Grantors with respect to which such
waiver, amendment or modification is to apply, subject to any consent required
in accordance with Section 10.01 of the Credit Agreement.


SECTION 5.03. Collateral Agent’s Fees and Expenses; Indemnification.


(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimburse- ment of its expenses incurred hereunder as provided in Section 10.04
of the Credit Agreement. Without limitation of its indemnification obligations
under the other Loan Documents, the Borrower agrees to in- demnify the
Collateral Agent and the other Indemnitees (as defined in Section 10.05 of the
Credit Agree- ment) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of, the execution, delivery or performance of
this Agreement or any claim, litigation, investigation or proceeding relating to
any of the foregoing agreements or instruments contemplated hereby, or to the
Collateral, whether or not any Indemnitee is a party thereto; provided that such
indem- nity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses resulted from (x)
the gross negligence, bad faith or willful misconduct of such Indem- nitee or of
any affiliate, director, officer, employee, counsel, agent or attorney-in-fact
of such Indemnitee or (y) a material breach of this Agreement by such Indemnitee
or of any affiliate, director, officer, em- ployee, counsel, agent or
attorney-in-fact of such Indemnitee.


(b) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Collateral Documents. The provisions
of this Section 5.03 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obli- gations, the invalidity or unenforceability of any term or provision
of this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 5.03 shall be payable within ten days of written demand therefor.


SECTION 5.04. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and as- signs of such party; and all covenants, promises
and agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their respec-
tive successors and assigns.


SECTION 5.05. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Grantors in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Collateral Agent, any
other Agent, any L/C Issuer or any Lender may have had notice or knowledge of
any Default or incorrect


representation or warranty at the time any credit is extended under the Credit
Agreement, and shall con- tinue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.


SECTION 5.06. Counterparts; Effectiveness; Several Agreement. This Agreement may
be executed in counterparts, each of which shall constitute an original but all
of which when taken together shall constitute a single contract. Delivery of an
executed signature page to this Agreement by facsimile transmission or other
electronic communication shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall become effective as to any
Grantor when a counterpart hereof executed on behalf of such Grantor shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such Grantor and the Collateral Agent and their respective permitted successors
and as- signs, and shall inure to the benefit of such Grantor, the Collateral
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or trans- fer its rights
or obligations hereunder or any interest herein or in the Collateral (and any
such assignment or transfer shall be void) except as expressly contemplated by
this Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Grantor and may be amended, modified,
supplemented, waived or released with respect to any Grantor without the
approval of any other Grantor and without affecting the obligations of any other
Grantor hereunder.


SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
il- legal or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotia- tions to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.


SECTION 5.08. Right of Set-Off. In addition to any rights and remedies of the
Lend- ers provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Grantor, any such notice being waived by the Bor-
rower (on its behalf and on behalf of each Grantor and its Subsidiaries) to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held by, and other Indebtedness at any time owing by, such Lender and its
Affiliates or such L/C Issuer and its Affiliates, as the case may be, to or for
the credit or the account of the respec- tive Grantors and their Subsidiaries
against any and all Obligations owing to such Lender and its Affili- ates or
such L/C Issuer and its Affiliates hereunder or under any other Loan Document,
now or hereafter existing, irrespective of whether or not such Agent or such
Lender or Affiliate shall have made demand under this Agreement or under any
other Loan Document and although such Obligations may be contin- gent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebted- ness. Each Lender and each L/C Issuer agrees promptly to
notify the Borrower and the Administrative Agent after any such set off and
application made by such Lender or such L/C Issuer, as the case may be; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
The rights of each Lender and each L/C Issuer under this Section 5.08 are in
addition to other rights and remedies (including other rights of setoff) that
the Collateral Agent, such Lender and such L/C Issuer may
have.






--------------------------------------------------------------------------------



SECTION 5.09. Governing Law; Jurisdiction.


(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN).


(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH GRANTOR AND THE COLLATERAL AGENT CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH
GRANTOR AND THE COLLATERAL AGENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR OTHER DOCUMENT
RELATED HERETO.


SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 5.10 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.


SECTION 5.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


SECTION 5.12. Security Interest Absolute. All rights of the Collateral Agent
here- under, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or en-
forceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or non-perfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Obligations or this Agreement.






--------------------------------------------------------------------------------



SECTION 5.13. Termination or Release.


(a) This Agreement, the Security Interest and all other security interests
granted hereby shall terminate with respect to all Obligations upon the
termination of the Aggregate Commit- ments and payment in full of all
Obligations (other than (x) obligations under Secured Hedge Agreements not yet
due and payable, (y) Cash Management Obligations not yet due and payable and (z)
contingent indemnification obligations not yet accrued and payable), the
expiration or termination of all Letters of Credit and any other obligation
(including a guarantee that is contingent in nature).


(b) Upon (i) any sale or other transfer by any Grantor of any Collateral that is
per- mitted under the Credit Agreement or any other Loan Document to any Person
other than the Company or any of its Domestic Subsidiaries that are Restricted
Subsidiaries, (ii) the effectiveness of any written con- sent to the release of
the security interest granted hereby in any Collateral pursuant to Section 10.01
and Section 9.11(a)(iii) of the Credit Agreement, or (iii) with respect to any
Collateral owned by a Grantor, upon the release of such Grantor from its
obligations under the Guaranty pursuant to Section 4.13 of the Guaranty, the
security interest of such Grantor in such Collateral shall be automatically
released.


(c) Upon the granting of a security interest in any Collateral to another Person
by a Grantor pursuant to Section 7.01(i) of the Credit Agreement, the security
interest granted to or held by the Collateral Agent in such Collateral shall be
released or subordinated to such security interest granted to such Person.


(d) Each Grantor shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released if such Grantor ceases to be a Material Subsidiary
pursuant to the terms of the Credit Agreement.


(e) In connection with any termination or release pursuant to paragraph (a),
(b), (c)
or (d) of this Section 5.13, the Collateral Agent shall execute and deliver to
any Grantor, at such Grantor’s expense, all documents that such Grantor shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 5.13 shall be without recourse to
or warranty by the Collateral Agent.


SECTION 5.14. Additional Grantors. Any Person required to become party to this
Agreement pursuant to Section 6.11 of the Credit Agreement may do so by
executing and delivering a Security Agreement Supplement and such Person shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.


SECTION 5.15. General Authority of the Collateral Agent. By acceptance of the
benefits of this Agreement and any other Collateral Documents, each Secured
Party (whether or not a sig- natory hereto) shall be deemed irrevocably (a) to
consent to the appointment of the Collateral Agent as its agent hereunder and
under such other Collateral Documents, (b) to confirm that the Collateral Agent
shall have the authority to act as the exclusive agent of such Secured Party for
the enforcement of any provi- sions of this Agreement and such other Collateral
Documents against any Grantor, the exercise of reme- dies hereunder or
thereunder and the giving or withholding of any consent or approval hereunder or
thereunder relating to any Collateral or any Grantor’s obligations with respect
thereto, (c) to agree that it shall not take any action to enforce any
provisions of this Agreement or any other Collateral Document against any
Grantor, to exercise any remedy hereunder or thereunder or to give any consents
or approvals


hereunder or thereunder except as expressly provided in this Agreement or any
other Collateral Document and (d) to agree to be bound by the terms of this
Agreement and any other Collateral Documents.


SECTION 5.16. Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
appoints the Collateral Agent the attorney-in-fact of such Grantor for the
purpose of carrying out the pro- visions of this Agreement and taking any action
and executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof at any time after and during the
con- tinuance of an Event of Default, which appointment is irrevocable (until
the termination of the Credit Agreement) and coupled with an interest. Without
limiting the generality of the foregoing, the Collateral Agent shall have the
right, upon the occurrence and during the continuance of an Event of Default and
notice by the Collateral Agent to the Borrower of its intent to exercise such
rights, with full power of sub- stitution either in the Collateral Agent’s name
or in the name of such Grantor (a) to receive, endorse, as- sign and/or deliver
any and all notes, acceptances, checks, drafts, money orders or other evidences
of payment relating to the Collateral or any part thereof; (b) to demand,
collect, receive payment of, give receipt for and give discharges and releases
of all or any of the Collateral; (c) to commence and prosecute any and all
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to col- lect or otherwise realize on all or any of the Collateral
or to enforce any rights in respect of any Collateral; (d) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; and (e) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement, as fully and completely as though the
Collateral Agent were the absolute owner of the Collateral for all purposes;
provided that nothing herein contained shall be construed as re- quiring or
obligating the Collateral Agent to make any commitment or to make any inquiry as
to the na- ture or sufficiency of any payment received by the Collateral Agent,
or to present or file any claim or no- tice, or to take any action with respect
to the Collateral or any part thereof or the moneys due or to be- come due in
respect thereof or any property covered thereby. The Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be respon- sible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or will- ful misconduct or that of any of their Affiliates,
directors, officers, employees, counsel, agents or attor- neys-in-fact or any
material breach of any Loan Document by any of the foregoing.


[Remainder of Page Intentionally Blank]


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




EAGLE PARENT, INC. as Initial Grantor
EGL HOLDCO, INC. as Initial Grantor
[GRANTOR]
as Initial Grantor
[GRANTOR]
as Initial Grantor
[GRANTOR]
as Initial Grantor
[GRANTOR]
as Initial Grantor
[GRANTOR]
as Initial Grantor
[GRANTOR]
as Initial Grantor






By:
Name:

Title:






--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as Collateral Agent




By:
Name:

Title:


SCHEDULE I TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT


Intellectual Property




Patents and Patent Applications


Registered owner/
Grantor
Patent
Title


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







Trademarks and Trademark Applications


Registered owner/
Grantor


Trademark


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







Copyrights and Copyright Applications


Registered owner/
Grantor


Title of Work


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



SCHEDULE II TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT


Post Closing Actions


EXHIBIT I TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT




FORM OF SHORT FORM INTELLECTUAL PROPERTY SECURITY AGREEMENT


This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”)
dated May [ ], 2011, is made by the Persons listed on the signature pages hereof
(collectively, the “Gran- tors”) in favor of Royal Bank of Canada, as Collateral
Agent (the “Collateral Agent”) for the Secured
Parties. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Intellectual Property Security Agreement referred to therein.


WHEREAS, Eagle Parent, Inc. (the “Borrower”), EGL HOLDCO, INC. (“Holdings”),
each Lender from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and Collat- eral Agent, Royal Bank of Canada as Swing Line
Lender, and each other party thereto have entered into the Credit Agreement
dated as of May [ ], 2011 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have severally agreed to make Loans, the L/C Issuers to issue
Letters of Credit and the Hedge Banks to enter into Secured Hedge Agreements to
the Borrower upon the terms and subject to the conditions therein.


WHEREAS, in connection with the Credit Agreement, the Grantors have entered into
the Intellectual Property Security Agreement dated May [ ], 2011 (as amended,
amended and restated, sup- plemented or otherwise modified from time to time,
the “Intellectual Property Security Agreement”) in order to induce the Lenders
to make Loans, the L/C Issuers to issue Letters of Credit and the Hedge
Banks to enter into Secured Hedge Agreements.


WHEREAS, under the terms of the Intellectual Property Security Agreement, the
Gran- tors have granted to the Collateral Agent, for the ratable benefit of the
Secured Parties, a security interest in, among other property, certain
intellectual property of the Grantors, and have agreed as a condition thereof to
execute this IP Security Agreement for recording with the U.S. Patent and
Trademark Office, the United States Copyright Office and other governmental
authorities.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:


SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a security interest in all of
such Grantor’s right, title and interest in and to the following (the
“Collateral”):


(a) the United States Patents (as defined in the Intellectual Property Security
Agree- ment) set forth in Schedule A hereto;


(b) the United States registered Trademarks (as defined in the Intellectual
Property Security Agreement) and Trademarks for which United States applications
are pending set forth in Schedule B hereto; and






Exhibit I-1






--------------------------------------------------------------------------------



(c) the United States registrations of Copyrights (as defined in the
Intellectual Prop- erty Security Agreement) set forth in Schedule C hereto.


SECTION 2. Security for Obligations. The grant of a security interest in the
Collateral by each Grantor under this IP Security Agreement secures the payment
of all Obligations of such Grantor now or hereafter existing under or in respect
of the Loan Documents, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, premiums, penalties,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
Without limiting the generality of the foregoing, this IP Security Agreement
secures, as to each Grantor, the payment of all amounts that constitute part of
the secured Obligations and that would be owed by such Grantor to any Secured
Party under the Loan Documents but for the fact that such secured Obligations
are unenforceable or not allow- able due to the existence of a bankruptcy,
reorganization or similar proceeding involving a Loan Party.


SECTION 3. Recordation. This IP Security Agreement has been executed and
delivered by the Grantors for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office and the
United States Copyright Office. Each Grantor authorizes and re- quests that the
Register of Copyrights, the Commissioner for Patents and the Commissioner for
Trade- marks record this IP Security Agreement.


SECTION 4. Execution in Counterparts. This IP Security Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement.


SECTION 5. Grants, Rights and Remedies. This IP Security Agreement has been en-
tered into in conjunction with the provisions of the Intellectual Property
Security Agreement. Each Gran- tor does hereby acknowledge and confirm that the
grant of the security interest hereunder to, and the rights and remedies of, the
Collateral Agent with respect to the Collateral are more fully set forth in the
Intellectual Property Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this IP Security
Agreement and the terms of the Intellectual Property Security Agreement, the
terms of the Intellectual Property Security Agreement shall govern.


SECTION 6. Governing Law. This IP Security Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York.


SECTION 7. Severability. In case any one or more of the provisions contained in
this IP Security Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Intellectual Property Security Agreement
shall not in any way be affected or impaired thereby (it being understood that
the invalidity of a particular provision in a particular jurisdiction shall not
in and of itself affect the validity of such provi- sion in any other
jurisdiction). The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.


[Remainder of Page Intentionally Blank]


IN WITNESS WHEREOF, each Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.


[ ],
as Initial Grantor




By:
Name:

Title:


ROYAL BANK OF CANADA, as Collateral Agent




By:
Name:

Title:






--------------------------------------------------------------------------------



SCHEDULE A




United States Patents and Patent Applications


Registered owner/
Grantor
Patent
Title


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 



SCHEDULE B




United States Trademarks and Trademark Applications


Registered owner/
Grantor


Trademark


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



SCHEDULE C




United States Copyright Registrations


Registered owner/
Grantor


Title of Work


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------



EXHIBIT II TO THE INTELLECTUAL PROPERTY SECURITY AGREEMENT




FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT SUPPLEMENT




SUPPLEMENT NO. [ ] (this “Supplement”) dated as of [ ], to the Intel- lectual
Property Security Agreement dated as of May [ ], 2011 among Eagle Parent, Inc.
(the “Bor- rower”), EGL HOLDCO, INC. (“Holdings”), the Subsidiaries of the
Company from time to time party thereto and Royal Bank of Canada, as Collateral
Agent (the “Collateral Agent”) for the Secured Parties.


A. Reference is made to the Credit Agreement dated as of May [ ], 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, Holdings, each Lender from time to time party
thereto, Royal Bank of Canada, as Administra- tive Agent and Collateral Agent,
and the other parties thereto, pursuant to which the Lenders have sever- ally
agreed to make Loans, the L/C Issuers to issue Letters of Credit to the Borrower
and the Hedge Banks to enter into Secured Hedge Agreements upon the terms and
subject to the conditions therein.


B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Intellectual
Property Security Agree- ment referred to therein.


C. In connection with the Credit Agreement, the Borrower, Holdings and the other
Grantors have entered into the Intellectual Property Security Agreement in order
to induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit
and the Hedge Banks to enter into Secured Hedge Agreements. Section 5.14 of the
Intellectual Property Security Agreement provides that additional Mate- rial
Subsidiaries may become Grantors under the Intellectual Property Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Material Subsidiary (the “New Grantor”) is executing
this Supplement in accordance with the requirements of the Credit Agree- ment to
become a Grantor under the Intellectual Property Security Agreement in order to
induce the Lenders to make Loans, the L/C Issuers to issue Letters of Credit and
the Hedge Banks to enter into Se- cured Hedge Agreements from time to time under
the terms of the Credit Agreement.
Accordingly, the Collateral Agent and the New Grantor agree as follows: SECTION
1. In accordance with Section 5.14 of the Intellectual Property Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Intellectual Property Security Agreement with the same force and effect as if
originally named therein as a Grantor and the New Grantor hereby (a) agrees to
all the terms and provisions of the Intellectual Property Security Agreement
applicable to it as a Grantor thereunder and (b) represents and warrants that
the representa- tions and warranties made by it as a Grantor thereunder are true
and correct on and as of the date hereof. In furtherance of the foregoing, the
New Grantor, as security for the payment and performance in full of the
Obligations does hereby create and grant to the Collateral Agent, its successors
and assigns, for the benefit of the Secured Parties, their successors and
assigns, a security interest in and lien on all of the New Grantor’s right,
title and interest in and to the Collateral (as defined in the Intellectual
Property Se- curity Agreement) of the New Grantor. Each reference to a “Grantor”
in the Intellectual Property Secu- rity Agreement shall be deemed to include the
New Grantor. The Intellectual Property Security Agree- ment is hereby
incorporated herein by reference.
Exhibit II-1






--------------------------------------------------------------------------------



SECTION 2. The New Grantor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, ex- cept as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Grantor, and the Collateral Agent has executed a counterpart hereof.
Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as de-
livery of a manually signed counterpart of this Supplement.


SECTION 4. The New Grantor hereby represents and warrants that (a) set forth on
Schedule I attached hereto is a true and correct schedule of the Collateral and
(b) set forth under its signa- ture hereto is the true and correct legal name of
the New Grantor, its jurisdiction of formation and the lo- cation of its chief
executive office.


SECTION 5. The Grantor hereby grants to the Collateral Agent for the ratable
benefit of the Secured Parties a security interest in all of such Grantor’s
right, title and interest in and to the Collat- eral, including:


(a) the Patents (as defined in the Intellectual Property Security Agreement) set
forth in Schedule I hereto;


(b) the registered Trademarks (as defined in the Intellectual Property Security
Agreement) and Trademarks for which applications are pending set forth in
Schedule I hereto; and


(c) the registrations of Copyrights (as defined in the Intellectual Property
Security Agreement) and Copyrights for which applications are pending set forth
in Schedule I hereto.


SECTION 6. The grant of a security interest in the Collateral by the Grantor
under this Supplement secures the payment of all Obligations of such Grantor now
or hereafter existing under or in respect of the Loan Documents, whether direct
or indirect, absolute or contingent, and whether for princi- pal, reimbursement
obligations, interest, premiums, penalties, fees, indemnifications, contract
causes of action, costs, expenses or otherwise. Without limiting the generality
of the foregoing, this Supplement secures the payment of all amounts that
constitute part of the secured Obligations and that would be owed by such
Grantor to any Secured Party under the Loan Documents but for the fact that such
secured Obli- gations are unenforceable or not allowable due to the existence of
a bankruptcy, reorganization or similar proceeding involving a Loan Party.


SECTION 7. Grants, Rights and Remedies. This Supplement has been entered into in
conjunction with the provisions of the Intellectual Property Security Agreement.
The New Grantor does hereby acknowledge and confirm that the grant of the
security interest hereunder to, and the rights and remedies of, the Collateral
Agent with respect to the Collateral are more fully set forth in the
Intellectual Property Security Agreement, the terms and provisions of which are
incorporated herein by reference as if fully set forth herein. In the event of
any conflict between the terms of this Supplement and the terms of the
Intellectual Property Security Agreement, the terms of the Intellectual Property
Security Agreement shall govern.






--------------------------------------------------------------------------------



SECTION 8. The Grantor authorizes and requests that the Register of Copyrights,
the Commissioner for Patents and the Commissioner for Trademarks and any other
applicable government officer record this Supplement with respect to United
States Patents, United States registered Trademarks and Trademarks for which
United States applications are pending, and United States registered Copy-
rights listed in Schedule I hereto.


SECTION 9. Except as expressly supplemented hereby, the Intellectual Property
Secu- rity Agreement shall remain in full force and effect.


SECTION 10. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 11. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Intellectual Property Security Agreement shall not in any way
be affected or impaired thereby (it being understood that the invalidity of a
particular provision
in a particular jurisdiction shall not in and of itself affect the validity of
such provision in any other juris- diction). The parties hereto shall endeavor
in good-faith negotiations to replace the invalid, illegal or un-
enforceable provisions with valid provisions the economic effect of which comes
as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 12. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intellectual Property Security
Agreement.


SECTION 13. Reimbursement of the Collateral Agent’s expenses under this
Supplement shall be governed by the applicable sections of the Intellectual
Property Security Agreement.


[Remainder of Page Intentionally Blank]


IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Intellectual Property Security Agreement as of the day
and year first above written.


[NAME OF NEW GRANTOR]




By:
Name:

Title:




Jurisdiction of Formation:
Address Of Chief Executive Office:




ROYAL BANK OF CANADA, as Collateral Agent




By:
Name:

Title:


SCHEDULE I TO SUPPLEMENT NO. [ ] TO THE
INTELLECTUAL PROPERTY SECURITY AGREEMENT


Intellectual Property




Patents and Patent Applications


Registered owner/
Grantor
Patent
Title


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







Trademarks and Trademark Applications


Registered owner/
Grantor


Trademark


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 







Copyrights and Copyright Applications


Registered owner/
Grantor


Title of Work


Country


Patent No. or Application No.
 
 
 
 
 
 
 
 
 
 
 
 



EXHIBIT J


FORM OF OFFICER’S CERTIFICATE




CLOSING CERTIFICATE


OF THE COMPANIES LISTED ON SCHEDULE I HERETO May [16], 2011






Reference is made to Section 4.01(a)(iv) of the Credit Agreement, dated as of
May [16], 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Eagle Parent, Inc., a Delaware
corporation (the “Borrower”), EGL Holdco, Inc., a Delaware corporation
(“Holdings”), Royal Bank of Canada, as administrative agent and collateral
agent, and each Lender from time to time party thereto. All capitalized terms
used but not defined in this certificate shall have the meanings set forth in
the Credit Agreement.


A. The undersigned secretary or assistant secretary (each, an “Authorized
Secretary”) of the applicable entities listed on Schedule I hereby (each, a
“Company”) certifies on behalf of the applicable Company and not in any personal
capacity and without assuming any personal liability whatsoever as follows:


1. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the board of directors, sole member, managing member, manager,
general partner or equivalent body, as applicable, (or a duly authorized
committee thereof), respectively, of each Company on May [16], 2011; such
resolutions have not in any way been amended, modified, revoked or rescinded,
have been in full force and effect since their adoption or execution to and
including the date hereof and are now in full force and effect and are the only
corporate proceedings of such Company now in force relating to or affecting the
matters referred to therein.


2. Attached hereto as Annex 2 is a true and complete copy of the by-laws,
operating agreement, limited liability company agreement or equivalent document,
as applicable, of each Company as in effect on the date hereof.


3. Attached hereto as Annex 3 is a true and complete copy of the organizational
documents of each Company as in effect on the date hereof.


4. Attached hereto as Annex 4 is a true and correct copy of a certificate of
good standing issued to each Company by the jurisdiction set forth thereon.


5. The persons listed on Schedule VII are now duly elected and qualified
Responsible Officers of the Companies, holding the offices indicated next to
their respective names below, and the


signatures appearing opposite their respective names below are the true and
genuine signatures of such Responsible Officers, and each of such Responsible
Officers is duly authorized to execute and deliver on behalf of each applicable
Company each of the Loan Documents to which it is a party and any certificate or
other document to be delivered by the applicable Company pursuant to the Loan
Documents to which it is a party.


B. The undersigned individual, in his/her capacity as a Responsible Officer of
the applicable Companies listed on Schedule I does hereby certify that each
Authorized Secretary is the duly elected or appointed secretary or assistant
secretary, as the case may be, of the applicable Company and that the signature
set forth above his/her name is his/her true signature.


[remainder of page left intentionally blank]






IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


(Counterpart Signature Sheet No. 1) Name: Will Chen
Title: Chief Financial Officer and
Secretary


(Counterpart Signature Sheet No. 1) Name: Jason Wright
Title: President


(Counterpart Signature Sheet No. 2) Name: Will Chen
Title: Secretary


(Counterpart Signature Sheet No. 2) Name: Jason Wright
Title: President


(Counterpart Signature Sheet No. 3) Name: Timothy Taich
Title: Vice President, General Counsel and Secretary


(Counterpart Signature Sheet No. 3) Name: Kathleen M. Crusco
Title: Chief Financial Officer


(Counterpart Signature Sheet No. 4) Name: John D. Ireland
Title: Senior Vice President, General
Counsel and Secretary


(Counterpart Signature Sheet No. 4) Name: Michael A. Pietrini
Title: Executive Vice President and
Chief Financial Officer


(Counterpart Signature Sheet No. 5) Name: Vincent D. Lowder
Title: Secretary and Treasurer


(Counterpart Signature Sheet No. 5) Name: John D. Ireland
Title: President






--------------------------------------------------------------------------------









Eagle Parent, Inc. EGL Holdco, Inc. Activant Group, Inc. Activant Solutions Inc.
Activant Internationl Holdings, Inc. HM Coop LLC
Epicor Software Corporation
 



Companies

Schedule I



SPECTRUM Human Resource Systems Corporation
CRS Retail Systems, Inc.






--------------------------------------------------------------------------------



COUNTERPART SIGNATURE SHEET NO. 1


Attached to and forming a part of the Closing Certificate of the Authorized
Secretary of the entities listed on Schedule II.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.




Name: Will Chen
Title: Chief Financial Officer and Secretary








I, Jason Wright, President of the Company listed on Schedule II, do hereby
certify on behalf of such Company, in such capacity and not individually, that
Will Chen is the duly elected, qualified and acting Chief Financial Officer and
Secretary of the Company listed on Schedule II, and that the signature of Will
Chen set forth above is his true and genuine signature.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


By:
Name: Jason Wright

Title: President


COUNTERPART SIGNATURE SHEET NO. 2


Attached to and forming a part of the Closing Certificate of the Authorized
Secretary of the entities listed on Schedule III.






IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.




Name: Will Chen
Title: Secretary








I, Jason Wright, President of the Company listed on Schedule III, do hereby
certify on behalf of such Company, in such capacity and not individually, that
Will Chen is the duly elected, qualified and acting Secretary of the Company
listed on Schedule III, and that the signature of Will Chen set forth above is
his true and genuine signature.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


By:
Name: Jason Wright

Title: President


COUNTERPART SIGNATURE SHEET NO. 3


Attached to and forming a part of the Closing Certificate of the Authorized
Secretary of the entities listed on Schedule IV.






IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.




Name: Timothy Taich
Title: Vice President, General Counsel and
Secretary








I, Kathleen M. Crusco, Chief Financial Officer of the Companies listed on
Schedule IV, do hereby certify on behalf of such Companies, in such capacity and
not individually, that Timothy Taich is the duly elected, qualified and acting
Vice President, General Counsel and Secretary of the Companies listed on
Schedule IV, and that the signature of Timothy Taich
set forth above is his true and genuine signature.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


By:
Name: Kathleen M. Crusco

Title: Chief Financial Officer






--------------------------------------------------------------------------------



COUNTERPART SIGNATURE SHEET NO. 4


Attached to and forming a part of the Closing Certificate of the Authorized
Secretary of the entities listed on Schedule V.






IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.




Name: John D. Ireland
Title: Senior Vice President and General
Counsel and Secretary








I, Michael A. Pietrini, Executive Vice President and Chief Financial Officer of
the Company listed on Schedule V, do hereby certify on behalf of such Company,
in such capacity and not individually, that John D. Ireland is the duly elected,
qualified and acting Senior Vice President and General Counsel and Secretary of
the Company listed on Schedule V, and that the signature of John D. Ireland set
forth above is his true and genuine signature.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.


By:
Name: Michael A. Pietrini

Title: Executive Vice President and Chief
Financial Officer


COUNTERPART SIGNATURE SHEET NO. 5


Attached to and forming a part of the Closing Certificate of the Authorized
Secretary of the entities listed on Schedule VI.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.




Name: Vincent D. Lowder
Title: Secretary and Treasurer








I, John D. Ireland, President of the Companies listed on Schedule VI, do hereby
certify on behalf of such Companies, in such capacity and not individually, that
Vincent D. Lowder is the duly elected, qualified and acting Secretary and
Treasurer of the Companies listed on Schedule VI, and that the signature of
Vincent D. Lowder set forth above is his true and genuine signature.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.
By:
Name: John D. Ireland

Title: President


Schedule II


Companies






Eagle Parent, Inc.


Schedule III


Companies


EGL Holdco, Inc.






--------------------------------------------------------------------------------



Schedule IV


Companies






Activant Group, Inc. Activant Solutions Inc.
Activant Internationl Holdings, Inc.
HM Coop LLC






--------------------------------------------------------------------------------



Schedule V


Companies


Epicor Software Corporation






--------------------------------------------------------------------------------



Schedule VI


Companies


SPECTRUM Human Resource Systems Corporation
CRS Retail Systems, Inc.


Schedule VII


Incumbency


As to the Companies listed on Schedule II:




NAME
OFFICE
SIGNATURE
 


Jason Wright


President
 


_


Will Chen


Chief Financial Officer and
Secretary
 




_


Roy Mackenzie


Vice President
 
 











As to the Companies listed on Schedule III:




NAME
OFFICE
SIGNATURE
 


Jason Wright


Will Chen


Roy Mackenzie


President


Secretary


Vice President
 


_


_


_







As to the Companies listed on Schedule IV:




NAME


Pervez Qureshi
OFFICE


President and Chief
SIGNATURE
 
 
Executive Officer
 
_


Kathleen M. Crusco


Chief Financial Officer
 


_


Timothy Taich


Vice President, General
Counsel and Secretary
 




_







--------------------------------------------------------------------------------



As to the Companies listed on Schedule V:




NAME


L. George Klaus
OFFICE


President and Chief
SIGNATURE
 
 
Executive Officer
 
_


Michael A. Pietrini


Executive Vice President and
Chief Financial Officer
 




_


John D. Ireland


Senior Vice President, General Counsel
 




_


Vincent D. Lowder


Vice President, Assistant
Treasurer
 




_





As to the Companies listed on Schedule VI:




NAME OFFICE SIGNATURE




John D. Ireland






Vincent D. Lowder

President _ Secretary and Treasurer _







--------------------------------------------------------------------------------



ANNEX 1


Resolutions






--------------------------------------------------------------------------------



ANNEX 2






By-Laws/Operating Agreements






--------------------------------------------------------------------------------



ANNEX 3






Organizational Documents


ANNEX 4






Good Standing Certificates






--------------------------------------------------------------------------------





EXHIBIT K


FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE


Date: , 20     


To: ROYAL BANK OF CANADA, as Administrative Agent


Ladies and Gentlemen:


This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.05(d)(ii) of that certain Credit Agreement, dated as of May [16], 2011 (as
amended, amended and restated supplemented or otherwise modified from time to
time the “Credit Agreement”; the terms defined therein being used herein as
therein defined) among the undersigned (the “Borrower”), EGL Holdco, Inc., a
Delaware cor- poration (“Holdings”), the Lenders party thereto and Royal Bank of
Canada as Collateral Agent and Ad- ministrative Agent for the Lenders.


The Borrower hereby notifies you that, effective as of [ ], 20[ ], pursuant to
Section 2.05(d)(ii) of the Credit Agreement, the Borrower hereby notifies each
Lender that it is seeking:


to prepay [Tranche B Term][Incremental Term] Loans at a discount in an aggregate
principal amount of $[ ]17 (the “Proposed Discounted Prepayment Amount”);


a percentage discount to the par value of the principal amount of [Term
B][Incremental Term] Loans [greater than or equal to [ ]% of par value but less
than or equal to [ ]% of par value][equal to [ ]% of par value] (the “Discount
Range”);18 and


a Lender Participation Notice on or before [ ], 20[ ]19, as determined pursuant
to Section
2.05(d)(iii) of the Credit Agreement (the “Acceptance Date”).


The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provi- sions of Section 2.05(d) of the Credit Agreement.


The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administra- tive Agent and the Lenders as follows:












17 Insert amount that is minimum of $10.0 million.


18 Borrower may specify different Discount Ranges for Tranche B Term Loans and
Incremental
Term Loans.


19 Insert date (a Business Day) that is at least five Business Days after date
of the Discounted Pre- payment Option Notice.






--------------------------------------------------------------------------------



1. No Event of Default under Section 8.01(a) or under Section 8.01(f) or (g) (in
each case, with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment


2. After giving effect to this Discounted Voluntary Prepayment, the aggregate
principal amount of all Term Loans that are held by Sponsor Affiliated Lenders
(by assignment) will not exceed 25% of the aggregate unpaid principal amount of
the Term Loans out- standing as of the date of the Discounted Voluntary
Prepayment.


3. Each of the other conditions to such Discounted Voluntary Prepayment
contained in Sec- tion 2.05(d) of the Credit Agreement has been satisfied.


The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Prepayment
Option Notice.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.


EAGLE PARENT, INC.






By:
Name:

Title:






--------------------------------------------------------------------------------







EXHIBIT L


FORM OF LENDER PARTICIPATION NOTICE




Date: , 20     




To: ROYAL BANK OF CANADA, as Administrative Agent
[ ]


Ladies and Gentlemen:


Reference is made to (a) certain Credit Agreement, dated as of May [16], 2011
(as amended, amended and restated supplemented or otherwise modified from time
to time the “Credit Agreement”; the terms defined therein being used herein as
therein defined) among the undersigned (the “Borrower”), EGL Holdco, Inc., a
Delaware corporation (“Holdings”), the Lenders party thereto and Royal Bank of
Canada as Collateral Agent and Administrative Agent for the Lenders and (b) that
certain Discounted Prepayment Option Notice, dated [ ], 20[ ], from the Borrower
(the “Discounted Prepayment Option Notice”). Capi- talized terms used herein and
not defined herein shall have the meaning ascribed to such terms in the Credit
Agreement or the Discounted Prepayment Option Notice, as applicable.


The undersigned Lender hereby gives you notice, pursuant to Section 2.05(d)(iii)
of the Credit Agree- ment, that it is willing to accept a Discounted Voluntary
Prepayment on Loans held by such Lender:


in a maximum aggregate principal amount of


[$[ ] of Tranche B Term Loans]


[$[ ] of Incremental Term Loans] ([collectively,] the “Offered Loans”), and


at a percentage discount to par value of the principal amount of [Tranche B
Term] [Incremental
Term] Loans equal to [ ]%[20] of par value (the “Acceptable Discount”).[21]


The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.05(d) of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.05(d)(iii) of the
Credit Agreement being a percentage of par value less than or equal to the Ac-
ceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its [Tranche B Term] [Incremental Term] Loans pursuant to
Section 2.05(d) of the Credit Agreement in an




20 Insert amount within Discount Range that is a multiple of 25 basis points.


21 Lender may specify different Acceptable Discounts for Tranche B Term Loans
and Incremental Term Loans.






--------------------------------------------------------------------------------



aggregate principal amount equal to the Offered Loans, as such principal amount
may be reduced if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in connection with such Qualifying Loans)
would exceed the amount of aggregate proceeds required to prepay the Pro- posed
Discounted Prepayment Amount for the relevant Discounted Voluntary Prepayment,
and acknowl- edges and agrees that such prepayment of its Loans will be
allocated at par value.






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.


[NAME OF LENDER]










By:
Name:

Title:




















[By:
Name:

Title:]22






























































22 If a second signature is required.






--------------------------------------------------------------------------------





EXHIBIT M


FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE








FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE


Date: , 20     




To: ROYAL BANK OF CANADA, as Administrative Agent


Ladies and Gentlemen:


This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.11(g)(v) of that certain Credit Agreement, dated as of May [16], 2011
(as amended, amended and restated supple- mented or otherwise modified from time
to time the “Credit Agreement”; the terms defined therein being used herein as
therein defined) among the undersigned (the “Borrower”), EGL Holdco, Inc., a
Delaware corporation (“Holdings”), the Lenders party thereto and Royal Bank of
Canada as Collateral Agent and Administrative Agent for the Lenders.


The Borrower hereby irrevocably notifies you that, pursuant to Section
2.05(d)(iv) of the Credit Agree- ment, the Borrower will make a Discounted
Voluntary Prepayment to each Lender with Qualifying
Loans, which shall be made:


on or before [ ], 20[ ]23 , as determined pursuant to Section 2.05(d)(v) of the
Credit Agreement, in the aggregate principal amount of
[$[ ] of Tranche B Term Loans]


[$[ ] of Incremental Term Loans], and


at a percentage discount to the par value of the principal amount of the
[Tranche B Term] [Incre- mental Term] Loans equal to [ ]% of par value (the
“Applicable Discount”).24










23 Insert date (a Business Day) that is at least three Business Days after the
date of this Notice and no later than five Business Days after the Acceptance
Date (or such later date as the Administra- tive Agent shall reasonably agree,
given the time required to calculate the Applicable Discount and determine the
amount and holders of Qualifying Loans).


24 The Applicable Discount for Tranche B Term Loans and Incremental Term Loans
may differ.


The Borrower expressly agrees that this Discounted Voluntary Prepayment Notice
is irrevocable and is subject to the provisions of Section 2.05(d) of the Credit
Agreement.


The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administra- tive Agent and the Lenders as follows:


1. No Event of Default under Section 8.01(a) or under Section 8.01(f) or (g) (in
each case, with respect to the Borrower) has occurred and is continuing or would
result from the Discounted Voluntary Prepayment


2. After giving effect to this Discounted Voluntary Prepayment, the aggregate
principal amount of all Term Loans that are held by Sponsor Affiliated Lenders
(by assignment) will not exceed 25% of the aggregate unpaid principal amount of
the Term Loans out- standing as of the date of the Discounted Voluntary
Prepayment.


3. Each of the other conditions to such Discounted Voluntary Prepayment
contained in Sec- tion 2.05(d) of the Credit Agreement has been satisfied.


The Borrower agrees that if prior to the date of the Discounted Voluntary
Prepayment, any representa- tion or warranty made herein by it will not be true
and correct as of the date of the Discounted Voluntary Prepayment as if then
made, it will promptly notify the Administrative Agent in writing of such fact,
who will promptly notify each participating Lender. After such notification, any
participating Lender may re- voke its Lender Participation Notice within [two]
Business Days of receiving such notification.


The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Credit Agreement of this Discounted Voluntary
Prepayment Notice.


IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment No- tice as of the date first above written.


EAGLE PARENT, INC.






By:
Name:

Title:


